EXHIBIT 10.23



AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of November 30, 2010
among
CONSOLIDATED ENTERTAINMENT, INC.,
as Borrower,
THE OTHER CREDIT PARTIES SIGNATORY HERETO,
as Credit Parties,
THE LENDERS SIGNATORY HERETO
FROM TIME TO TIME,
as Lenders,
and
GENERAL ELECTRIC CAPITAL CORPORATION,
as Administrative Agent, Agent and Lender
GE CAPITAL MARKETS, INC.
as Sole Lead Arranger and Bookrunner
 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
1.
AMOUNT AND TERMS OF CREDIT
1
1.1
Credit Facilities
1
1.2
Letters of Credit
4
1.3
Prepayments
4
1.4
Use of Proceeds
6
1.5
Interest and Applicable Margins
6
1.6
Reserved
9
1.7
Reserved
9
1.8
Cash Management Systems
9
1.9
Fees
9
1.10
Receipt of Payments
9
1.11
Application and Allocation of Payments
10
1.12
Loan Account and Accounting
10
1.13
Indemnity
11
1.14
Access
12
1.15
Taxes
13
1.16
Capital Adequacy; Increased Costs; Illegality
13
1.17
Reserves on LIBOR Rate Loans
15
1.18
Single Loan
15
2.
CONDITIONS PRECEDENT
15
2.1
Conditions to the Initial Loans
15
2.2
Further Conditions to Each Loan
17
3.
REPRESENTATIONS AND WARRANTIES
18
3.1
Corporate Existence; Compliance with Law
19
3.2
Executive Offices, Collateral Locations, FEIN, Organizational Number
19
3.3
Corporate Power, Authorization, Enforceable Obligations
19
3.4
Financial Statements and Projections
20
3.5
Material Adverse Effect
20
3.6
Ownership of Property; Liens
21
3.7
Labor Matters
21
3.8
Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness
22
3.9
Government Regulation
22
3.10
Margin Regulations
22
3.11
Taxes
22
3.12
ERISA
23
3.13
No Litigation
24
3.14
Brokers
24
3.15
Intellectual Property
24
3.16
Full Disclosure
24
3.17
Environmental Matters
25
3.18
Insurance
26
3.19
Deposit and Disbursement Accounts
26


 
 

--------------------------------------------------------------------------------

 

3.20
[Reserved]
26
3.21
Trade Relations
26
3.22
Bonding; Licenses
26
3.23
Solvency
26
3.24
Status of Holdings
26
3.25
OFAC
26
3.26
Patriot Act
27
4.
FINANCIAL STATEMENTS AND INFORMATION
27
4.1
Reports and Notices
27
4.2
Communication with Accountants
27
5.
AFFIRMATIVE COVENANTS
27
5.1
Maintenance of Existence and Conduct of Business
27
5.2
Payment of Charges.
28
5.3
Books and Records
28
5.4
Insurance; Damage to or Destruction of Collateral
28
5.5
Compliance with Laws
30
5.6
Supplemental Disclosure
30
5.7
Intellectual Property
30
5.8
Environmental Matters
31
5.9
Access Agreements; Liens on Real Estate Interests
31
5.10
Interest Rate/Currency Fluctuations Protection
32
5.11
Further Assurances
32
5.12
Future Credit Parties
33
6.
NEGATIVE COVENANTS
33
6.1
Mergers, Subsidiaries, Etc.
33
6.2
Investments; Loans and Advances
36
6.3
Indebtedness
37
6.4
Employee Loans and Affiliate Transactions
37
6.5
Capital Structure and Business
38
6.6
Guaranteed Indebtedness
38
6.7
Liens
38
6.8
Sale of Stock and Assets
39
6.9
ERISA
39
6.10
Financial Covenants
39
6.11
Hazardous Materials
40
6.12
Sale Leasebacks
40
6.13
Restricted Payments
40
6.14
Change of Corporate Name or Location; Change of Fiscal Year
40
6.15
No Impairment of Intercompany Transfers
40
6.16
Real Estate Purchases
41
6.17
Changes Relating to Material Contracts
41
6.18
Holdings
41
6.19
Excluded Theatres.
41


 
ii

--------------------------------------------------------------------------------

 
 
7.
TERM
41
7.1
Termination
41
7.2
Survival of Obligations Upon Termination of Financing Arrangements
42
8.
EVENTS OF DEFAULT; RIGHTS AND REMEDIES
42
8.1
Events of Default
42
8.2
Remedies
44
8.3
Waivers by Credit Parties
45
9.
ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT
45
9.1
Assignment and Participations
45
9.2
Appointment of Agent
48
9.3
Agent's Reliance, Etc.
49
9.4
GE Capital and Affiliates
49
9.5
Lender Credit Decision
50
9.6
Indemnification
50
9.7
Successor Agent
50
9.8
Setoff and Sharing of Payments
51
9.9
Advances; Payments; Non-Funding Lenders; Information; Actions in Concert
52
10.
SUCCESSORS AND ASSIGNS
55
10.1
Successors and Assigns
55
11.
MISCELLANEOUS
56
11.1
Complete Agreement; Modification of Agreement
56
11.2
Amendments and Waivers
56
11.3
Fees and Expenses
58
11.4
No Waiver
59
11.5
Remedies
60
11.6
Severability
60
11.7
Conflict of Terms
60
11.8
Confidentiality
60
11.9
GOVERNING LAW
61
11.10
Notices
61
11.11
Section Titles
63
11.12
Counterparts
63
11.13
WAIVER OF JURY TRIAL
63
11.14
Press Releases and Related Matters
63
11.15
Reinstatement
64
11.16
Advice of Counsel
64
11.17
No Strict Construction
64

 
 
iii

--------------------------------------------------------------------------------

 
 
INDEX OF APPENDICES
 
Annex A (Recitals)
-
Definitions
Annex B (Section 1.2)
-
Letters of Credit
Annex C (Section 1.8)
-
Cash Management System
Annex D (Section 2.1(a))
-
Closing Checklist
Annex E (Section 4.1(a))
-
Financial Statements and Projections    Reporting
Annex F (Section 4.1(b))
-
Collateral Reports
Annex G (Section 6.10)
-
Financial Covenants
Annex H (Section 9.9(a))
-
Lenders' Wire Transfer Information
Annex I (Section 11.10)
-
Notice Addresses
Annex J (from Annex A- Commitments definition)
-
Commitments as of Closing Date
 
-
 
Exhibit 1.1(a)(i)
-
Form of Notice of Revolving Credit Advance
Exhibit 1.1(a)(ii)
-
Form of Revolving Note
Exhibit 1.1(b)
-
Form of Term Note
Exhibit 1.5(e)
-
Form of Notice of Conversion/Continuation
Exhibit 9.1(a)
-
Form of Assignment
Exhibit B-1
-
Application for Standby Letter of Credit
Schedule  1.1
-
Agent's Representatives
Disclosure Schedule  1.4
-
Sources and Uses; Funds Flow Memorandum
Disclosure Schedule  3.1
-
Type of Entity; State of Organization
Disclosure Schedule  3.2
-
Executive Offices, Collateral Locations, FEIN
Disclosure Schedule  3.4(a)
-
Financial Statements
Disclosure Schedule  3.4(b)
-
Pro Forma
Disclosure Schedule  3.4(c)
-
Projections
Disclosure Schedule  3.6
-
Real Estate and Leases
Disclosure Schedule  3.7
-
Labor Matters
Disclosure Schedule  3.8
-
Ventures, Subsidiaries and Affiliates; Outstanding Stock
Disclosure Schedule  3.11
-
Tax Matters
Disclosure Schedule  3.12
-
ERISA Plans
Disclosure Schedule  3.13
-
Litigation
Disclosure Schedule  3.14
-
Brokers
Disclosure Schedule  3.15
-
Intellectual Property
Disclosure Schedule  3.17
-
Hazardous Materials
Disclosure Schedule  3.18
-
Insurance
Disclosure Schedule  3.19
-
Deposit and Disbursement Accounts
Disclosure Schedule  3.22
-
Bonds; Patent, Trademark Licenses
Disclosure Schedule  6.3
-
Indebtedness
Disclosure Schedule  6.4(a)
-
Transactions with Affiliates
Disclosure Schedule  6.7
-
Existing Liens


 
iv

--------------------------------------------------------------------------------

 

This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
November 30, 2010 among CONSOLIDATED ENTERTAINMENT, INC., f/k/a Consolidated
Amusement Theatres, Inc., a Nevada corporation (“Borrower”); the other Credit
Parties signatory hereto; GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation (in its individual capacity, “GE Capital”), for itself, as Lender,
and as Agent for Lenders, and the other Lenders signatory hereto from time to
time.
 
RECITALS
 
WHEREAS, Borrower is a party to that certain Credit Agreement, dated as of
February 21, 2008 (the “Original Credit Agreement”) by and among Borrower, the
other Credit Parties party thereto, certain of the Lenders and the Agent
pursuant to which  such Lenders extended revolving and term credit facilities to
Borrower;
 
WHEREAS, the Borrower has requested, and the Lenders have agreed to amend and
restate the Original Credit Agreement to, among other things, to allow for the
Closing Date Distribution (as hereinafter defined) and to extend the maturity
date for an additional five years from the date hereof;  and
 
WHEREAS, Borrower has agreed to continue to secure all of its obligations under
the Loan Documents (as defined herein) by granting to Agent (as defined herein),
for the benefit of Agent and Lenders, a security interest in and lien upon all
of its existing and after-acquired personal and real property; and
 
WHEREAS, Consolidated Amusement Holdings, Inc., a Nevada corporation
(“Holdings”) is willing to continue to guarantee all of the obligations of
Borrower to Agent and Lenders under the Loan Documents and to pledge to Agent,
for the benefit of Agent and Lenders, all of the Stock of Borrower to secure
such guaranty; and
 
WHEREAS, all Domestic Subsidiaries of Borrower are willing to continue guarantee
all of the obligations of Borrower to Agent and Lenders under the Loan Documents
and to grant to Agent, for the benefit of Agent and Lenders, a security interest
in and lien upon all of such existing and after-acquired personal and real
property to secure such guaranty; and
 
WHEREAS, capitalized terms used in this Agreement shall have the meanings
ascribed to them in Annex A and, for purposes of this Agreement and the other
Loan Documents, the rules of construction set forth in Annex A shall
govern.  All Annexes, Disclosure Schedules, Exhibits and other attachments
(collectively, “Appendices”) hereto, or expressly identified to this Agreement,
are incorporated herein by reference, and taken together with this Agreement,
shall constitute but a single agreement.  These Recitals shall be construed as
part of the Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree that the Original Credit Agreement is hereby amended and
restated as follows:
 
1. AMOUNT AND TERMS OF CREDIT
 
1.1 Credit Facilities.
 
 
 

--------------------------------------------------------------------------------

 
 
(a) Revolving Credit Facility.
 
(i) Subject to the terms and conditions hereof, each Revolving Lender agrees to
make available to Borrower from time to time until the Commitment Termination
Date its Pro Rata Share of advances (each, a “Revolving Credit Advance”).  The
Pro Rata Share of the Revolving Loan of any Revolving Lender shall not at any
time exceed its separate Revolving Loan Commitment.  The obligations of each
Revolving Lender hereunder shall be several and not joint.  Until the Commitment
Termination Date and subject to the terms and conditions hereof, Borrower may
from time to time borrow, repay and reborrow under this Section 1.1(a);
provided, that the amount of any Revolving Credit Advance to be made at any time
shall not exceed Borrowing Availability at such time.  Each Revolving Credit
Advance shall be made on notice by Borrower to one of the representatives of
Agent identified in Schedule 1.1 at the address specified therein.  Any such
notice must be given no later than (1) 1:00 p.m. (New York time) on the Business
Day of the proposed Revolving Credit Advance, in the case of an Index Rate Loan,
or (2) 1:00 p.m. (New York time) on the date which is three (3) Business Days
prior to the proposed Revolving Credit Advance, in the case of a LIBOR
Loan.  Each such notice (a ”Notice of Revolving Credit Advance”) must be given
in writing (by telecopy, overnight courier, or Electronic Transmission)
substantially in the form of Exhibit 1.1(a)(i), and shall include the
information required in such Exhibit and such other information as may be
reasonably required by Agent with respect to the use of proceeds.   If Borrower
desires to have the Revolving Credit Advances bear interest by reference to a
LIBOR Rate, it must comply with Section 1.5(e).
 
(ii) Except as provided in Section 1.12, Borrower shall execute and deliver to
each Revolving Lender a note to evidence the Revolving Loan Commitment of that
Revolving Lender.  Each note shall be in the principal amount of the Revolving
Loan Commitment of the applicable Revolving Lender, dated the Closing Date and
substantially in the form of Exhibit 1.1(a)(ii)  (each a “Revolving Note” and,
collectively, the “Revolving Notes”).  Each Revolving Note shall represent the
obligation of Borrower to pay the amount of the applicable Revolving Lender’s
Revolving Loan Commitment or, if less, such Revolving Lender's Pro Rata Share of
the aggregate unpaid principal amount of all Revolving Credit Advances to
Borrower together with interest thereon as prescribed in Section 1.5.  The
entire unpaid balance of the Revolving Loan and all other non-contingent
Obligations shall be immediately due and payable in full in immediately
available funds on the Commitment Termination Date.
 
(iii) Each payment of principal with respect to the Revolving Loan shall be paid
to Agent for the ratable benefit of each Revolving Loan Lender making a
Revolving Loan, ratably in proportion to each such Revolving Loan Lender’s
respective Revolving Loan Commitment.
 
(b) Term Loan A.
 
(i) Subject to the terms and conditions hereof, each Term Lender agrees (A) that
$29,500,000 of Existing Term Loan B outstanding as of the date hereof under the
Original Credit Agreement shall be deemed to be converted into Term Loan A
hereunder and to (B) make an additional term loan on the Closing Date to
Borrower  (together with the converted Existing Term Loan B, collectively, the
“Term Loan A”) in an amount equal to $8,000,000; provided at no time shall the
aggregate principal amount of converted Existing Term Loan B and the additional
term loans made on the date hereof exceed such Lender’s Term Loan A
Commitment.  The obligations of each Term Lender hereunder shall be several and
not joint.  The Term Loan A shall be evidenced by promissory notes substantially
in the form of Exhibit 1.1(b) (each a “Term A Note” and collectively the “Term A
Notes”), and, except as provided in Section 1.12, Borrower shall execute and
deliver each Term A Note to the applicable Term Lender.  Each Term A Note shall
represent the obligation of Borrower to pay the amount of the applicable Term
Lender's Term Loan A Commitment, together with interest thereon as prescribed in
Section 1.5.
 
 
2

--------------------------------------------------------------------------------

 
 
(ii) Borrower shall repay the principal amount of the Term Loan A in twenty (20)
consecutive quarterly installments on the last day of March, June, September and
December of each year, commencing March 31, 2011, as follows:
 
Payment
Dates
 
Installment
Amounts
 
March 31, 2011
  $ 937,500  
June 30, 2011
  $ 937,500  
September 30, 2011
  $ 937,500  
December 31, 2011
  $ 937,500            
March 31, 2012
  $ 1,171,875  
June 30, 2012
  $ 1,171,875  
September 30, 2012
  $ 1,171,875  
December 31, 2012
  $ 1,171,875            
March 31, 2013
  $ 1,406,250  
June 30, 2013
  $ 1,406,250  
September 30, 2013
  $ 1,406,250  
December 31, 2013
  $ 1,406,250            
March 31, 2014
  $ 1,640,625  
June 30, 2014
  $ 1,640,625  
September 30, 2014
  $ 1,640,625  
December 31, 2014
  $ 1,640,625            
March 31, 2015
  $ 1,640,625  
June 30, 2015
  $ 1,640,625  
September 30, 2015
  $ 1,640,625  

 
The final installment due on November 30, 2015 shall be in the amount equal to
$11,953,125 or, if different the remaining principal balance of the Term Loan A.
 
(iii) Notwithstanding Section 1.1(b)(ii), the aggregate outstanding principal
balance of the Term Loan A shall be due and payable in full in immediately
available funds on the Commitment Termination Date, if not sooner paid in
full.  No payment with respect to the Term Loan A may be reborrowed.
 
 
3

--------------------------------------------------------------------------------

 
 
(iv) Each payment of principal with respect to the Term Loan A shall be paid to
Agent for the ratable benefit of each Term Lender, ratably in proportion to each
such Term Lender's respective Term Loan A Commitment.
 
(c) Reliance on Notices.  Agent shall be entitled to rely upon, and shall be
fully protected in relying upon, any Notice of Revolving Credit Advance, Notice
of Conversion/Continuation or similar notice believed by Agent to be
genuine.  Agent may assume that each Person executing and delivering any notice
in accordance herewith was duly authorized, unless the responsible individual
acting thereon for Agent has actual knowledge to the contrary.
 
1.2 Letters of Credit.  Subject to and in accordance with the terms and
conditions contained herein and in Annex B, Borrower shall have the right to
request, and Revolving Lenders agree to incur, or purchase participations in,
Letter of Credit Obligations in respect of Borrower.
 
1.3 Prepayments.
 
(a) Voluntary Prepayments.  Borrower may at any time on at least five (5) days'
prior written notice to Agent voluntarily prepay all or part of the Term Loan A;
provided that any such prepayments shall be in a minimum amount of $500,000 and
integral multiples of $100,000 in excess of such amount.  In addition, Borrower
may at any time on at least ten (10) days' prior written notice to Agent reduce
or terminate the Revolving Loan Commitment; provided that (i) after giving
effect to any such reductions, Borrower shall comply with Section 1.3(b)(i),
(ii) all such reductions shall be in a minimum amount of $500,000 and integral
multiples of $100,000 and (iii) upon any such termination, all Loans and other
Obligations shall be immediately due and payable in full and all Letter of
Credit Obligations shall be cash collateralized or otherwise satisfied in
accordance with Annex B; provided, however, that any such notice may state that
it is conditioned upon the effectiveness of a refinancing and/or payment in full
of the Obligations from the proceeds of other credit facilities, the
consummation of a particular disposition or the occurrence of a change of
control, in which case such notice may be revoked by Borrower (by notice to
Agent on or prior to the specified prepayment date) if such condition is not
satisfied, in which case no payment obligation shall arise.  Any such voluntary
prepayment and any such termination of the Revolving Loan Commitment must be
accompanied by the payment any LIBOR funding breakage costs in accordance with
Section 1.13(b).  Upon any such prepayment and termination of the Revolving Loan
Commitment, Borrower's right to request Revolving Credit Advances, or request
that Letter of Credit Obligations be incurred on its behalf, shall
simultaneously be terminated.  Any partial prepayments of the Term Loan A made
by Borrower shall be applied to prepay the scheduled installments of the Term
Loan A in inverse order of maturity.
 
 
4

--------------------------------------------------------------------------------

 
 
(b) Mandatory Prepayments.
 
(i) If at any time the outstanding balance of the Revolving Loan exceeds the
Maximum Amount, Borrower shall immediately repay the aggregate outstanding
Revolving Credit Advances to the extent required to eliminate such excess.  If
any such excess remains after repayment in full of the aggregate outstanding
Revolving Credit Advances, Borrower shall provide cash collateral for the Letter
of Credit Obligations in the manner set forth in Annex B to the extent required
to eliminate such excess. 
 
(ii) Immediately upon receipt by any Credit Party of any cash proceeds of any
asset disposition, Borrower shall prepay the Loans in an amount equal to all
such proceeds, net of (A) commissions and other reasonable transaction costs,
fees and expenses properly attributable to such transaction and payable by such
Credit Party in connection therewith (in each case, paid to non-Affiliates), (B)
transfer taxes, (C) amounts payable to holders of Liens on such asset (to the
extent such Liens constitute Liens permitted hereunder), if any, and (D) an
appropriate reserve for income taxes paid or payable in accordance with GAAP in
connection therewith, including any reserves required to be established in
accordance with GAAP against liabilities reasonably anticipated and attributable
to the subject asset disposition, including, without limitation, pension and
other post-employment benefit liabilities, liabilities related to environmental
matters and liabilities under indemnification obligations associated with such
asset disposition; provided that upon the reversal of any such reserve, such
amounts so reversed shall be immediately used to repay the Loans in accordance
herewith.  Any such prepayment shall be applied in accordance with Section
1.3(c).  The following shall not be subject to mandatory prepayment under this
clause (ii):  (1) proceeds of sales and dispositions permitted under Section 6.8
(a), (b), (c) or (d), and (2) asset disposition proceeds that are reinvested in
the Business within two hundred seventy (270) days following receipt thereof and
until reinvested are used to repay outstanding Revolving Loans or if no
Revolving Loans are then outstanding are deposited in a Blocked Account in which
Agent has a first priority perfected Lien; provided that Borrower notifies Agent
of its intent to reinvest at the time such proceeds are received and when such
reinvestment occurs.  Thereafter, such funds shall be made available to such
Credit Party for reinvestment as follows: (i) Borrower shall request a Revolving
Credit Advance or release from the Blocked Account be made to such Credit Party
in the amount requested to be released; and (ii) so long as the conditions set
forth in Section 2.2 have been met, Revolving Lenders shall make such Revolving
Credit Advance or Agent shall release funds from such Blocked Account.  To the
extent not reinvested, such proceeds shall be applied in accordance with Section
1.3(c); provided that in the case of proceeds pertaining to any Credit Party
other than Borrower, such proceeds shall be applied to the Loans owing by
Borrower.
 
(iii) If any Credit Party issues Stock (other than Stock issuances to Reading or
its Affiliates the proceeds of which are contributed to the Borrower and used
for the improvement or expansion of the Business, Permitted Acquisitions,
Capital Expenditures or Investments permitted hereunder) or any Credit Party
incurs Indebtedness (other than Indebtedness incurred pursuant to Section 6.3),
no later than the Business Day following the date of receipt of the proceeds
thereof, Borrower shall prepay the Loans (and cash collateralize Letter of
Credit Obligations) in an amount equal to all such proceeds from the issuance of
such Stock or incurrence of Indebtedness, net of underwriting discounts and
commissions and other reasonable costs paid to non-Affiliates in connection
therewith.  Any such prepayment shall be applied in accordance with Section
1.3(c).  The following shall not be subject to prepayment under this clause
(iii):  proceeds of Stock issuances to employees of Holdings and its
Subsidiaries.
 
 
5

--------------------------------------------------------------------------------

 
 
(c) Application of Certain Mandatory Prepayments.  Any prepayments made by
Borrower pursuant to Sections 1.3(b)(ii) or (b)(iii)above and any prepayments
from insurance or condemnation proceeds in accordance with Section 5.4(b) or (c)
and the Mortgage(s), respectively, shall be applied as follows: first, to Fees
and reimbursable expenses of Agent then due and payable pursuant to any of the
Loan Documents; second, to interest then due and payable on the Term Loan A;
third, to prepay the scheduled principal installments of the Term Loan A in
inverse order of maturity, until such Term Loan A shall have been prepaid in
full; fourth, to interest then due and payable on the Revolving Credit Advances;
fifth, to the outstanding principal balance of Revolving Credit Advances until
the same has been paid in full; and sixth, to any Letter of Credit Obligations,
to provide cash collateral therefor in the manner set forth in Annex B, until
all such Letter of Credit Obligations have been fully cash collateralized in the
manner set forth in Annex B; provided, however, that if an Event of Default has
occurred and is continuing, such prepayment occurs other than through the
exercise of remedies pursuant to the terms of the Loan Documents and the
Requisite Revolving Lenders so elect, any such prepayments shall be applied as
follows: first, to Fees and reimbursable expenses of Agent then due and payable
pursuant to any of the Loan Documents; second, to interest then due and payable
on the Term Loan A and Revolving Loan; third, to prepay the Term Loan A and the
Revolving Loan, applied pro rata to scheduled principal installments of the Term
Loan A, and applied to Revolving Credit Advances before application to provide
cash collateral for any Letter of Credit Obligations in the manner set forth in
Annex B.  The Revolving Loan Commitment shall not be permanently reduced by the
amount of any such prepayments.
 
(d) No Implied Consent.  Nothing in this Section 1.3 shall be construed to
constitute Agent's or any Lender's consent to any transaction that is
not  permitted by other provisions of this Agreement or the other Loan
Documents.
 
1.4 Use of Proceeds.  Borrower shall utilize the proceeds of the Loans solely to
pay a portion of the Closing Date Distribution and for  the financing of the
ordinary working capital and general corporate needs of Borrower and its
Subsidiaries.  Disclosure Schedule (1.4) contains a description of Borrower's
sources and uses of funds as of the Closing Date, including Loans and Letter of
Credit Obligations to be made or incurred on that date, and a funds flow
memorandum detailing how funds from each source are to be transferred to
particular uses.
 
1.5 Interest and Applicable Margins.
 
(a) Borrower shall pay interest to Agent, for the ratable benefit of Lenders in
accordance with the various Loans being made by each Lender, in arrears on each
applicable Interest Payment Date, at the following rates with respect to the
Revolving Credit Advances and the Term Loan A, the Index Rate plus the
Applicable Index Margin per annum or, at the election of Borrower, the
applicable LIBOR Rate plus the Applicable LIBOR Margin per annum.
 
As of the Closing Date the Applicable Margins are as follows:
 
Applicable Index Margin
3.50%
Applicable LIBOR Margin
4.50%



 
6

--------------------------------------------------------------------------------

 
 
The Applicable Margins may be adjusted by reference to the following grids:
 
If Leverage Ratio is:
Level of
Applicable Margins:
> 2.00
Level I
> 1.50, but < 2.00
Level II
 < 1.50
Level III

 

         
Level I
Level II
Level III
Applicable
Index Margin
3.50%
3.25%
3.00%
Applicable LIBOR Margin
4.50%
4.25%
4.00%



Adjustments in the Applicable Margins commencing with the Fiscal Quarter ending
March 31, 2011 shall be implemented quarterly on a prospective basis, for each
calendar month commencing at least five (5) days after the date of delivery to
Lenders of the quarterly unaudited or annual audited (as applicable) Financial
Statements evidencing the need for an adjustment.  Concurrently with the
delivery of those Financial Statements, Borrower shall deliver to Agent and
Lenders a certificate, signed by a Responsible Financial Officer of the
Borrower, setting forth in reasonable detail the basis for the continuance of,
or any change in, the Applicable Margins.  Failure to timely deliver such
Financial Statements shall, in addition to any other remedy provided for in this
Agreement, result in an increase in the Applicable Margins to the highest level
set forth in the foregoing grid, until the date that is five (5) days following
the delivery of those Financial Statements demonstrating that such an increase
is not required.  If an Event of Default has occurred and is continuing at the
time any reduction in the Applicable Margins is to be implemented, that
reduction shall be deferred until the first day of the first calendar month
following the date on which such Event of Default is waived or cured.  In the
event that any Financial Statement or Compliance Certificate delivered hereunder
is shown to be inaccurate (regardless of whether this Agreement or the
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin based upon the foregoing pricing grid (the “Accurate
Applicable Margin”) for any period that such Financial statement or Compliance
Certificate covered, then (i) Borrower shall immediately, following actual
knowledge of the Borrower of the occurrence thereof, deliver to the Agent a
correct Financial Statement or Compliance Certificate, as the case may be, for
such period, (ii) the Applicable Margin shall be adjusted such that after giving
effect to the corrected Financial Statements or Compliance Certificate, as the
case may be, the Applicable Margin shall be reset to the Accurate Applicable
Margin based upon the foregoing pricing grid for such period as set forth in the
foregoing pricing grid for such period and (iii) shall concurrently with the
delivery of the corrected Financial Statement or Compliance Certificate, as the
case may be, pay to the Agent, for the account of the Lenders, the accrued
additional interest owing as a result of such Accurate Applicable Margin for
such period.    The provisions of this definition shall not limit the rights of
the Agent and the Lenders with respect to Section 1.5(d) or Article VIII.


 
7

--------------------------------------------------------------------------------

 
 
(b) Solely for purposes of the payment of interest and not in connection with
the calculation of Financial Covenants or otherwise, if any payment on any Loan
becomes due and payable on a day other than a Business Day, the maturity thereof
will be extended to the next succeeding Business Day (except as set forth in the
definition of LIBOR Period) and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.
 
(c) All computations of Fees calculated on a per annum basis and interest shall
be made by Agent on the basis of a 360-day year, in each case for the actual
number of days occurring in the period for which such interest and Fees are
payable.  The Index Rate is a floating rate determined for each day.  Each
determination by Agent of interest rates and Fees hereunder shall be presumptive
evidence of the correctness of such rates and Fees.
 
(d) So long as an Event of Default has occurred and is continuing under Section
8.1(a), (g) or (h), or so long as any other Event of Default has occurred and is
continuing and at the election of Agent (or upon the written request of
Requisite Lenders) confirmed by written notice from Agent to Borrower (a
“Default Rate Notice”), the interest rates applicable to the Loans and the
Letter of Credit Fees shall be increased by two percentage points (2%) per annum
above the rates of interest or the rate of such Fees otherwise applicable
hereunder unless Agent or Requisite Lenders elect to impose a smaller increase
(the “Default Rate”), and all outstanding Obligations shall bear interest at the
Default Rate applicable to such Obligations.  Interest and Letter of Credit Fees
at the Default Rate shall accrue from the initial date of such Event of Default
(if in respect of such an Event of Default under Section 8.1(a), (g) or (h)) or
in the case of any other Event of Default from and after receipt by Borrower of
a Default Rate Notice, in either case, until the subject Event of Default is
cured or waived and shall be payable upon demand.
 
(e) Subject to the conditions precedent set forth in Section 2.2, Borrower shall
have the option to (i) request that any Revolving Credit Advance be made as a
LIBOR Loan, (ii) convert at any time all or any part of outstanding Loans from
Index Rate Loans to LIBOR Loans, (iii) convert any LIBOR Loan to an Index Rate
Loan, subject to payment of LIBOR breakage costs in accordance with Section
1.13(b) if such conversion is made prior to the expiration of the LIBOR Period
applicable thereto, or (iv) continue all or any portion of any Loan as a LIBOR
Loan upon the expiration of the applicable LIBOR Period and the succeeding LIBOR
Period of that continued Loan shall commence on the first day after the last day
of the LIBOR Period of the Loan to be continued.  Any Loan or group of Loans
having the same proposed LIBOR Period to be made or continued as, or converted
into, a LIBOR Loan must be in a minimum amount of $250,000 and integral
multiples of $100,000 in excess of such amount.  Any such election must be made
by 1:00 p.m. (New York time) on the third Business Day prior to (1) the date of
any proposed Advance which is to bear interest at the LIBOR Rate, (2) the end of
each LIBOR Period with respect to any LIBOR Loans to be continued as such, or
(3) the date on which Borrower wishes to convert any Index Rate Loan to a LIBOR
Loan for a LIBOR Period designated by Borrower in such election.  If no election
is received with respect to a LIBOR Loan by 1:00 p.m. (New York time) on the
third Business Day prior to the end of the LIBOR Period with respect thereto (or
if a Default or an Event of Default has occurred and is continuing), that LIBOR
Loan shall be converted to an Index Rate Loan at the end of its LIBOR
Period.  Borrower must make such election by notice to Agent in writing, by
telecopy, overnight courier or Electronic Transmission.  In the case of any
conversion or continuation, such election must be made pursuant to a written
notice (a “Notice of Conversion/Continuation”) in the form of Exhibit 1.5(e).
 
 
8

--------------------------------------------------------------------------------

 
 
(f) Notwithstanding anything to the contrary set forth in this Section 1.5, if a
court of competent jurisdiction determines in a final non-appealable order that
the rate of interest payable hereunder exceeds the highest rate of interest
permissible under law (the “Maximum Lawful Rate”), then so long as the Maximum
Lawful Rate would be so exceeded, the rate of interest payable hereunder shall
be equal to the Maximum Lawful Rate; provided, however, that if at any time
thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, Borrower shall continue to pay interest hereunder at the Maximum
Lawful Rate until such time as the total interest received by Agent, on behalf
of Lenders, is equal to the total interest that would have been received had the
interest rate payable hereunder been (but for the operation of this paragraph)
the interest rate payable since the Closing Date as otherwise provided in this
Agreement.  In no event shall the total interest received by any Lender pursuant
to the terms hereof exceed the amount that such Lender could lawfully have
received had the interest due hereunder been calculated for the full term hereof
at the Maximum Lawful Rate.
 
1.6 Reserved

 
1.7 Reserved.
 
1.8 Cash Management Systems.  On or prior to the  Closing Date, Borrower will
establish and will maintain until the Termination Date, the cash management
systems described in Annex C (the “Cash Management Systems”).
 
1.9 Fees.
 
(a) Borrower shall pay to GE Capital, individually, the Fees specified in the GE
Capital Fee Letter.
 
(b) As additional compensation for the Revolving Lenders, Borrower shall pay to
Agent, for the ratable benefit of such Lenders, in arrears, on the last day of
each calendar quarter prior to the Commitment Termination Date and on the
Commitment Termination Date, a Fee for Borrower's non-use of available funds in
an amount equal to three quarters- of one percent (0.75%) per annum (calculated
on the basis of a 360 day year for actual days elapsed) multiplied by the
difference between (x) the Maximum Amount (as it may be reduced from time to
time) and (y) the average for the period of the daily closing balance of the
Revolving Loan outstanding during the period for which the such Fee is due.
 
(c) Borrower shall pay to Agent, for the ratable benefit of Revolving Lenders,
the Letter of Credit Fee as provided in Annex B.
 
1.10 Receipt of Payments.  Borrower shall make each payment under this Agreement
not later than 2:00 p.m. (New York time) on the day when due in immediately
available funds in Dollars to the Collection Account.  For purposes of computing
interest and Fees and Borrowing Availability of any date, all payments shall be
deemed received on the Business Day on which immediately available funds
therefor are received in the Collection Account prior to 2:00 p.m. New York
time.  Payments received after 2:00 p.m. New York time on any Business Day or on
a day that is not a Business Day shall be deemed to have been received on the
following Business Day.
 
 
9

--------------------------------------------------------------------------------

 
 
1.11 Application and Allocation of Payments.
 
(a) So long as no Event of Default has occurred and is continuing, (i) payments
matching specific scheduled payments then due shall be applied to those
scheduled payments; (iii) voluntary prepayments shall be applied in accordance
with the provisions of Section 1.3(a); and (iii) mandatory prepayments shall be
applied as set forth in Section 1.3(c).  All payments and prepayments applied to
a particular Loan shall be applied ratably to the portion thereof held by each
Lender as determined by its Pro Rata Share; provided that any such payments
received shall be applied first to repay Loans outstanding as Index Rate Loans
and then to Loans outstanding as LIBOR Rate Loans, with those LIBOR Rate Loans
having earlier expiring LIBOR Periods being repaid prior to those with later
expiring LIBOR Periods.  As to any other payment, and as to all payments made
when an Event of Default has occurred and is continuing or following the
Commitment Termination Date, Borrower hereby irrevocably waives the right to
direct the application of any and all payments received from or on behalf of
Borrower, and Borrower hereby irrevocably agrees that Agent shall have the
continuing exclusive right to apply any and all such payments against the
Obligations as Agent may deem advisable notwithstanding any previous entry by
Agent in the Loan Account or any other books and records.  In the absence of a
specific determination by Agent with respect thereto, payments from proceeds of
Collateral following the exercise of remedies shall be applied to amounts then
due and payable in the following order: (1) to Fees and Agent's expenses
reimbursable hereunder; (2) to interest on the Loans, ratably in proportion to
the interest accrued as to each Loan; (3) to principal payments on the other
Loans and any Obligations under any Secured Rate Contract and to provide cash
collateral for Letter of Credit Obligations in the manner described in Annex B,
ratably to the aggregate, combined principal balance of the other Loans,
Obligations under any Secured Rate Contracts and outstanding Letter of Credit
Obligations; and (4) to all other Obligations including expenses of Lenders to
the extent reimbursable under Section 11.3.
 
(b) Agent is authorized to, and at its sole election may, charge to the
Revolving Loan balance on behalf of Borrower and cause to be paid all Fees,
expenses, Charges, costs (including insurance premiums in accordance with
Section 5.4(a)) and interest and principal, other than principal of the
Revolving Loan, owing by Borrower under this Agreement or any of the other Loan
Documents if and to the extent Borrower fails to pay promptly any such amounts
as and when due (and, in the case of any expenses, Charges, and costs, following
the presentment of an invoice therefor), even if the amount of such charges
would exceed Borrowing Availability at such time.  At Agent's option and to the
extent permitted by law, any charges so made shall constitute part of the
Revolving Loan hereunder.
 
1.12 Loan Account and Accounting.  Agent shall maintain a loan account (the
“Loan Account”) on its books to record: all Advances and the Term Loan A, all
payments made by Borrower, and all other debits and credits as provided in this
Agreement with respect to the Loans or any other Obligations.  All entries in
the Loan Account shall be made in accordance with Agent's customary accounting
practices as in effect from time to time. The balance in the Loan Account, as
recorded on Agent's most recent printout or other written statement, shall,
absent manifest error, be presumptive evidence of the amounts due and owing to
Agent and Lenders by Borrower; provided that any failure to so record or any
error in so recording shall not limit or otherwise affect Borrower's duty to pay
the Obligations.  Agent shall render to Borrower a monthly accounting of
transactions with respect to the Loans setting forth the balance of the Loan
Account for the immediately preceding month.  Unless Borrower notifies Agent in
writing of any objection to any such accounting (specifically describing the
basis for such objection), within thirty (30) days after the date thereof, each
and every such accounting shall be presumptive evidence of all matters reflected
therein.  Only those items expressly objected to in such notice shall be deemed
to be disputed by Borrower.  Notwithstanding any provision herein contained to
the contrary, any Lender may elect (which election may be revoked) to dispense
with the issuance of Notes to that Lender and may rely on the Loan Account as
evidence of the amount of Obligations from time to time owing to it.
 
 
10

--------------------------------------------------------------------------------

 
 
1.13 Indemnity.
 
(a) Each Credit Party that is a signatory hereto shall jointly and severally
indemnify and hold harmless each of Agent, Lenders and their respective
Affiliates, and each such Person’s respective officers, directors, employees,
attorneys, agents and representatives (each, an “Indemnified Person”), from and
against any and all suits, actions, proceedings, claims, damages, losses,
liabilities and expenses (including reasonable attorneys’ fees and disbursements
and other costs of investigation or defense, including those incurred upon any
appeal) that may be instituted or asserted by any Credit Party, any affiliate
thereof or any third party against or incurred by any such Indemnified Person as
the result of credit having been extended, suspended or terminated under this
Agreement and the other Loan Documents and the administration of such credit,
and in connection with or arising out of the Loan Documents, the commitment and
proposal letters related thereto, the transactions contemplated hereunder and
thereunder and any actions or failures to act in connection therewith, including
any and all losses associated with  Electronic Transmissions or E-Systems as
well as for failures caused by a Credit Party’s equipment, software, services or
otherwise used in connection therewith, and any and all Environmental
Liabilities and legal costs and expenses arising out of or incurred in
connection with disputes between or among any parties to any of the Loan
Documents with respect to, or relating to the transactions under, the Loan
Documents and any investigation, litigation, or proceeding related to any such
matters (collectively, “Indemnified Liabilities”); provided, that no such Credit
Party shall be liable for any indemnification to an Indemnified Person to the
extent that any such suit, action, proceeding, claim, damage, loss, liability or
expense results from that Indemnified Person’s gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction.  NO
INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO ANY LOAN
DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OF SUCH PERSON OR
ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT,
PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF
CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER ANY LOAN DOCUMENT OR
AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER.
 
 
11

--------------------------------------------------------------------------------

 
 
(b) To induce Lenders to provide the LIBOR Rate option on the terms provided
herein, if (i) any LIBOR Loans are repaid in whole or in part prior to the last
day of any applicable LIBOR Period (whether that repayment is made pursuant to
any provision of this Agreement or any other Loan Document or occurs as a result
of acceleration, by operation of law or otherwise); (ii) Borrower shall default
in payment when due of the principal amount of or interest on any LIBOR Loan;
(iii) Borrower shall refuse to accept any borrowing of, or shall request a
termination of any borrowing, conversion into or continuation of LIBOR Loans
after Borrower has given notice requesting the same in accordance herewith; or
(iv) Borrower shall fail to make any prepayment of a LIBOR Loan after Borrower
has given a notice thereof in accordance herewith, then Borrower shall indemnify
and hold harmless each Lender from and against all losses, costs and expenses
resulting from or arising from any of the foregoing.  Such indemnification shall
include any loss (excluding loss of margin) or expense arising from the
reemployment of funds obtained by it or from fees payable to terminate deposits
from which such funds were obtained.  For the purpose of calculating amounts
payable to a Lender under this subsection, each Lender shall be deemed to have
actually funded its relevant LIBOR Loan through the purchase of a deposit
bearing interest at the LIBOR Rate in an amount equal to the amount of that
LIBOR Loan and having a maturity comparable to the relevant LIBOR Period;
provided, that each Lender may fund each of its LIBOR Loans in any manner it
sees fit, and the foregoing assumption shall be utilized only for the
calculation of amounts payable under this subsection.  This covenant shall
survive the termination of this Agreement and the payment of the Notes and all
other amounts payable hereunder.  As promptly as practicable under the
circumstances, each Lender shall provide Borrower with its written, reasonably
detailed, calculation of all amounts payable pursuant to this Section 1.13(b),
and such calculation shall be binding on the parties hereto unless Borrower
shall object in writing within ten (10) Business Days of receipt thereof,
specifying the basis for such objection in detail.
 
1.14 Access.  Each Credit Party that is a party hereto shall, during normal
business hours, from time to time upon five (5) Business Days’ prior written
notice as frequently as Agent reasonably determines to be appropriate: (a)
provide Agent and any of its officers, employees and agents access to its
properties, facilities, advisors, officers and employees of each Credit Party
and to the Collateral, (b) permit Agent, and any of its officers, employees and
agents, to inspect, audit and make extracts from any Credit Party's books and
records, and (c) permit Agent, and its officers, employees and agents, to
inspect, review, evaluate and make test verifications and counts of the
Accounts, Inventory and other Collateral of any Credit Party.  If an Event of
Default has occurred and is continuing, each such Credit Party shall provide
such access to Agent and to each Lender at all times and without advance
notice.  Furthermore, so long as any Event of Default under Section 8.1(a), (g)
or (h) has occurred and is continuing, Borrower shall provide Agent and each
Lender with access to its material suppliers.  Each Credit Party shall make
available to Agent and its counsel reasonably promptly originals or copies of
all books and records that Agent may reasonably request.  Each Credit Party
shall deliver any document or instrument necessary for Agent, as it may from
time to time reasonably request, to obtain records from any service bureau or
other Person that maintains records for such Credit Party, and shall maintain
duplicate records or supporting documentation on media, including computer tapes
and discs owned by such Credit Party.  Agent will give Lenders at least five (5)
Business Days’ prior written notice of regularly scheduled audits, which audits,
in the absence of the existence of an Event of Default, shall occur no more
frequently than annually.  Representatives of other Lenders may accompany
Agent's representatives on regularly scheduled audits at no charge to Borrower.
 
 
12

--------------------------------------------------------------------------------

 
 
1.15 Taxes.
 
(a) Any and all payments by Borrower hereunder or under the Notes shall be made,
in accordance with this Section 1.15, free and clear of and without deduction
for any and all present or future Taxes.  If Borrower shall be required by law
to deduct any Taxes from or in respect of any sum payable hereunder or under the
Notes, (i) the sum payable shall be increased as much as shall be necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 1.15) Agent or Lenders, as
applicable, receive an amount equal to the sum they would have received had no
such deductions been made, (ii) Borrower shall make such deductions, and (iii)
Borrower shall pay the full amount deducted to the relevant taxing or other
authority in accordance with applicable law.  Within thirty (30) days after the
date of any payment of Taxes, Borrower shall furnish to Agent the original or a
certified copy of a receipt evidencing payment thereof.
 
(b) Each Credit Party that is a signatory hereto shall indemnify and, within ten
(10) days of demand therefor, pay Agent and each Lender for the full amount of
Taxes (including any Taxes imposed by any jurisdiction on amounts payable under
this Section 1.15) paid by Agent or such Lender, as appropriate, and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally asserted.
 
(c) Each Lender organized under the laws of a state of the United States shall
provide to Borrower and Agent a properly completed and executed IRS Form W-9.
Each Lender organized under the laws of a jurisdiction outside the United States
(a “Foreign Lender”) as to which payments to be made under this Agreement or
under the Notes are exempt from United States withholding tax under an
applicable statute or tax treaty shall provide to Borrower and Agent a properly
completed and executed IRS Form W-8ECI or Form W-8BEN -or other applicable form,
certificate or document prescribed by the IRS or the United States certifying as
to such Foreign Lender's entitlement to such exemption (a “Certificate of
Exemption”).  The Agent shall have the right to refuse to allow a Person to be a
Lender under this Agreement if such Person has not provided to the Agent a Form
W-9 or a Certificate of Exemption prior to becoming a Lender hereunder.
 
1.16 Capital Adequacy; Increased Costs; Illegality.
 
(a) If any law, treaty, governmental (or quasi-governmental) rule, regulation,
guideline or order regarding capital adequacy, reserve requirements or similar
requirements or compliance by any Lender with any request or directive regarding
capital adequacy, reserve requirements or similar requirements (whether or not
having the force of law), in each case, adopted after the Closing Date, from any
central bank or other Governmental Authority increases or would have the effect
of increasing the amount of capital, reserves or other funds required to be
maintained by such Lender and thereby reducing the rate of return on such
Lender's capital as a consequence of its obligations hereunder, then Borrower
shall from time to time upon demand by such Lender (with a copy of such demand
to Agent) pay to Agent, for the account of such Lender, additional amounts
sufficient to compensate such Lender for such reduction.  A certificate as to
the amount of that reduction and showing the basis of the computation thereof
submitted by such Lender to Borrower and to Agent shall be presumptive evidence
of the matters set forth therein.
 
 
13

--------------------------------------------------------------------------------

 
 
(b) If, due to either (i) the introduction of or any change in any law or
regulation (or any change in the interpretation thereof) or (ii) the compliance
with any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law), in each case adopted after
the Closing Date, there shall be any increase in the cost to any Lender of
agreeing to make or making, funding or maintaining any Loan, then Borrower shall
from time to time, upon demand by such Lender (with a copy of such demand to
Agent), pay to Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost.  A certificate as
to the amount of such increased cost, submitted to Borrower and to Agent by such
Lender, shall be presumptive evidence of the matters set forth therein.  Each
Lender agrees that, as promptly as practicable after it becomes aware of any
circumstances referred to above which would result in any such increased cost,
the affected Lender shall, to the extent not inconsistent with such Lender's
internal policies of general application, use reasonable commercial efforts to
minimize costs and expenses incurred by it and payable to it by Borrower
pursuant to this Section 1.16(b).
 
(c) Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender to agree
to make or to make or to continue to fund or maintain any LIBOR Loan, then,
unless that Lender is able to make or to continue to fund or to maintain such
LIBOR Loan at another branch or office of that Lender without, in that Lender's
reasonable opinion, materially adversely affecting it or its Loans or the income
obtained therefrom, on notice thereof and demand therefor by such Lender to
Borrower through Agent, (i) the obligation of such Lender to agree to make or to
make or to continue to fund or maintain LIBOR Loans shall terminate and
(ii) Borrower shall forthwith prepay in full all outstanding LIBOR Loans owing
to such Lender, together with interest accrued thereon, unless Borrower, within
five (5) Business Days after the delivery of such notice and demand, converts
all LIBOR Loans into Index Rate Loans.
 
(d) Within forty five (45) days after receipt by Borrower of written notice and
demand from any Lender (an “Affected Lender”) for payment of additional amounts
or increased costs as provided in Sections 1.15(a), 1.16(a) or 1.16(b), Borrower
may, at its option, notify Agent and such Affected Lender of its intention to
replace the Affected Lender.  So long as no Default or Event of Default has
occurred and is continuing, Borrower, with the consent of Agent, may obtain, at
Borrower's expense, a replacement Lender (“Replacement Lender”) for the Affected
Lender, which Replacement Lender must be reasonably satisfactory to Agent.  If
Borrower obtains a Replacement Lender within ninety (90) days following notice
of its intention to do so, the Affected Lender must sell and assign its Loans
and Commitments to such Replacement Lender for an amount equal to the principal
balance of all Loans held by the Affected Lender and all accrued interest and
Fees with respect thereto through the date of such sale and such assignment
shall not require the payment of an assignment fee to Agent; provided, that
Borrower shall have reimbursed such Affected Lender for the additional amounts
or increased costs that it is entitled to receive under this Agreement through
the date of such sale and assignment.  Notwithstanding the foregoing, Borrower
shall not have the right to obtain a Replacement Lender if the Affected Lender
rescinds its demand for increased costs or additional amounts within 15 days
following its receipt of Borrower's notice of intention to replace such Affected
Lender.  Furthermore, if Borrower gives a notice of intention to replace and
does not so replace such Affected Lender within ninety (90) days thereafter,
Borrower's rights under this Section 1.16(d) shall terminate with respect to
such Affected Lender and Borrower shall promptly pay all increased costs or
additional amounts demanded by such Affected Lender pursuant to Sections
1.15(a), 1.16(a) and 1.16(b).   Notwithstanding the foregoing, with respect to a
Lender that is a Non-Funding Lender or an Impacted Lender, the Agent may, but
shall not be obligated to, obtain a Replacement Lender and execute an Assignment
on  behalf of such Non-Funding Lender or Impacted Lender at any time with three
(3) Business’ Days prior notice to such Lender (unless notice is not practicable
under the circumstances) and cause such Lender’s Loans and Commitments to be
sold and assigned, in whole or in part, at par.  Upon any such assignment and
payment and compliance with the other provisions of Section 9.1, such replaced
Lender shall no longer constitute a “Lender” for purposes hereof; provided, any
rights of such replaced Lender to indemnification hereunder shall survive.
 
 
14

--------------------------------------------------------------------------------

 
 
1.17 Reserves on LIBOR Rate Loans.  The Borrower shall pay to each Lender, as
long as such Lender shall be required under regulations of the Federal Reserve
Board to maintain reserves with respect to liabilities or assets consisting of
or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional costs on the unpaid principal amount of each LIBOR
Rate Loan equal to actual costs of such reserves allocated to such Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error), payable on each date on which interest is
payable on such Loan provided the Borrower shall have received at least fifteen
(15) days’ prior written notice (with a copy to Agent) of such additional
interest from the Lender.  If a Lender fails to give notice fifteen (15) days
prior to the relevant Interest Payment Date, such additional interest shall be
payable fifteen (15) days from receipt of such notice.
 
1.18 Single Loan.  All Loans to Borrower and all of the other Obligations of
Borrower arising under this Agreement and the other Loan Documents shall
constitute one general obligation of Borrower secured, until the Termination
Date, by all of the Collateral.
 
2. CONDITIONS PRECEDENT
 
2.1 Conditions to the Initial Loans.  No Lender shall be obligated to make any
Loan or incur any Letter of Credit Obligations on the Closing Date, or to take,
fulfill, or perform any other action hereunder, until the following conditions
have been satisfied or provided for in a manner reasonably satisfactory to
Agent, or waived in writing by Agent and Requisite Lenders:
 
(a) Credit Agreement; Loan Documents.  This Agreement or counterparts hereof
shall have been duly executed by, and delivered to, Borrower, each other Credit
Party, Agent and Lenders; and Agent shall have received such documents,
instruments, agreements and legal opinions as Agent shall reasonably request in
connection with the transactions contemplated by this Agreement and the other
Loan Documents, including all those listed in the Closing Checklist attached
hereto as Annex D, each in form and substance reasonably satisfactory to Agent.
 
 
15

--------------------------------------------------------------------------------

 
 
(b) Contribution of Assets Free and Clear.  Agent shall have received evidence
that the assets received by the Borrower in connection with the Closing Date
Theatre Contribution are being acquired free and clear of any Liens (other than
Liens permitted hereunder), such evidence to be reflected in documentation
reasonably acceptable to Agent.
 
(c) Approvals.  Agent shall have received (i) satisfactory evidence that the
Credit Parties have obtained all required consents and approvals of all Persons
including all requisite Governmental Authorities, to the execution, delivery and
performance of this Agreement and the other Loan Documents and the consummation
of the Related Transactions or (ii) an officer's certificate in form and
substance reasonably satisfactory to Agent affirming that no such consents or
approvals are required.
 
(d) Payment of Fees.  Borrower shall have paid the Fees required to be paid on
the Closing Date in the respective amounts specified in Section 1.9 (including
the Fees specified in the GE Capital Fee Letter), and shall have reimbursed
Agent for all reasonable, documented and out-of-pocket fees, costs and expenses
of closing presented as of the Closing Date.
 
(e) Capital Structure: Other Indebtedness.  The capital structure of each Credit
Party, the corporate structure of the Credit Parties, the terms and conditions
of all Indebtedness of each Credit Party, and all governing organizational
documents of the Credit Parties, as well as the tax effects resulting from the
Closing Date Theatre Contribution,  shall be reasonably acceptable to Agent in
its sole discretion.
 
(f) Due Diligence.  Agent shall have completed its business, environmental, and
legal due diligence, including without limitation as to Material Contracts,
other debt instruments, equity and member agreements, management agreements,
incentive and employment agreements, acquisition agreement, tax agreements and
other material agreements and governing documents of the Credit Parties, with
results reasonably satisfactory to Agent.
 
(g) Maximum Leverage Ratio.  After giving pro forma effect to the Related
Transactions, Borrower and its Subsidiaries shall have, on a consolidated basis,
for the twelve months ending on October 31, 2010, a Leverage Ratio of not more
than 2.90:1.0.
 
(h) Minimum EBITDA.  After giving pro forma effect to the Related Transactions,
Borrower and its Subsidiaries shall have, on a consolidated basis, EBITDA for
the twelve month period ending on October 31, 2010 of not less than $12,750,000.
 
(i)  Consummation of Related Transactions.  Agent shall have received fully
executed copies of the Closing Date Theatre Contribution Documents and final and
complete copies of each of the other Related Transactions Documents, each of
which shall be in full force and effect in form and substance reasonably
satisfactory to Agent.  The Closing Date Theatre Contribution and the other
Related Transactions shall have been consummated in accordance with the terms of
the Closing Date Theatre Contribution Documents and the other Related
Transactions Documents.
 
 
16

--------------------------------------------------------------------------------

 
 
(j) No Material Changes.  As of the Closing Date, (i) since December 31, 2009,
there shall not have occurred or become known to the Agent any event,
development or circumstance that has caused or could reasonably be expected to
cause a Material Adverse Effect, (ii) no litigation has been commenced which
would challenge the Related Transactions or which, if successful, would have a
material adverse impact on the Borrower, its business, or its ability to repay
the Obligations, (iii) since December 31, 2009, there has been no material
increase in the liabilities, liquidated or contingent of Borrower, or a material
decrease in the assets of the Borrower or (iv) since December 31, 2009, there
has not been any material change to management personnel of the Borrower.
 
(k) Minimum Cash on Hand.  After giving pro forma effect to the Related
Transactions, Borrower and its Subsidiaries shall have, on a consolidated basis,
an average cash on hand for the 90 day period ending on the Closing Date of not
less than $2,500,000.
 
2.2 Further Conditions to Each Loan.  Except as otherwise expressly provided
herein, no Lender shall be obligated to fund any Advance or incur any Letter of
Credit Obligation, if, as of the date thereof:
 
(a) any representation or warranty by any Credit Party contained herein or in
any other Loan Document is untrue or incorrect as of such date (A) as stated if
such representation or warranty contains an express materiality qualification or
(B) in any material respect if such representation or warranty does not contain
such a qualification, except to the extent that such representation or warranty
expressly relates to an earlier date (in which case such representation or
warranty shall not have been untrue or incorrect as of such earlier date (A) as
stated if such representation or warranty contains an express materiality
qualification or (B) in any material respect if such representation or warranty
does not contain such a qualification) and except for changes therein expressly
permitted or expressly contemplated by this Agreement, and Agent or Requisite
Revolving Lenders have determined not to make such Revolving Credit Advance or
incur any Letter of Credit Obligation as a result of the fact that such
representation or warranty is untrue or incorrect as aforesaid;
 
(b)  any Default or Event of Default has occurred and is continuing or would
result after giving effect to any Advance (or the incurrence of any Letter of
Credit Obligation), and Agent or Requisite Revolving Lenders shall have
determined not to make any Advance or incur any Letter of Credit Obligation as a
result of that Default or Event of Default; or
 
(c) after giving effect to any Advance (or the incurrence of any Letter of
Credit Obligations), the outstanding principal amount of the Revolving Loan
would exceed the Maximum Amount.
 
The request and acceptance by Borrower of the proceeds of any Advance, or the
incurrence of any Letter of Credit Obligations shall be deemed to constitute, as
of the date thereof, (i) a representation and warranty by Borrower that the
conditions in this Section 2.2  have been satisfied and (ii) a reaffirmation by
Borrower of the granting and continuance of Agent's Liens, on behalf of itself
and Lenders, pursuant to the Collateral Documents.
 
 
17

--------------------------------------------------------------------------------

 
 
2.3           Effect of Amendment and Restatement.  Upon this Agreement becoming
effective pursuant to Section 2.1, from and after the Closing Date:  (a) all of
the “Term Loan B” outstanding under the Original Credit Agreement shall be
deemed to be Term Loan A hereunder and continue outstanding hereunder; (b) all
terms and conditions of the Original Credit Agreement and any other “Loan
Document” as defined therein, as amended by this Agreement and the other Loan
Documents being executed and delivered on the Closing Date, shall be and remain
in full force and effect, as so amended, and shall constitute the legal, valid,
binding and enforceable obligations of the Credit Parties party thereto to
Lenders and Agent; (c) the terms and conditions of the Original Credit Agreement
shall be amended as set forth herein and, as so amended, shall be restated in
their entirety; provided that any rights, duties and obligations among Borrower,
Lenders and Agent accruing before the Closing Date under the Original Credit
Agreement and any other Loan Documents shall survive in their entirety unless
specifically amended hereunder; (d) this Agreement shall not in any way release
or impair the rights, duties, Obligations or Liens created pursuant to the
Original Credit Agreement or any other Loan Document or affect the relative
priorities thereof, in each case to the extent in force and effect thereunder as
of the Closing Date, except as modified hereby or by documents, instruments and
agreements executed and delivered in connection herewith, and all of such
rights, duties, Obligations and Liens are assumed, ratified and affirmed by the
Borrower; (e) all indemnification obligations of the Credit Parties under the
Original Credit Agreement and any other Loan Documents shall survive the
execution and delivery of this Agreement and shall continue in full force and
effect for the benefit of Lenders, Agent, and any other Person indemnified under
the Original Credit Agreement or any other Loan Document at any time prior to
the Closing Date; (e) the Obligations incurred under the Original Credit
Agreement shall, to the extent outstanding on the Closing Date, continue
outstanding under this Agreement and shall not be deemed to be paid, released,
discharged or otherwise satisfied by the execution of this Agreement, and this
Agreement shall not constitute a refinancing, substitution or novation of such
Obligations or any of the other rights, duties and obligations of the parties
hereunder; (f) the execution, delivery and effectiveness of this Agreement shall
not operate as a waiver of any right, power or remedy of Lenders or Agent under
the Original Credit Agreement, nor constitute a waiver of any covenant,
agreement or obligation under the Original Credit Agreement, except to the
extent that any such covenant, agreement or obligation is no longer set forth
herein or is modified hereby; (g) any and all references in the Loan Documents
to the Original Credit Agreement shall, without further action of the parties,
be deemed a reference to the Original Credit Agreement, as amended and restated
by this Agreement, and as this Agreement shall be further amended or amended and
restated from time to time hereafter, (h) any and all references in the Loan
Documents to the “Closing Date” shall, without further action of the parties, be
deemed a reference to the Original Closing Date and (i) all security interests
created under the Original Credit Agreement and the other Loan Documents
executed and delivered on the Original Closing Date continue to be in full force
and effect after giving effect to the consummation of this Agreement.
 
3. REPRESENTATIONS AND WARRANTIES
 
To induce Lenders to make the Loans and to incur Letter of Credit Obligations,
the Credit Parties executing this Agreement, jointly and severally, make the
following representations and warranties to Agent and each Lender with respect
to all Credit Parties, each and all of which shall survive the execution and
delivery of this Agreement..
 
 
18

--------------------------------------------------------------------------------

 
 
3.1 Corporate Existence; Compliance with Law.  Each Credit Party (a) is a
corporation, limited liability company, general partnership or limited
partnership duly organized, validly existing and in good standing under the laws
of its respective jurisdiction of incorporation or organization, which as of the
date hereof is set forth in Disclosure Schedule (3.1); (b) is duly qualified to
conduct business and is in good standing in each other jurisdiction where its
ownership or lease of property or the conduct of its business requires such
qualification, except where the failure to be so qualified would not result in
exposure to losses or liabilities which, alone or in the aggregate, could
reasonably be expected to have a Material Adverse Effect; (c) has the requisite
power and authority and the legal right to own, pledge, mortgage or otherwise
encumber and operate its properties, to lease the property it operates under
lease and to conduct its business as now conducted or proposed to be conducted;
(d) subject to specific representations regarding Environmental Laws, has all
material licenses, permits, consents or approvals from or by, and has made all
material filings with, and has given all notices to, all Governmental
Authorities having jurisdiction, to the extent required for such ownership,
operation and conduct; (e) is in compliance with its charter and bylaws or
partnership or operating agreement, as applicable; and (f) subject to specific
representations set forth herein regarding ERISA, Environmental Laws, tax and
other laws, is in compliance with all applicable provisions of law and
regulation, except where the failure to comply, alone or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
 
3.2 Executive Offices, Collateral Locations, FEIN, Organizational Number.  As of
the Closing Date, each Credit Party's name as it appears in official filings in
its state of incorporation or organization, the state of incorporation or
organization, organization type, organization number, if any, issued by its
state incorporation or organization, and the current location of each Credit
Party's chief executive office and the warehouses and premises at which any
Collateral are located are set forth in Disclosure Schedule (3.2).  In addition,
Disclosure Schedule (3.2) lists the federal employer identification number of
each Credit Party.
 
3.3 Corporate Power, Authorization, Enforceable Obligations.  The execution,
delivery and performance by each Credit Party of the Loan Documents to which it
is a party and the creation of all Liens provided for therein: (a) are within
such Person's power; (b) have been duly authorized by all necessary corporate,
limited liability company or limited partnership action; (c) do not contravene
any provision of such Person's charter, bylaws or partnership or operating
agreement as applicable; (d) do not violate any law or regulation, or any order
or decree of any court or Governmental Authority; (e) do not conflict with or
result in the breach or termination of, constitute a default under or accelerate
or permit the acceleration of any performance required by, any indenture,
mortgage, deed of trust, Theatre Lease or other material lease, material
agreement or other material instrument to which such Person is a party or by
which such Person or any of its property is bound; (f) do not result in the
creation or imposition of any Lien upon any of the property of such Person other
than those in favor of Agent, on behalf of itself and Lenders, pursuant to the
Loan Documents; and (g) do not require the consent or approval of any
Governmental Authority or any other Person, except those referred to in Section
2.1(c), all of which will have been duly obtained, made or complied with prior
to the Closing Date.  Each of the Loan Documents shall be duly executed and
delivered by each Credit Party that is a party thereto and each such Loan
Document shall constitute a legal, valid and binding obligation of such Credit
Party enforceable against it in accordance with its terms.
 
 
19

--------------------------------------------------------------------------------

 
 
3.4 Financial Statements and Projections.  Except for the Projections and the
Pro Forma, all Financial Statements concerning Borrower and its Subsidiaries
that are referred to below have been prepared in accordance with GAAP
consistently applied throughout the periods covered (except as disclosed therein
and except, with respect to unaudited Financial Statements, for the absence of
footnotes and normal year-end audit adjustments) and present fairly in all
material respects the financial position of the Persons covered thereby as at
the dates thereof and the results of their operations and cash flows for the
periods then ended.
 
(a) Financial Statements.  The following Financial Statements attached hereto as
Disclosure Schedule (3.4(a)) have been delivered on the date hereof:
 
(i) The audited consolidated balance sheets at December 31, 2009 and the related
statements of income and cash flows of the Borrower, certified by Deloitte &
Touche, LLP.
 
(ii) The unaudited balance sheet(s) at October 31, 2010 and the related
statement(s) of income and cash flows of the Borrower.
 
(iii) The unaudited balance sheets at October 31, 2010 and the  related
statement(s) of income and cash flows of the Closing Date Contributed Theatre.
 
(b) Pro Forma.  The Pro Forma delivered on the date hereof and attached hereto
as Disclosure Schedule (3.4(b)) was prepared by Borrower giving pro forma effect
to the Related Transactions, was based on the unaudited consolidated balance
sheets of Borrower and its Subsidiaries dated July 31, 2010.
 
(c) Projections.  The Projections delivered on the date hereof and attached
hereto as Disclosure Schedule (3.4(c)) have been prepared by Borrower in light
of the past operations of the Borrower and the Closing Date Contributed Theatre,
but including future payments of known contingent liabilities, and reflect
projections for the five year period beginning on July 31, 2010 on a
month-by-month basis.  The Projections are based upon the same accounting
principles as those used in the preparation of the financial statements
described above and the estimates and assumptions stated therein, all of which
Borrower believes to be reasonable and fair in light of current conditions and
current facts known to Borrower and, as of the Closing Date, reflect Borrower's
good faith and reasonable estimates of the future financial performance of
Borrower for the period set forth therein.  The Projections are not a guaranty
of future performance, and actual results may differ from the Projections.
 
3.5 Material Adverse Effect.  Between December 31, 2009 and the Closing Date,
(a) no Credit Party has incurred any obligations, contingent or noncontingent
liabilities, liabilities for Charges, long-term leases or unusual forward or
long-term commitments that are not reflected in the Pro Forma and that, alone or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect, and (b) no contract, lease or other agreement or instrument has been
entered into by any Credit Party or has become binding upon any Credit Party's
assets and no law or regulation applicable to any Credit Party has been adopted
that has had or could reasonably be expected to have a Material Adverse
Effect.  As of the Closing Date, no Credit Party is in default and to the best
of Borrower's knowledge no third party is in default under any Material
Contract, lease or other material agreement or instrument, that alone or in the
aggregate could reasonably be expected to have a Material Adverse Effect.  Since
December 31, 2009 no event has occurred, that alone or together with other
events, could reasonably be expected to have a Material Adverse Effect.
 
 
20

--------------------------------------------------------------------------------

 
 
3.6 Ownership of Property; Liens.  As of the Closing Date, the real estate
(“Real Estate”) listed in Disclosure Schedule (3.6) constitutes all of the real
property owned, leased, subleased, or used by any Credit Party.  Each Credit
Party owns good and marketable fee simple title to all of its owned Real Estate,
and valid and marketable leasehold interests in all of its leased Real Estate,
(as of the Closing Date, all as described on Disclosure Schedule (3.6)), and
copies of all such leases or a summary of terms thereof reasonably satisfactory
to Agent have been delivered to Agent.  Disclosure Schedule (3.6) further
describes any Real Estate with respect to which any Credit Party is a lessor,
sublessor or assignor as of the Closing Date.  Each Credit Party also has good
and marketable title to, or valid leasehold interests in, all of its personal
property and assets.  As of the Closing Date, none of the properties and assets
of any Credit Party are subject to any Liens other than Liens permitted
hereunder, and there are no facts, circumstances or conditions  known to any
Credit Party that may result in any Liens (including Liens arising under
Environmental Laws) other than Permitted Encumbrances.  Each Credit Party has
received all deeds, assignments, waivers, consents, nondisturbance and
attornment or similar agreements, bills of sale and other documents, and has
duly effected all recordings, filings and other actions necessary to establish,
protect and perfect such Credit Party's right, title and interest in and to all
such Real Estate and other properties and assets.  Disclosure Schedule (3.6)
also describes any purchase options, rights of first refusal or other similar
contractual rights existing as of the Closing Date and pertaining to any Real
Estate.  As of the Closing Date, no portion of any Credit Party's Real Estate
has suffered any material damage by fire or other casualty loss that has not
heretofore been repaired and restored in all material respects to its original
condition or otherwise remedied.  As of the Closing Date, all material permits
required to have been issued or appropriate to enable the Real Estate to be
lawfully occupied and used for all of the purposes for which it is currently
occupied and used have been lawfully issued and are in full force and effect.
 
3.7 Labor Matters.  Except as set forth on Disclosure Schedule (3.7), as of the
Closing Date: (a) no strikes or other material labor disputes against any Credit
Party are pending or, to any Credit Party's knowledge, threatened; (b) hours
worked by and payment made to employees of each Credit Party comply with the
Fair Labor Standards Act and each other federal, state, local or foreign law
applicable to such matters; (c) all payments due from any Credit Party for
employee health and welfare insurance have been paid or accrued as a liability
on the books of such Credit Party; (d) no Credit Party is a party to or bound by
any collective bargaining agreement, management agreement, consulting agreement,
employment agreement, bonus, restricted stock, stock option, or stock
appreciation plan or agreement or any similar plan, agreement or arrangement
(and true and complete copies of any agreements described on Disclosure Schedule
(3.7) have been delivered to Agent); (e) there is no organizing activity
involving any Credit Party pending or, to any Credit Party's knowledge,
threatened by any labor union or group of employees; (f) there are no
representation proceedings pending or, to any Credit Party's knowledge,
threatened with the National Labor Relations Board, and no labor organization or
group of employees of any Credit Party has made a pending demand for
recognition; and (g) there are no material complaints or charges against any
Credit Party pending or, to the knowledge of any Credit Party, threatened to be
filed with any Governmental Authority or arbitrator based on, arising out of, in
connection with, or otherwise relating to the employment or termination of
employment by any Credit Party of any individual.
 
 
21

--------------------------------------------------------------------------------

 
 
3.8 Ventures, Subsidiaries and Affiliates; Outstanding Stock and
Indebtedness.  Except as set forth in Disclosure Schedule (3.8), as of the
Closing Date, no Credit Party has any Subsidiaries, is engaged in any joint
venture or partnership with any other Person, or is an Affiliate of any other
Person.  All of the issued and outstanding Stock of each Credit Party is owned,
as of the Closing Date, by each of the Stockholders and in the amounts set forth
in Disclosure Schedule (3.8).  Except as set forth in Disclosure Schedule (3.8),
as of the Closing Date, there are no outstanding rights to purchase, options,
warrants or similar rights or agreements pursuant to which any Credit Party may
be required to issue, sell, repurchase or redeem any of its Stock or other
equity securities or any Stock or other equity securities of its
Subsidiaries.  All outstanding Indebtedness and Guaranteed Indebtedness of each
Credit Party as of the Closing Date (except for the Obligations) is described in
Section 6.3 (including Disclosure Schedule (6.3)).
 
3.9 Government Regulation.  No Credit Party is an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940.  No Credit Party is subject to regulation under any federal or state
statute that restricts or limits its ability to incur Indebtedness or to perform
its obligations hereunder. The making of the Loans by Lenders to Borrower, the
incurrence of the Letter of Credit Obligations on behalf of Borrower, the
application of the proceeds thereof and repayment thereof and the consummation
of the Related Transactions will not violate any provision of any such statute
or any rule, regulation or order issued by the Securities and Exchange
Commission.
 
3.10 Margin Regulations.  No Credit Party is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” as such
terms are defined in Regulation U of the Federal Reserve Board as now and from
time to time hereafter in effect (such securities being referred to herein as
“Margin Stock”).  No Credit Party owns any Margin Stock, and none of the
proceeds of the Loans or other extensions of credit under this Agreement will be
used, directly or indirectly, for the purpose of purchasing or carrying any
Margin Stock, for the purpose of reducing or retiring any Indebtedness that was
originally incurred to purchase or carry any Margin Stock or for any other
purpose that might cause any of the Loans or other extensions of credit under
this Agreement to be considered a “purpose credit” within the meaning of
Regulations T, U or X of the Federal Reserve Board.  No Credit Party will take
or permit to be taken any action that might cause any Loan Document to violate
any regulation of the Federal Reserve Board.
 
3.11 Taxes.  All Federal and other material tax returns, reports and statements,
including information returns, required by any Governmental Authority to be
filed by any Credit Party have been filed with the appropriate Governmental
Authority, and all Charges have been paid prior to the date on which any fine,
penalty, interest or late charge may be added thereto for nonpayment thereof,
excluding Charges or other amounts being contested in accordance with Section
5.2(b) and unless the failure to so file or pay would not reasonably be expected
to result in fines, penalties or interest in excess of $50,000 in the
aggregate.  Proper and accurate amounts have been withheld by each Credit Party
from its respective employees for all periods in full and complete compliance
with all applicable federal, state, local and foreign laws and such withholdings
have been timely paid to the respective Governmental Authorities.  Disclosure
Schedule (3.11) sets forth as of the Closing Date those taxable years for which
any Credit Party's tax returns are currently being audited by the IRS or any
other applicable Governmental Authority and any assessments or threatened
assessments in connection with such audit, or otherwise currently
outstanding.  Except as described in Disclosure Schedule (3.11), as of the
Closing Date, no Credit Party has executed or filed with the IRS or any other
Governmental Authority any agreement or other document extending, or having the
effect of extending, the period for assessment or collection of any
Charges.  Except as set forth on Disclosure Schedule (3.11), none of the Credit
Parties and their respective predecessors are liable for any Charges: (a) under
any agreement (including any tax sharing agreements) or (b) to each Credit
Party's knowledge, as a transferee.  As of the Closing Date, no Credit Party has
agreed or been requested to make any adjustment under IRC Section 481(a), by
reason of a change in accounting method or otherwise, which would reasonably be
expected to have a Material Adverse Effect.
 
 
22

--------------------------------------------------------------------------------

 
 
3.12 ERISA.
 
(a) Disclosure Schedule (3.12) lists as of the Closing Date, (i) all ERISA
Affiliates and (ii) all Plans and separately identifies all Pension Plans,
including Title IV Plans, Multiemployer Plans, ESOPs and Welfare Plans,
including all Retiree Welfare Plans.  Copies of all such listed Plans, together
with a copy of the latest form IRS/DOL 5500-series form for each such Plan have
been delivered to Agent.  Except with respect to Multiemployer Plans, each
Qualified Plan has been determined by the IRS to qualify under Section 401 of
the IRC, the trusts created thereunder have been determined to be exempt from
tax under the provisions of Section 501 of the IRC, and, nothing has occurred
that would cause the loss of such qualification or tax-exempt status.  Each Plan
is in compliance in all material respects with the applicable provisions of
ERISA and the IRC, including the timely filing of all reports required under the
IRC or ERISA, including the statement required by 29 CFR Section
2520.104-23.  Neither any Credit Party nor ERISA Affiliate has failed to make
any material contribution or pay any material amount due as required by either
Section 412 of the IRC or Section 302 of ERISA or the terms of any such
Plan.  Neither any Credit Party nor ERISA Affiliate has engaged in a “prohibited
transaction,” as defined in Section 406 of ERISA and Section 4975 of the IRC, in
connection with any Plan, that would subject any Credit Party to a material tax
on prohibited transactions imposed by Section 502(i) of ERISA or Section 4975 of
the IRC.
 
(b) Except as set forth in Disclosure Schedule (3.12): (i) no Title IV Plan has
any material Unfunded Pension Liability; (ii) no ERISA Event or event described
in Section 4062(e) of ERISA with respect to any Title IV Plan has occurred or is
reasonably expected to occur; (iii) there are no pending, or to the knowledge of
any Credit Party, threatened material claims (other than claims for benefits in
the normal course), sanctions, actions or lawsuits, asserted or instituted
against any Plan or any Person as fiduciary or sponsor of any Plan; (iv) no
Credit Party or ERISA Affiliate has incurred or reasonably expects to incur any
material liability as a result of a complete or partial withdrawal from a
Multiemployer Plan; (v) within the last five years no Title IV Plan of any
Credit Party or ERISA Affiliate has been terminated, whether or not in a
“standard termination” as that term is used in Section 4041 of ERISA, nor has
any Title IV Plan of any Credit Party or ERISA Affiliate (determined at any time
within the past five years) with material Unfunded Pension Liabilities been
transferred outside of the “controlled group” (within the meaning of Section
4001(a)(14) of ERISA) of any Credit Party or ERISA Affiliate; (vi) except in the
case of any ESOP, Stock of all Credit Parties and their ERISA Affiliates makes
up, in the aggregate, no more than 10% of fair market value of the assets of any
Plan measured on the basis of fair market value as of the latest valuation date
of any Plan; and (vii) no liability under any Title IV Plan has been satisfied
with the purchase of a contract from an insurance company that is not rated AAA
by the Standard & Poor's Corporation or an equivalent rating by another
nationally recognized rating agency.
 
 
23

--------------------------------------------------------------------------------

 
 
3.13 No Litigation.  No action, claim, lawsuit, demand, investigation or
proceeding is now pending or, to the knowledge of any Credit Party, threatened
against any Credit Party, before any Governmental Authority or before any
arbitrator or panel of arbitrators (collectively, “Litigation”), (a) that
challenges any Credit Party's right or power to enter into or perform any of its
obligations under the Loan Documents to which it is a party, or the validity or
enforceability of any Loan Document or any action taken thereunder, or (b) that
has a reasonable risk of being determined adversely to any Credit Party and
that, if so determined, could reasonably be expected to have a Material Adverse
Effect.  Except as set forth on Disclosure Schedule (3.13), as of the Closing
Date there is no Litigation pending or threatened that seeks damages in excess
of $250,000 or injunctive relief against, or alleges criminal misconduct of, any
Credit Party.
 
3.14 Brokers.  Except as set forth on Disclosure Schedule (3.14), no broker or
finder acting on behalf of any Credit Party or Affiliate thereof brought about
the obtaining, making or closing of the Loans or the Related Transactions, and
no Credit Party or Affiliate thereof has any obligation to any Person in respect
of any finder's or brokerage fees in connection therewith.
 
3.15 Intellectual Property.  As of the Closing Date, each Credit Party owns or
has rights to use all material Intellectual Property necessary to continue to
conduct its business as now conducted by it or presently proposed to be
conducted by it, and each registered Patent, registered Trademark, registered
Copyright and License (other than any License in respect of commercially
available software or any License in respect of the presentation of any motion
picture or other License necessary to conduct the Business in the normal course)
is listed, together with application or registration numbers, as applicable, in
Disclosure Schedule (3.15).  Each Credit Party conducts its business and affairs
without infringement of or interference with any Intellectual Property of any
other Person in any material respect.  Except as set forth in Disclosure
Schedule (3.15), as of the Closing Date, no Credit Party is aware of any
material infringement claim by any other Person with respect to any Intellectual
Property.
 
3.16 Full Disclosure.  No information contained in this Agreement, any of the
other Loan Documents, Financial Statements or Collateral Reports or other
written reports from time to time delivered hereunder or any written statement
furnished by or on behalf of any Credit Party to Agent or any Lender pursuant to
the terms of this Agreement (other than any Projections, pro forma statements or
other forward looking disclosures) contains or will contain, when delivered, any
untrue statement of a material fact or omits or will omit to state a material
fact necessary to make the statements contained herein or therein not misleading
in light of the circumstances under which they were made; provided that (a) with
respect to information relating to Borrower’s industry generally and trade data
which relates to a Person that is not a Credit Party, Borrower represents and
warrants only that such information is believed by it in good faith to be
accurate in all material respects, and (b) with respect to Financial Statements,
other than projected financial information, Borrower only represents that such
Financial Statements present fairly in all material respects the consolidated
financial condition of the applicable Person as of the dates
indicated.  Projections from time to time delivered hereunder are or will be
based upon the estimates and assumptions stated therein, all of which Borrower
believed at the time of delivery to be reasonable and fair in light of current
conditions and current facts known to Borrower as of such delivery date, and
reflect Borrower's good faith and reasonable estimates of the future financial
performance of Borrower and of the other information projected therein for the
period set forth therein.  Such Projections are not a guaranty of future
performance and actual results may differ from those set forth in such
Projections.  The Liens granted to Agent, on behalf of itself and Lenders,
pursuant to the Collateral Documents will at all times, subject to compliance
with, and the exclusions from, the provisions hereof and the Collateral
Documents, be fully perfected first priority Liens in and to the Collateral
described therein, subject, as to priority, only to Liens permitted hereunder.
 
 
24

--------------------------------------------------------------------------------

 
 
3.17 Environmental Matters.
 
(a) Except as set forth in Disclosure Schedule (3.17), as of the Closing Date:
(i) the Real Estate is free of contamination from any Hazardous Material except
for such contamination that would not materially adversely impact the value or
marketability of such Real Estate and that would not result in Environmental
Liabilities that could reasonably be expected to exceed $500,000; (ii) no Credit
Party has caused or suffered to occur any material Release of Hazardous
Materials on, at, in, under, above, to, from or about any of its Real Estate;
(iii) the Credit Parties are and have been in compliance with all Environmental
Laws, except for such noncompliance that would not result in Environmental
Liabilities which could reasonably be expected to exceed $500,000; (iv) the
Credit Parties have obtained, and are in compliance with, all Environmental
Permits required by Environmental Laws for the operations of their respective
businesses as presently conducted or as proposed to be conducted, except where
the failure to so obtain or comply with such Environmental Permits would not
result in Environmental Liabilities that could reasonably be expected to exceed
$500,000, and all such Environmental Permits are valid, uncontested and in good
standing; (v) no Credit Party is involved in operations or knows of any facts,
circumstances or conditions, including any Releases of Hazardous Materials, that
are likely to result in any Environmental Liabilities of such Credit Party which
could reasonably be expected to exceed $500,000; (vi) there is no Litigation
arising under or related to any Environmental Laws, Environmental Permits or
Hazardous Material that seeks damages, penalties, fines, costs or expenses in
excess of $500,000 or injunctive relief against any Credit Party; (vii) no
notice has been received by any Credit Party identifying it as a “potentially
responsible party” or requesting information under CERCLA or analogous state
statutes, and to the knowledge of the Credit Parties, there are no facts,
circumstances or conditions that may result in any Credit Party being identified
as a “potentially responsible party” under CERCLA or analogous state statutes;
and (viii) the Credit Parties have provided to Agent copies of all existing
environmental reports, reviews and audits and all written information pertaining
to actual or potential Environmental Liabilities, in each case relating to any
Credit Party.
 
 
25

--------------------------------------------------------------------------------

 
 
(b) Each Credit Party hereby acknowledges and agrees that Agent (i) is not now,
and has not ever been, in control of any of the Real Estate or any Credit
Party's affairs, and (ii) does not have the capacity through the provisions of
the Loan Documents or otherwise to influence any Credit Party's conduct with
respect to the ownership, operation or management of any of its Real Estate or
compliance with Environmental Laws or Environmental Permits.
 
3.18 Insurance.  Disclosure Schedule (3.18) lists all insurance policies of any
nature maintained, as of the Closing Date, for current occurrences by each
Credit Party, as well as a summary of the terms of each such policy.
 
3.19 Deposit and Disbursement Accounts.  Disclosure Schedule (3.19) lists all
banks and other financial institutions at which any Credit Party maintains
deposit or other accounts as of the Closing Date, and such Schedule correctly
identifies the name, address and telephone number of each depository, the name
in which the account is held, a description of the purpose of the account, and
the complete account number therefor.
 
3.20 [Reserved]

 
3.21 Trade Relations.  As of the Closing Date, there exists no actual or, to the
knowledge of any Credit Party, threatened termination or cancellation of, or any
material adverse modification or change in the business relationship of any
Credit Party with any supplier essential to its operations.
 
3.22 Bonding; Licenses.  Except as set forth on Disclosure Schedule (3.22), as
of the Closing Date, no Credit Party is a party to or bound by any surety bond
agreement or bonding requirement with respect to products or services sold by
it.
 
3.23 Solvency.  Both before and after giving effect to (a) the Loans and Letter
of Credit Obligations to be made or incurred on the Closing Date or such other
date as Loans and Letter of Credit Obligations requested hereunder are made or
incurred, (b) the disbursement of the proceeds of such Loans pursuant to the
instructions of Borrower, (c) the Closing Date Theatre Contribution and the
consummation of the other Related Transactions and (d) the payment and accrual
of all transaction costs in connection with the foregoing, each of the Borrower,
individually, and the Credit Parties, taken as a whole, is and will be Solvent.
 
3.24 Status of Holdings.  Prior to the Closing Date, Holdings will not have
engaged in any business or incurred any Indebtedness or any other liabilities
(except in connection with its corporate formation, the Related Transactions
Documents and this Agreement).
 
3.25 OFAC.  No Credit Party (i) is a person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
person in any manner violative of Section 2, or (iii) is a person on the list of
Specially Designated Nationals and Blocked Persons or subject to the limitations
or prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.
 
 
26

--------------------------------------------------------------------------------

 
 
3.26 Patriot Act.  Each Credit Party is in compliance, in all material respects,
with the (i) the Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the Uniting And Strengthening America
By Providing Appropriate Tools Required To Intercept And Obstruct Terrorism (USA
Patriot Act of 2001).  No part of the proceeds of the Loans will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
 
4. FINANCIAL STATEMENTS AND INFORMATION
 
4.1 Reports and Notices.
 
(a) Each Credit Party executing this Agreement hereby agrees that from and after
the Closing Date and until the Termination Date, it shall deliver to Agent or to
Agent and Lenders, as required, the Financial Statements, notices, Projections
and other information at the times, to the Persons and in the manner set forth
in Annex E.
 
(b) Each Credit Party executing this Agreement hereby agrees that from and after
the Closing Date and until the Termination Date, it shall deliver to Agent or to
Agent and Lenders, as required, the various Collateral Reports at the times, to
the Persons and in the manner set forth in Annex F.
 
4.2 Communication with Accountants.  Each Credit Party executing this Agreement
authorizes (a) Agent and (b) so long as an Event of Default has occurred and is
continuing, each Lender, to communicate directly with its independent certified
public accountants, including Deloitte & Touche LLP, and authorizes and shall
instruct those accountants and advisors to communicate to Agent and each Lender
information relating to any Credit Party with respect to the business, results
of operations and financial condition of any Credit Party.  In connection with
the exercise of any such rights, Agent or such Lender shall provide Borrower
with a copy of all transmittals and requests made to Borrower’s accountants
concurrently with the transmittal thereof to such accountants, and shall give
Borrower reasonably prior opportunity to participate in any conversations or
meetings with such accountants.
 
5. AFFIRMATIVE COVENANTS
 
Each Credit Party executing this Agreement jointly and severally agrees as to
all Credit Parties that from and after the date hereof and until the Termination
Date:
 
5.1 Maintenance of Existence and Conduct of Business.  Each Credit Party
shall:  do or cause to be done all things necessary to preserve and keep in full
force and effect its corporate existence and its material rights and franchises,
except as permitted by Section 6.1; continue to conduct its business
substantially as now conducted or as otherwise permitted hereunder; and at all
times maintain, preserve and protect all of its assets and properties used or
useful in the conduct of its business, and keep the same in good repair, working
order and condition in all material respects (taking into consideration ordinary
wear and tear) and from time to time make, or cause to be made, all necessary or
appropriate repairs, replacements and improvements thereto consistent with
industry practices.  Except as otherwise permitted hereunder, each Credit Party
shall maintain good and marketable fee simple title to all of its owned Real
Estate and a valid leasehold interest in all of its leased Real Estate.
 
 
27

--------------------------------------------------------------------------------

 
 
5.2 Payment of Charges.

 
(a) Subject to Section 5.2(b), each Credit Party shall pay and discharge or
cause to be paid and discharged promptly all (i) material Charges imposed upon
it, its income and profits, or any of its property (real, personal or mixed),
all Charges with respect to tax, social security and unemployment withholding
with respect to its employees and all other material Charges, (ii) lawful claims
for labor, materials, supplies and services or otherwise, and (iii) all storage
or rental charges payable to warehousemen and bailees, in each case, before any
thereof shall become past due, except in the case of clauses (ii) and (iii)
where the failure to pay or discharge such Charges would not result in aggregate
liabilities in excess of $500,000.
 
(b) Each Credit Party may in good faith contest, by appropriate proceedings, the
validity or amount of any Charges, Taxes or claims described in Section 5.2(a);
provided, that (i) adequate reserves with respect to such contest are maintained
on the books of such Credit Party, in accordance with GAAP; (ii) no Lien other
than a Permitted Encumbrance shall be imposed to secure payment of such Charges
(other than payments to warehousemen and/or bailees) that is superior to any of
the Liens securing payment of the Obligations and such contest is maintained and
prosecuted continuously and with diligence and operates to suspend collection or
enforcement of such Charges, (iii) none of the Collateral  becomes subject to
forfeiture or loss as a result of such contest, and (iv) such Credit Party shall
promptly pay or discharge such contested Charges, Taxes or claims and all
additional charges, interest, penalties and expenses, if any, and shall deliver
to Agent evidence reasonably acceptable to Agent of such compliance, payment or
discharge, if such contest is terminated or discontinued adversely to such
Credit Party or the conditions set forth in this Section 5.2(b) are no longer
met.
 
5.3 Books and Records.  Each Credit Party shall keep adequate books and records
with respect to its business activities in which proper entries, reflecting all
financial transactions, are made in accordance with GAAP and on a basis
consistent with the Financial Statements attached as Disclosure Schedule
(3.4(a)).
 
5.4 Insurance; Damage to or Destruction of Collateral.
 
(a) The Credit Parties shall, at their sole cost and expense, maintain the
policies of insurance described on Disclosure Schedule (3.18) as in effect on
the date hereof or  other replacement policies of insurance covering similar
risks and in such amounts as are maintained by other Persons engaged in a
similar Business and issued by insurers reasonably acceptable to Agent.  Such
policies of insurance (or the loss payable and additional insured endorsements
delivered to Agent) shall contain provisions pursuant to which the insurer
agrees to provide thirty (30) days prior written notice to Agent in the event of
any non-renewal, cancellation or amendment of any such insurance policy.  If any
Credit Party at any time or times hereafter shall fail to obtain or maintain any
of the policies of insurance required above or to pay all premiums relating
thereto, Agent may at any time or times thereafter obtain and maintain such
policies of insurance and pay such premiums and take any other action with
respect thereto that Agent deems advisable.  Agent shall have no obligation to
obtain insurance for any Credit Party or pay any premiums therefor.  By doing
so, Agent shall not be deemed to have waived any Default or Event of Default
arising from any Credit Party's failure to maintain such insurance or pay any
premiums therefor.  All sums so disbursed, including reasonable attorneys' fees,
court costs and other charges related thereto, shall be payable on demand by
Borrower to Agent and shall be additional Obligations hereunder secured by the
Collateral.
 
 
28

--------------------------------------------------------------------------------

 
 
(b) If reasonably requested by Agent, each Credit Party shall deliver to Agent
from time to time a report of a reputable insurance broker reasonably
satisfactory to Agent, with respect to its insurance policies.
 
(c) Borrower and each Credit Party shall deliver to Agent, in form and substance
reasonably satisfactory to Agent, endorsements to (i) all “All Risk” and
business interruption insurance of Borrower and the other Credit Parties naming
Agent, on behalf of itself and Lenders, as loss payee, and (ii) all general
liability and other liability policies of the Credit Parties naming Agent, on
behalf of itself and Lenders, as additional insured.  Each Credit Party
irrevocably makes, constitutes and appoints Agent (and all officers, employees
or agents designated by Agent), so long as any Default or Event of Default has
occurred and is continuing , as Borrower’s and each other Credit Party’s true
and lawful agent and attorney-in-fact for the purpose of making, settling and
adjusting claims under such “All Risk” policies of insurance, endorsing the name
of each Credit Party on any check or other item of payment for the proceeds of
such “All Risk” policies of insurance and for making all determinations and
decisions with respect to such “All Risk” policies of insurance.  Agent shall
have no duty to exercise any rights or powers granted to it pursuant to the
foregoing power-of-attorney.  Borrower shall promptly notify Agent of any loss,
damage, or destruction to the Collateral in the amount of $250,000 or more,
whether or not covered by insurance.  After deducting from such proceeds (i) the
expenses incurred by Agent in the collection or handling thereof, and (ii)
amounts required to be paid to creditors (other than Lenders) having Permitted
Encumbrances and amounts required to be paid to landlord under any leases, Agent
may, at its option, apply such proceeds to the reduction of the Obligations in
accordance with Section 1.3(d), provided that in the case of insurance proceeds
pertaining to any Credit Party other than Borrower, such insurance proceeds
shall be applied to the Loans owing by Borrower, or permit or require each
Credit Party to use such money, or any part thereof, to replace, repair, restore
or rebuild the Collateral in a diligent and expeditious manner with materials
and workmanship of substantially the same quality as existed before the loss,
damage or destruction. Notwithstanding the foregoing,(i)  so long as no Default
has occurred and is continuing, the Borrower may retain all proceeds from
business interruption insurance policies. and (ii) if the casualty giving rise
to such insurance proceeds could not reasonably be expected to have a Material
Adverse Effect, no Default has occurred and is continuing, and such loss or
casualty does not occur at, or relate to, a theatre which generates more than 5%
of Borrower’s revenues, Agent shall, to the extent Agent is in possession
thereof, deliver to the applicable Credit Party all casualty insurance proceeds
so that the applicable Credit Party can replace, restore, repair or rebuild the
property; provided that if such Credit Party has not completed or entered into
binding agreements to complete such replacement, restoration, repair or
rebuilding within 270 days of such casualty, Agent may apply such insurance
proceeds to the Obligations in accordance with Section 1.3(c); provided further
that in the case of insurance proceeds pertaining to any Credit Party other than
Borrower, such insurance proceeds shall be applied to the Loans owing by
Borrower.  All insurance proceeds that are to be made available to Borrower to
replace, repair, restore or rebuild the Collateral shall be applied by Agent to
reduce the outstanding principal balance of the Revolving Loan (which
application shall not result in a permanent reduction of the Revolving Loan
Commitment).  All insurance proceeds made available to any Credit Party that is
not a Borrower to replace, repair, restore or rebuild Collateral shall be
deposited in a Blocked Account.  Thereafter, such funds shall be made available
to such Credit Party to provide funds to replace, repair, restore or rebuild the
Collateral as follows: (i) Borrower shall request a Revolving Credit Advance or
release from the cash collateral account be made to such Credit Party in the
amount requested to be released; and (ii) so long as the conditions set forth in
Section 2.2 have been met, Revolving Lenders shall make such Revolving Credit
Advance or Agent shall release funds from such Blocked Account.  To the extent
not used to replace, repair, restore or rebuild the Collateral, such insurance
proceeds shall be applied in accordance with Section 1.3(c); provided that in
the case of insurance proceeds pertaining to any Credit Party other than
Borrower, such insurance proceeds shall be applied to the Loans owing by
Borrower.
 
 
29

--------------------------------------------------------------------------------

 
 
5.5 Compliance with Laws.  Each Credit Party shall comply with all federal,
state, local and foreign laws and regulations applicable to it, including ERISA,
labor laws, and Environmental Laws and Environmental Permits, except to the
extent that the failure to comply, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
 
5.6 Supplemental Disclosure.  From time to time as may be reasonably requested
by Agent (which request will not be made more frequently than once each year
absent the occurrence and continuance of an Event of Default) or at Credit
Parties' election, the Credit Parties shall supplement each Disclosure Schedule
hereto, or any representation herein or in any other Loan Document, with respect
to any matter hereafter arising that, if existing or occurring at the date of
this Agreement, would have been required to be set forth or described in such
Disclosure Schedule or as an exception to such representation or that is
necessary to correct any information in such Disclosure Schedule or
representation which has been rendered inaccurate thereby (and, in the case of
any supplements to any Disclosure Schedule, such Disclosure Schedule shall be
appropriately marked to show the changes made therein); provided that (a) no
such supplement to any such Disclosure Schedule or representation shall amend,
supplement or otherwise modify any Disclosure Schedule or representation, or be
or be deemed a waiver of any Default or Event of Default resulting from the
matters disclosed therein, except as consented to by Agent and Requisite Lenders
in writing, and (b) no supplement shall be required or permitted as to
representations and warranties that relate solely to the Closing Date.
 
5.7 Intellectual Property.  Each Credit Party will conduct its business and
affairs without material infringement of or material interference with any
Intellectual Property of any other Person in any material respect and shall
comply in all material respects with the terms of its Licenses.
 
 
30

--------------------------------------------------------------------------------

 
 
5.8 Environmental Matters.  Each Credit Party shall and shall reasonably attempt
to cause each Person within its control to: (a) conduct its operations and keep
and maintain its Real Estate in compliance with all Environmental Laws and
Environmental Permits other than noncompliance that could not reasonably be
expected to have a Material Adverse Effect; (b) implement any and all
investigation, remediation, removal and response actions that are appropriate or
necessary to maintain the value and marketability of the Real Estate or to
otherwise comply with Environmental Laws and Environmental Permits pertaining to
the presence, generation, treatment, storage, use, disposal, transportation or
Release of any Hazardous Material on, at, in, under, above, to, from or about
any of its Real Estate in all material respects; (c) notify Agent promptly after
such Credit Party becomes aware of any violation of Environmental Laws or
Environmental Permits or any Release on, at, in, under, above, to, from or about
any Real Estate that is reasonably likely to result in Environmental Liabilities
in excess of $250,000; and (d) promptly forward to Agent a copy of any material
order, notice, request for information or any communication or report received
by such Credit Party in connection with any such violation or Release or any
other matter relating to any Environmental Laws or Environmental Permits that
could reasonably be expected to result in Environmental Liabilities in excess of
$250,000 in each case whether or not the Environmental Protection Agency or any
Governmental Authority has taken or threatened any action in connection with any
such violation, Release or other matter.  If Agent at any time has a reasonable
basis to believe that there may be a violation of any Environmental Laws or
Environmental Permits by any Credit Party or any Environmental Liability arising
thereunder, or a Release of Hazardous Materials on, at, in, under, above, to,
from or about any of its Real Estate, that, in each case, could reasonably be
expected to have a Material Adverse Effect, then each Credit Party shall, upon
Agent’s written request (i) cause the performance of such environmental audits
including subsurface sampling of soil and groundwater, and preparation of such
environmental reports, at Borrower’s expense, as Agent may from time to time
reasonably request, which shall be conducted by reputable environmental
consulting firms reasonably acceptable to Agent and shall be in form and
substance reasonably acceptable to Agent, and (ii) permit Agent or its
representatives to have access to all Real Estate for the purpose of conducting
such environmental audits and testing as Agent deems appropriate, including
subsurface sampling of soil and groundwater.  Borrower shall reimburse Agent for
the reasonable and documented costs of such audits and tests and the same will
constitute a part of the Obligations secured hereunder.
 
5.9 Access Agreements; Liens on Real Estate Interests.
 
(a) Fee Owned Real Estate and Leasehold Interest with respect to Movie
Theatres.  On or prior to the Closing Date, Agent shall have received Mortgages
covering all Mortgaged Properties together with all requirements set forth in
Annex D with respect thereto.  To the extent permitted hereunder, if any Credit
Party proposes to acquire a fee ownership interest in Real Estate or a leasehold
interest with respect to any movie theatre after the Closing Date, it shall
within 10 Business Days of the consummation of such acquisition provide to Agent
a mortgage or deed of trust granting Agent a first priority Lien on such Real
Estate, together with, if requested by Agent and within such reasonable time
frames as may be requested by Agent, environmental audits, mortgage title
insurance policy, real property survey, local counsel opinion(s), and, if
required by Agent, supplemental casualty insurance and flood insurance, landlord
estoppel agreements, mortgagee waivers, if applicable and such other documents,
instruments or agreements reasonably requested by Agent, in each case, in form
and substance reasonably satisfactory to Agent.  If any lease which is subject
to a Mortgage in favor of Agent expires or terminates and is subsequently
renewed, Borrower shall with reasonable promptness provide to Agent a mortgage
or deed of trust granting Agent a first priority Lien on such Real Estate,
together with, if requested by Agent and within such reasonable time frames as
may be requested by Agent, mortgage title insurance policy, local counsel
opinion(s), and, if required by Agent, supplemental casualty insurance and flood
insurance, landlord estoppel agreements, mortgagee waivers, if applicable and
such other documents, instruments or agreements reasonably requested by Agent,
in each case, in form and substance reasonably satisfactory to Agent.
 
 
31

--------------------------------------------------------------------------------

 
 
(b) Other Leased Property.  On or prior to the Closing Date, Agent shall have
received, with respect to all leased property where (1) a Credit Party is the
lessee, (2) the leased property does not contain a movie theatre, (3) all of
such leased property has not been sublet to a third party and (4) the Credit
Parties maintain Collateral in excess of $250,000, a landlord waiver or bailee
agreement with respect to such location, which agreement shall contain a waiver
or subordination of all Liens or claims that such lessor, mortgagee or bailee
may assert against the Collateral at that location, shall grant Agent access to
the Collateral at that location, with respect to all leased property shall
contain the consent of the lessor to a Mortgage on such location in favor of
Agent, and shall otherwise be reasonably satisfactory in form and substance to
Agent.  After the Closing Date, no real property or warehouse space which does
not contain a movie theatre and where Collateral with a value in excess of
$250,000 is maintained shall be leased by any Credit Party without the prior
written consent of Agent unless and until a satisfactory agreement with the
applicable lessor or bailee letter, as appropriate, shall first have been
obtained with respect to such location.  Each Credit Party shall timely and
fully pay and perform its obligations under all leases and other agreements with
respect to each leased location or public warehouse where any Collateral is or
may be located.
 
5.10 Interest Rate/Currency Fluctuations Protection.  Within ninety (90) days
after the Closing Date, Borrower shall enter into and maintain interest rate
cap, swap or collar agreements, or other agreements or arrangements designed to
provide protection against fluctuations in interest rates, which shall be on
terms, for a period of at least 3 years following the Closing Date and with
counter parties reasonably acceptable to Agent, and pursuant to which Borrower
is protected against increases in interest rates from and after the date of such
contracts as to a notional amount of not less than 50% of the Loans outstanding
on the Closing Date.
 
5.11 Further Assurances.  Each Credit Party executing this Agreement agrees that
it shall and shall cause each other Credit Party to, at such Credit Party's
expense and upon the reasonable request of Agent, duly execute and deliver, or
cause to be duly executed and delivered, to Agent such further instruments and
do and cause to be done such further acts as may be necessary or proper in the
reasonable opinion of Agent to carry out more effectively the provisions and
purposes of this Agreement and each Loan Document.  Each Credit Party (other
than Holdings) executing this Agreement acknowledges and agrees that it will not
issue any Stock to any other Person after the Closing Date unless (i) no Change
of Control would result therefrom and (ii) such Stock is pledged to Agent,
pursuant to documentation and with such diligence as Agent shall request.
 
 
32

--------------------------------------------------------------------------------

 
 
5.12 Future Credit Parties.  In the event that, subsequent to the Closing Date,
any Person becomes a Domestic Subsidiary, such Person shall within 10 Business
Days of becoming a Domestic Subsidiary become a Credit Party, and concurrently
with such Person’s becoming a Credit Party, the Credit Party that owns the Stock
of such Person shall (i) pledge 100% such Stock and all Intercompany Notes
issued by such Person to Agent pursuant to the Borrower Pledge Agreement or such
other pledge agreement in form and substance reasonably satisfactory to Agent,
(ii) shall cause such Person (A) to become a party to this Agreement, and (B) to
provide all relevant documentation with respect thereto and to take such other
actions as such Person would have been required to provide and take pursuant to
Annex D if such Person had been a Credit Party on the Closing Date; (iii) shall
cause such Person (A) to become a party to the Subsidiary Guaranty, the Security
Agreement and, if such Credit Party owns any Stock, cause such Credit Party to
become a party to a stock pledge agreement in form and substance reasonably
satisfactory to Agent, pursuant to which such Credit Party shall pledge 100% of
the Stock of any of its Domestic Subsidiaries and 66% of the voting Stock and
100% of the non-voting Stock of its first tier Foreign Subsidiaries and (B) to
provide all relevant documentation with respect thereto and to take such other
actions as such Person would have been required to provide and take pursuant to
Annex D if such Person had been a Credit Party on the Closing Date and (iv) if
such Person owns or leases any Real Estate, to comply with Sections 5.9 with
respect to such Real Estate.  Borrower agrees that, following the delivery of
any Collateral Documents required to be executed and delivered by this Section
5.11 the recordation thereof, if applicable, and the completion of such other
conditions as may be necessary to perfect a security interest in or a lien upon
the assets purportedly the subject of such Collateral Document, Agent shall have
a valid and enforceable, perfected, first priority Lien on the respective
Collateral covered thereby, free and clear of all Liens, other than (i)
Permitted Encumbrances and (ii) perfection of Liens in other assets of the
Credit Parties in an aggregate amount not to exceed $100,000 at any one
time.  All actions to be taken pursuant to this Section 5.11 shall be at the
expense of Borrower or the applicable Credit Party, and shall be taken to the
reasonable satisfaction of Agent.
 
5.13           Post Closing.  Each Credit Party executing this Agreement agrees
that it shall, and shall cause each other Credit Party to, use its best efforts
to consummate the Theatre Disposition, on terms and conditions reasonably
satisfactory to the Agent, no later than 180 days following the Closing Date or
such later date as may be agreed by Agent.
 
6. NEGATIVE COVENANTS
 
Each Credit Party executing this Agreement jointly and severally agrees as to
all Credit Parties that from and after the date hereof until the Termination
Date:
 
6.1 Mergers, Subsidiaries, Etc.
 
  No Credit Party shall directly or indirectly, by operation of law or otherwise
without the prior written consent of the Requisite Lenders (other than the
Related Transactions), (a) form or acquire any Foreign Subsidiary or (b) merge
with, consolidate with, acquire all or substantially all of the assets or Stock
of, or otherwise combine with or acquire, any Person; provided that: any Credit
Party may merge, consolidate or liquidate with another Credit Party; provided
that if Borrower is a party to such merger or consolidation, Borrower shall be
the surviving entity.  Notwithstanding the foregoing, Borrower (or Holdings, so
long as contemporaneously therewith, all assets so acquired are transferred to
Borrower), may acquire all or substantially all of the assets or Stock of, any
Person (the “Target”) or consummate any Theater Acquisition (in each case, a
“Permitted Acquisition”) subject to the satisfaction of each of the following
conditions:
 
 
33

--------------------------------------------------------------------------------

 
 
(i)           Agent shall receive at least thirty (30) Business Days' prior
written notice of such proposed Permitted Acquisition, which notice shall
include a reasonably detailed description of such proposed Permitted
Acquisition;
 
(ii)           such Permitted Acquisition shall only involve assets located in
the United States or Canada, shall be in a competitive free film zone and
comprising a business, or those assets of a business, of the type engaged in by
Borrower as of the Closing Date, and which business would not subject Agent or
any Lender to regulatory or third party approvals in connection with the
exercise of its rights and remedies under this Agreement or any other Loan
Documents other than approvals applicable to the exercise of such rights and
remedies with respect to Borrower prior to such Permitted Acquisition;
 
(iii)           such Permitted Acquisition shall be consensual and shall have
been approved by the Target's board of directors;
 
(iv)           no additional Indebtedness, Guaranteed Indebtedness, contingent
obligations or other liabilities shall be incurred, assumed or otherwise be
reflected on a consolidated balance sheet of Borrower and Target after giving
effect to such Permitted Acquisition, except (A) Indebtedness permitted pursuant
to Section 6.7(c) and (B) ordinary course trade payables, accrued expenses and
unsecured Indebtedness of the Target to the extent no Default or Event of
Default has occurred and is continuing or would result after giving effect to
such Permitted Acquisition;
 
(v)           the sum of all amounts payable in connection with all Permitted
Acquisitions (including all transaction costs and all Indebtedness, liabilities
and contingent obligations incurred or assumed in connection therewith or
otherwise reflected on a consolidated balance sheet of Borrower and Target)
shall be funded solely with the cash proceeds of equity issuances, or cash
contributions to Borrower, and shall not exceed $15,000,000 individually and
$25,000,000 in the aggregate for all such Permitted Acquisitions;
 
(vi)           the Target shall not have incurred an operating loss for the
trailing twelve-month period preceding the date of the Permitted Acquisition, as
determined based upon the Target's financial statements for its most recently
completed fiscal year and its most recent interim financial period completed
within sixty (60) days prior to the date of consummation of such Permitted
Acquisition and after giving effect to cost savings, synergies and other savings
approved by Agent;
 
(vii)           the business and assets acquired in such Permitted Acquisition
shall be free and clear of all Liens (other than Permitted Encumbrances);
 
(viii)           at or prior to the closing of any Permitted Acquisition, Agent
will be granted a first priority perfected Lien (subject to Permitted
Encumbrances) in all assets acquired pursuant thereto or in the assets and Stock
of the Target, and Holdings and Borrower and the Target shall have executed such
documents and taken such actions as may be required by Agent in connection
therewith;
 
 
34

--------------------------------------------------------------------------------

 
 
(ix)           Concurrently with delivery of the notice referred to in clause
(i) above, Borrower shall have delivered to Agent, in form and substance
reasonably satisfactory to Agent:
 
(A)           a pro forma consolidated balance sheet, income statement and cash
flow statement of Holdings and its Subsidiaries (the “Acquisition Pro Forma”),
based on recent financial statements, which shall be complete and shall fairly
present in all material respects the assets, liabilities, financial condition
and results of operations of Holdings and its Subsidiaries in accordance with
GAAP consistently applied, but taking into account such Permitted Acquisition
and the funding of all Loans in connection therewith, and such Acquisition Pro
Forma shall reflect that (x) on a pro forma basis, Holdings and its Subsidiaries
would have had a ratio of Funded Debt to EBITDA not in excess of 2.45 to 1.0 for
the two quarter period reflected in the Compliance Certificate most recently
delivered to Agent pursuant to Annex E prior to the consummation of such
Permitted Acquisition (after giving effect to such Permitted Acquisition and all
Loans funded in connection therewith as if made on the first day of such
period), (y) average daily Borrowing Availability for the 90-day period
preceding the consummation of such Permitted Acquisition would have exceeded
$2,500,000 on a pro forma basis (after giving effect to such Permitted
Acquisition as if made on the first day of such period) and the Acquisition
Projections (as hereinafter defined) shall reflect that such Borrowing
Availability of $2,500,000 shall continue for at least ninety (90) days after
the consummation of such Permitted Acquisition, and (z) on a pro forma basis, no
Event of Default has occurred and is continuing or would result after giving
effect to such Permitted Acquisition and Borrower would have been in compliance
with the financial covenants set forth in Annex G for the four quarter period
reflected in the Compliance Certificate most recently delivered to Agent
pursuant to Annex E prior to the consummation of such Permitted Acquisition
(after giving effect to such Permitted Acquisition and all Loans funded in
connection therewith as if made on the first day of such period);
 
(B)           updated versions of the most recently delivered Projections
covering the one (1) year period commencing on the date of such Permitted
Acquisition and otherwise prepared in accordance with the Projections (the
“Acquisition Projections”) and based upon historical financial data of a recent
date reasonably satisfactory to Agent, taking into account such Permitted
Acquisition; and
 
(C)           a certificate of the chief financial officer of Holdings and
Borrower to the effect that: (w) Borrower (after taking into consideration all
rights of contribution and indemnity Borrower has against Holdings and each
other Subsidiary of Holdings) will be Solvent upon the consummation of the
Permitted Acquisition; (x) the Acquisition Pro Forma fairly presents the
financial condition of Holdings and Borrower (on a consolidated basis) as of the
date thereof after giving effect to the Permitted Acquisition; (y) the
Acquisition Projections are reasonable estimates of the future financial
performance of Holdings and Borrower subsequent to the date thereof based upon
the historical performance of Holdings, Borrower and the Target and show that
Holdings and Borrower shall continue to be in compliance with the financial
covenants set forth in Annex G for the 1-year period thereafter; and (z)
Holdings and Borrower has completed their due diligence investigation with
respect to the Target and such Permitted Acquisition, which investigation was
conducted in a manner similar to that which would have been conducted by a
prudent purchaser of a comparable business and the results of which
investigation were delivered to Agent and Lenders;
 
 
35

--------------------------------------------------------------------------------

 
 
(x)           on or prior to the date of such Permitted Acquisition, Agent shall
have received, in form and substance reasonably satisfactory to Agent, copies of
the acquisition agreement and related agreements and instruments, and all
opinions, certificates, lien search results and other documents reasonably
requested by Agent, including those specified in the last sentence of Section
5.9; and
 
(xi)           at the time of such Permitted Acquisition and after giving effect
thereto, no Default or Event of Default has occurred and is continuing.
 
6.2 Investments; Loans and Advances.  Except as otherwise expressly permitted by
this Section 6, no Credit Party shall make or permit to exist any investment in,
or make, accrue or permit to exist loans or advances of money to, any Person,
through the direct or indirect lending of money, holding of securities or
otherwise, except that:  (a) each Credit Party may hold investments comprised of
notes payable, or stock or other securities issued by Account Debtors to such
Credit Party pursuant to negotiated agreements with respect to settlement of
such Account Debtor's Accounts in the ordinary course of business; (b) each
Credit Party may make and hold investments in respect of prepaid expenses,
negotiable instruments held for collection or lease, workers’ compensation,
performance and other similar deposits provided to third parties in the ordinary
course of business; (c) each Credit Party may hold investments constituting
non-cash consideration received by such Credit Party in connection with asset
dispositions permitted hereby; (d) each Credit Party may make Investments in
connection with Permitted Acquisitions; (e) each Credit Party may make
investments in any Guarantor (other than Reading or Holdings) and any Guarantor
may make investments in Borrower or in any other Guarantor (other than Reading
or Holdings), (f) each Credit Party may, with the prior written consent of the
Agent (which consent shall not be unreasonably withheld), make other investments
funded with proceeds of equity issuances or capital contributions not required
to be used repay the Loans; (g) maintain its existing investments in its
Subsidiaries as of the Closing Date; (h) each Credit Party may hold investments
resulting from hedging obligations under swaps, caps and collar arrangements
arranged by GE Capital or any Lender entered into pursuant to Section 5.10 or
any other hedging obligation entered into for non-speculative purposes and (i)
so long as no Default or Event of Default has occurred and is continuing,
Borrower may make investments, subject to Control Letters in favor of Agent for
the benefit of Lenders or otherwise subject to a perfected security interest in
favor of Agent for the benefit of Lenders, in (i) marketable direct obligations
issued or unconditionally guaranteed by the United States of America or any
agency thereof maturing within one year from the date of acquisition thereof,
(ii) commercial paper maturing no more than one year from the date of creation
thereof and currently having the highest rating obtainable from either Standard
& Poor's Ratings Group or Moody's Investors Service, Inc., (iii) certificates of
deposit maturing no more than one year from the date of creation thereof issued
by commercial banks incorporated under the laws of the United States of America,
each having combined capital, surplus and undivided profits of not less than
$300,000,000 and having a senior unsecured rating of “A” or better by a
nationally recognized rating agency (an “A Rated Bank”), (iv) demand and time
deposits maturing no more than thirty (30) days from the date of creation
thereof with A Rated Banks and (v) mutual funds that invest solely in one or
more of the investments described in clauses (i) through (iv) above, and (j)
other investments not exceeding $100,000 in the aggregate at any time
outstanding.
 
 
36

--------------------------------------------------------------------------------

 
 
6.3 Indebtedness.
 
(a) No Credit Party shall create, incur, assume or permit to exist any
Indebtedness, except (without duplication) (i) Indebtedness secured by purchase
money security interests and Capital Leases permitted in Section 6.7(c), (ii)
the Loans and the other Obligations, (iii) unfunded pension fund and other
employee benefit plan obligations and liabilities to the extent they are
permitted to remain unfunded under applicable law, (iv) existing Indebtedness
described in Disclosure Schedule (6.3) and refinancings thereof or amendments or
modifications thereof that do not have the effect of increasing the principal
amount thereof or changing the amortization thereof (other than to extend the
same) and that are otherwise on terms and conditions no less favorable taken as
a whole to any Credit Party, Agent or any Lender, than the terms of the
Indebtedness being refinanced, amended or modified, (v) hedging obligations
under swaps, caps and collar arrangements arranged by GE Capital or any Lender
entered into pursuant to Section 5.10 or any other hedging obligation entered
into for non-speculative purposes, (vi) obligations under surety bonds, appeal
or similar obligations entered into in the ordinary course of business, and
(vii) Indebtedness consisting of intercompany loans and advances made by
Borrower to any other Credit Party that is a Guarantor or by any such Guarantor
to Borrower; provided, that: (A) Borrower shall have executed and delivered to
each such Guarantor, and each such Guarantor shall have executed and delivered
to Borrower, if so requested by Agent, a demand note (collectively, the
“Intercompany Notes”) to evidence any such intercompany Indebtedness owing at
any time by Borrower to such Guarantor or by such Guarantor to Borrower, which
Intercompany Notes shall be in form and substance reasonably satisfactory to
Agent and shall be pledged and delivered to Agent pursuant to the applicable
Pledge Agreement or Security Agreement as additional collateral security for the
Obligations; (B) Borrower shall record all intercompany transactions on its
books and records in a manner reasonably satisfactory to Agent; (C) the
obligations of Borrower under any such Intercompany Notes shall be subordinated
to the Obligations of Borrower hereunder in a manner reasonably satisfactory to
Agent; (D) at the time any such intercompany loan or advance is made by Borrower
and after giving effect thereto, Borrower shall be Solvent; and (E) no Default
or Event of Default pursuant to Section 8.1(a), (g) or (h) would occur and be
continuing after giving effect to any such proposed intercompany loan.
 
(b) No Credit Party shall, directly or indirectly, voluntarily purchase, redeem,
defease or prepay any principal of, premium, if any, interest or other amount
payable in respect of any Indebtedness prior to its scheduled maturity, other
than (i) the Obligations; (ii) Indebtedness secured by a Permitted Encumbrance
and Liens permitted under Section 6.7(c)  if the asset securing such
Indebtedness has been sold or otherwise disposed of in accordance with Sections
6.8(b) or (c); (iii) Indebtedness permitted by Section 6.3(a)(iv) upon any
refinancing thereof in accordance with Section 6.3(a)(iv); (iv) as otherwise
permitted in Section 6.14 and (v) Indebtedness owing to a Credit Party (other
than Holdings) permitted hereunder.
 
 
37

--------------------------------------------------------------------------------

 
 
6.4 Employee Loans and Affiliate Transactions.
 
(a) Except (i) as otherwise expressly permitted in this Section 6 with respect
to Affiliates,  (ii) as set forth in the Reading Management Agreement, (iii)
reasonable and customary fees paid to, and indemnities issued for the benefit
of, members of the board of directors (or similar governing body) of Holdings
and its Subsidiaries in the ordinary course of business and so long as no Event
of Default has occurred and is continuing and (iv) compensation arrangements
for, and indemnities issued for the benefit of, officers and other employees of
Holdings and its Subsidiaries entered into in the ordinary course of business
and so long as no Event of Default has occurred, no Credit Party shall enter
into or be a party to any transaction with any other Credit Party or any
Affiliate thereof except in the ordinary course of and pursuant to the
reasonable requirements of such Credit Party's business and upon fair and
reasonable terms that are no less favorable to such Credit Party than would be
obtained in a comparable arm's length transaction with a Person not an Affiliate
of such Credit Party.  In addition, if any such transaction or series of related
transactions involves payments in excess of $500,000 in the aggregate, the terms
of these transactions must be disclosed in advance to Agent and Lenders.  All
such transactions existing as of the date hereof are described in Disclosure
Schedule (6.4(a)).
 
(b) No Credit Party shall enter into any lending or borrowing transaction with
any employees of any Credit Party, except loans to its respective employees on
an arm's-length basis in the ordinary course of business for travel and
entertainment expenses, relocation costs and similar purposes and stock option
financing up to a maximum of $100,000 to any employee and up to a maximum of
$250,000 in the aggregate at any one time outstanding.
 
6.5 Capital Structure and Business.  If all or part of a Credit Party's Stock is
pledged to Agent, that Credit Party shall not issue additional Stock.  No Credit
Party shall amend its charter or bylaws in a manner that would adversely affect
Agent or Lenders or such Credit Party's duty or ability to repay the
Obligations.  No Credit Party shall engage in any business other than the
businesses currently engaged in by it or businesses reasonably related thereto.
 
6.6 Guaranteed Indebtedness.  No Credit Party shall create, incur, assume or
permit to exist any Guaranteed Indebtedness except (a) by endorsement of
instruments or items of payment for deposit to the general account of any Credit
Party, (b) for Guaranteed Indebtedness incurred for the benefit of any other
Credit Party if the primary obligation is expressly permitted by this Agreement,
(c) for Guaranteed Indebtedness arising in connection with operating leases
entered into by a Credit Party from time to time and (d) for customary
Guaranteed Indebtedness incurred by such Credit Party in favor of title
insurers.
 
6.7 Liens.  No Credit Party shall create, incur, assume or permit to exist any
Lien on or with respect to the Collateral or any of its other properties or
assets (whether now owned or hereafter acquired) except for (a) Permitted
Encumbrances; (b) Liens in existence on the date hereof and summarized on
Disclosure Schedule (6.7) securing Indebtedness described on Disclosure Schedule
(6.3) and permitted refinancings, extensions and renewals thereof, including
extensions or renewals of any such Liens; provided that the principal amount of
the Indebtedness so secured is not increased and the Lien does not attach to any
other property; (c) Liens created after the date hereof by conditional sale or
other title retention agreements (including Capital Leases) or in connection
with purchase money Indebtedness with respect to Equipment and Fixtures acquired
by any Credit Party in the ordinary course of business, involving the incurrence
of an aggregate amount of purchase money Indebtedness and Capital Lease
Obligations of not more than $1,000,000 outstanding at any one time for all such
Liens (provided that such Liens attach only to the assets subject to such
purchase money Indebtedness and such Indebtedness is incurred within ninety (90)
days following such purchase and does not exceed 100% of the purchase price of
the subject assets); and (d) Liens in the nature of deposits received by a
Credit Party from a sublessor or other account debtor in the ordinary course of
business.  In addition, no Credit Party shall become a party to any agreement,
note, indenture or instrument, or take any other action, that would prohibit the
creation of a Lien on any of its properties or other assets in favor of Agent,
on behalf of itself and Lenders, as additional collateral for the Obligations,
except (1) operating leases, Capital Leases, Equipment and Fixtures that are
subject to purchase money obligations permitted hereby or Licenses which
prohibit Liens upon the assets that are subject thereto, (2) leasehold interests
in Real Property (other than in respect of leaseholds in respect of a movie
theater) and (3) customary provisions restricting assignments, subletting or
other transfers contained in leases, licenses and other agreements entered into
in the ordinary course of business.
 
 
38

--------------------------------------------------------------------------------

 
 
6.8 Sale of Stock and Assets.  No Credit Party shall sell, transfer, convey,
assign or otherwise dispose of any of its properties or other assets, including
the Stock of any of its Subsidiaries (whether in a public or a private offering
or otherwise) or any of its Accounts, other than (a) the sale of Inventory in
the ordinary course of business, (b) the non-exclusive licensing of intellectual
property rights in the ordinary course of business; (c) dispositions of property
(including Stock) by any Subsidiary to Borrower or to another Subsidiary;
provided that if the transferor of such property is a Guarantor, the transferee
thereof must either be Borrower or a Subsidiary that is a Guarantor, (d)
dispositions of property by Borrower to any Subsidiary that is a Guarantor, (e)
leases or subleases of interests in real property entered into in the ordinary
course of business (other than leases or subleases of any material portion of a
Theatre Lease which lease or sublease could reasonably be expected to (i) have a
Material Adverse Effect, (ii) impair such Credit Party’s ability to operate its
movie theatre operations conducted therein or (iii) materially impair the
Collateral), (f) the surrender or waiver of contractual rights or the
settlement, release or surrender of contract or tort claims in the ordinary
course of business, (g) dispositions of cash and cash equivalents in the
ordinary course of business except to the extent otherwise prohibited hereby,
(h) the sale or other disposition by a Credit Party of Equipment and Fixtures
that are obsolete or no longer used or useful in such Credit Party's business,
(i) other dispositions of assets having a book value, not exceeding $250,000 in
the aggregate in any Fiscal Year and (j) the Theatre Disposition; provided that
the Agent shall have no obligation to release its Liens on the Excluded Theatres
unless such Theatre Disposition contains a full release of each Credit Party’s
duties, liabilities and obligations, including, indemnification obligations,
with respect to the Excluded Theatres.
 
6.9 ERISA.  No Credit Party shall, or shall cause or permit any ERISA Affiliate
to, cause or permit to occur (i) an event that could result in the imposition of
a Lien under Section 412 of the IRC or Section 302 or 4068 of ERISA or (ii) an
ERISA Event to the extent such ERISA Event would reasonably be expected to
result in taxes, penalties and other liability in excess of $250,000 in the
aggregate.
 
6.10 Financial Covenants.  Borrower shall not breach or fail to comply with any
of the Financial Covenants.
 
 
39

--------------------------------------------------------------------------------

 
 
6.11 Hazardous Materials.  No Credit Party shall cause or permit a Release of
any Hazardous Material on, at, in, under, above, to, from or about any of the
Real Estate where such Release would (a) violate in any respect, or form the
basis for any Environmental Liabilities under, any Environmental Laws or
Environmental Permits or (b) otherwise adversely impact the value or
marketability of any of the Real Estate or any of the Collateral, other than
such violations or Environmental Liabilities or impacts on the value or
marketability of any such Real Estate or Collateral that could not reasonably be
expected to have a Material Adverse Effect.
 
6.12 Sale-Leasebacks.  No Credit Party shall engage in any sale-leaseback,
synthetic lease or similar transaction involving any of its assets.
 
6.13 Restricted Payments.  No Credit Party shall make any Restricted Payment,
except (a) intercompany loans and advances between Borrower and Guarantors to
the extent permitted by Section 6.3, (b) dividends and distributions by
Subsidiaries of Borrower paid to Borrower, (c) employee loans permitted under
Section 6.4(b), (d) payments of principal and interest of Intercompany Notes
issued in accordance with Section 6.3, (e) dividends and distributions by the
Credit Parties to Holdings and from Holdings to the parent company of Holdings
in any Fiscal Year in an aggregate amount not to exceed 90% of Excess Cash Flow
from the immediately preceding Fiscal Year so long as (i) no Default or Event of
Default has occurred and is continuing or would result therefrom and (ii) as of
the date of such payment, Borrower’s Leverage Ratio for the most recently ended
two (2) consecutive Fiscal Quarters is less than 2.45:1.0, (g) payments made
pursuant to the Reading Management Agreement as in effect on the date hereof and
pro-rata payments made with respect to Reading company-wide contracts,
including, without limitation, payments made to Reading resulting from the net
profits of the Excluded Theatres and (i) the Closing Date Distribution in an
amount equal to $12,073,845.94.
 
6.14 Change of Corporate Name or Location; Change of Fiscal Year.  No Credit
Party shall (a) change its name as it appears in official filings in the state
of its incorporation or other organization, (b) change its chief executive
office, principal place of business, corporate offices or warehouses or
locations at which Collateral is held or stored, or the location of its records
concerning the Collateral, (c) change the type of entity that it is, (d) change
its organization identification number, if any, issued by its state of
incorporation or other organization, or (e) change its state of incorporation or
organization, in each case without at least thirty (30) days prior written
notice to Agent and after Agent's written acknowledgment that any reasonable
action requested by Agent in connection therewith, including to continue the
perfection of any Liens in favor of Agent, on behalf of Lenders, in any
Collateral, has been completed or taken, and provided that any such new location
shall be in the continental United States or Canada.  No Credit Party shall
change its Fiscal Year.
 
6.15 No Impairment of Intercompany Transfers.  No Credit Party shall directly or
indirectly enter into or become bound by any agreement, instrument, indenture or
other obligation (other than this Agreement and the other Loan Documents) that
could directly or indirectly restrict, prohibit or require the consent of any
Person with respect to the payment of dividends or distributions or the making
or repayment of intercompany loans by a Subsidiary of Borrower to Borrower.
 
 
40

--------------------------------------------------------------------------------

 
 
6.16 Real Estate Purchases.  No Credit Party shall acquire any fee simple
ownership interests or leasehold interests in Real Estate unless such Credit
Party has complied with the requirements of Section 5.9.
 
6.17 Changes Relating to Material Contracts.
 
(a) No Credit Party shall change or amend the terms of the Reading Management
Agreement or the Kahala Management Agreement if the effect of such amendment
would have a material adverse effect on any Credit Party, the Agent or Lenders.
 
(b) No Credit Party shall change or amend the terms of the Reading Note if such
amendment or change would make (i) the Reading Note a recourse obligation of the
Borrower and (ii) amend or modify the provisions of Section 3 thereof or
otherwise add other similar adjustment provisions to the terms thereof.
 
(c) No Credit Party shall change or amend the terms of any Material Contract if
the effect of such amendment would have a material adverse effect on any Credit
Party, the Agent or Lenders.
 
(d) No Credit Party shall agree to modify, terminate, amend, alter or cancel any
Theatre Lease without the prior written consent of the Agent (not to be
unreasonably withheld, delayed or conditioned by Agent) if such modification,
termination, amendment, alteration or cancellation would have a material adverse
effect on any Credit Party, Agent or the Lenders.
 
(e) No Credit Party shall change or amend the terms of the Angelika JV LLC
Agreement if the effect of such amendment would have a Material Adverse Effect
on any Credit Party, the Agent or Lenders.
 
(f) No Credit Party shall change or amend the terms of any Theater Lease
relating to the Excluded Theatres unless all Credit Parties are released, in
form and substance reasonably satisfactory to Agent, from all duties,
liabilities and obligations, including indemnification obligations, under such
Theater Leases.
 
6.18 Holdings. Except for the Related Transactions, Holdings shall not engage in
any trade or business, or own any assets (other than Stock of its Subsidiaries
and cash and cash equivalents) or incur any Indebtedness or Guaranteed
Indebtedness (other than the Obligations and Indebtedness owing to any Credit
Party).
 
6.19 Excluded Theatres. The Borrower shall not make any Capital Expenditures,
investments, loans or advances with respect to the Excluded Theatres.
 
7. TERM
 
7.1 Termination.  The financing arrangements contemplated hereby shall be in
effect until the Commitment Termination Date, and the Loans and all other
Obligations shall be automatically due and payable in full on such date.
 
 
41

--------------------------------------------------------------------------------

 
 
7.2 Survival of Obligations Upon Termination of Financing Arrangements.  Except
as otherwise expressly provided for in the Loan Documents, no termination or
cancellation (regardless of cause or procedure) of any financing arrangement
under this Agreement shall in any way affect or impair the obligations, duties
and liabilities of the Credit Parties or the rights of Agent and Lenders
relating to any unpaid portion of the Loans or any other Obligations, due or not
due, liquidated, contingent or unliquidated or any transaction or event
occurring prior to such termination, or any transaction or event, the
performance of which is required after the Commitment Termination Date.  Except
as otherwise expressly provided herein or in any other Loan Document, all
undertakings, agreements, covenants, warranties and representations of or
binding upon the Credit Parties, and all rights of Agent and each Lender, all as
contained in the Loan Documents, shall not terminate or expire, but rather shall
survive any such termination or cancellation and shall continue in full force
and effect until the Termination Date; provided, that the provisions of Section
11, the payment obligations under Sections 1.15 and 1.16,  and the indemnities
contained in the Loan Documents shall survive the Termination Date.
 
8. EVENTS OF DEFAULT; RIGHTS AND REMEDIES
 
8.1 Events of Default.  The occurrence of any one or more of the following
events (regardless of the reason therefor) shall constitute an “Event of
Default” hereunder:
 
(a) Borrower (i) fails to make any payment of principal of the Loans when due
and payable, (ii) fails to make any payment in respect of interest on, or Fees
owing in respect of, the Loans or any of the other Obligations when due and
payable within three (3) days of the due date thereof, or (iii) fails to pay or
reimburse Agent or Lenders for any expense reimbursable hereunder or under any
other Loan Document within ten (10) days following Agent's demand for such
reimbursement or payment of expenses.
 
(b) Any Credit Party fails or neglects to perform, keep or observe any of the
provisions of Sections 1.4, 1.8, 5.4(a), 5.13 or 6, or any of the provisions set
forth in Annexes C or G, respectively.
 
(c) Borrower fails or neglects to perform, keep or observe any of the provisions
of Section 4.1 or any provisions set forth in Annexes E or F, respectively, and
the same shall remain unremedied for three (3) Business Days or more.
 
(d) Any Credit Party fails or neglects to perform, keep or observe any other
provision of this Agreement or of any of the other Loan Documents (other than
any provision embodied in or covered by any other clause of this Section 8.1)
and the same shall remain unremedied for thirty (30) days or more following the
earlier to occur of (i) knowledge by Borrower of such failure or neglect and
(ii) the receipt of written notice from Agent of such failure or neglect.
 
(e) A default or breach occurs under any other agreement, document or instrument
to which any Credit Party is a party that is not cured within any applicable
grace period therefor, and such default or breach (i) involves the failure to
make any payment when due in respect of any Indebtedness or Guaranteed
Indebtedness (other than the Obligations) of any Credit Party in excess of
$500,000 in the aggregate (including (x) undrawn committed or available amounts
and (y) amounts owing to all creditors under any combined or syndicated credit
arrangements), or (ii) causes, or permits any holder of such Indebtedness or
Guaranteed Indebtedness or a trustee to cause, Indebtedness or Guaranteed
Indebtedness or a portion thereof in excess of $500,000 in the aggregate to
become due prior to its stated maturity or prior to its regularly scheduled
dates of payment, or cash collateral to be demanded in respect thereof, in each
case, regardless of whether such default is waived, or such right is exercised,
by such holder or trustee.
 
 
42

--------------------------------------------------------------------------------

 
 
(f) Assets of any Credit Party with a fair market value of $500,000 or more are
attached, seized, levied upon or subjected to a writ or distress warrant, or
come within the possession of any receiver, trustee, custodian or assignee for
the benefit of creditors of any Credit Party and such condition continues for
thirty (30) days or more.
 
(g) A case or proceeding is commenced against any Credit Party seeking a decree
or order in respect of such Credit Party (i) under the Bankruptcy Code or any
other applicable federal, state or foreign bankruptcy or other similar law, (ii)
appointing a custodian, receiver, liquidator, assignee, trustee or sequestrator
(or similar official) for such Credit Party or for any substantial part of any
such Credit Party's assets, or (iii) ordering the winding-up or liquidation of
the affairs of such Credit Party, and such case or proceeding shall remain
undismissed or unstayed for sixty (60) days or more or a decree or order
granting the relief sought in such case or proceeding is granted by a court of
competent jurisdiction.
 
(h) Any Credit Party (i) files a petition seeking relief under the Bankruptcy
Code or any other applicable federal, state or foreign bankruptcy or other
similar law, (ii) consents to or fails to contest in a timely and appropriate
manner to the institution of proceedings thereunder or to the filing of any such
petition or to the appointment of or taking possession by a custodian, receiver,
liquidator, assignee, trustee or sequestrator (or similar official) for such
Credit Party or for any substantial part of any such Credit Party's assets,
(iii) makes an assignment for the benefit of creditors, or (iv) takes any action
in furtherance of any of the foregoing, or (v) admits in writing its inability
to, or is generally unable to, pay its debts as such debts become due.
 
(i) A final judgment or judgments for the payment of money in excess of $500,000
in the aggregate at any time are outstanding against one or more of the Credit
Parties (which judgments are not covered by insurance policies as to which
liability has been accepted by the insurance carrier), and the same are not,
within thirty (30) days after the entry thereof, discharged or execution thereof
stayed or bonded pending appeal, or such judgments are not discharged prior to
the expiration of any such stay.
 
(j) except pursuant to a release or termination expressly permitted under any
Loan Document, any material provision of any Loan Document for any reason ceases
to be valid, binding and enforceable in accordance with its terms (or any Credit
Party shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms), or any Lien
created under any Loan Document ceases to be a valid and perfected first
priority Lien (except as otherwise permitted herein or therein) in any of the
Collateral purported to be covered thereby.
 
 
43

--------------------------------------------------------------------------------

 
 
(k) Any Change of Control occurs.
 
(l) Any event occurs, whether or not insured or insurable, as a result of which
revenue-producing activities cease or are substantially curtailed at facilities
of Borrower generating more than 25% of Borrower's revenues for the Fiscal Year
preceding such event and such cessation or curtailment continues for more than
sixty (60) days.
 
(m) Any Theatre Lease with respect to any movie theater or theaters generating
more than 25% of Borrower's revenues for the Fiscal Year preceding is terminated
or otherwise is failed to be renewed.
 
(n) Any material default or breach by Borrower occurs and is continuing under
any Material Contract or any Material Contract shall be terminated for any
reason and such Material Contract is not replaced within 90 days of such
termination.
 
(o) Reading shall fail to pay Borrower’s corporate overhead expenses, taxes or
any amounts due with respect to the Excluded Theatres pursuant to the terms of
the Reading Management Agreement.
 
(p) Any representation or warranty herein or in any Loan Document or in any
written statement, report, financial statement or certificate (made or delivered
to Agent or any Lender by any Credit Party is untrue or incorrect in any
material respect as of the date when made or deemed made.
 
8.2 Remedies.
 
(a) If any Event of Default has occurred and is continuing, Agent may (and at
the written request of the Requisite Revolving Lenders shall), without notice,
suspend the Revolving Loan facility with respect to additional Advances and/or
the incurrence of additional Letter of Credit Obligations, whereupon any
additional Advances and additional Letter of Credit Obligations shall be made or
incurred in Agent's sole discretion (or in the sole discretion of the Requisite
Revolving Lenders, if such suspension occurred at their direction) so long as
such Event of Default is continuing.  If any Event of Default has occurred and
is continuing, Agent may (and at the written request of Requisite Lenders
shall), without notice except as otherwise expressly provided herein, increase
the rate of interest applicable to the Loans and the Letter of Credit Fees to
the Default Rate.
 
(b) If any Event of Default has occurred and is continuing, Agent may (and at
the written request of the Requisite Lenders shall), without notice:
(i) terminate the Revolving Loan facility with respect to further Advances or
the incurrence of further Letter of Credit Obligations; (ii) reduce the
Revolving Loan Commitment from time to time; (iii) declare all or any portion of
the Obligations, including all or any portion of any Loan to be forthwith due
and payable, and require that the Letter of Credit Obligations be cash
collateralized in the manner set forth in Annex B, all without presentment,
demand, protest or further notice of any kind, all of which are expressly waived
by Borrower and each other Credit Party; or (iv) exercise any rights and
remedies provided to Agent under the Loan Documents or at law or equity,
including all remedies provided under the Code; provided, that upon the
occurrence of an Event of Default specified in Sections 8.1(g) or (h), the
Commitments shall be immediately terminated and all of the Obligations,
including the Revolving Loan, shall become immediately due and payable without
declaration, notice or demand by any Person.
 
 
44

--------------------------------------------------------------------------------

 
 
8.3 Waivers by Credit Parties.  Except as otherwise provided for in this
Agreement or by applicable law, each Credit Party waives: (a) presentment,
demand and protest and notice of presentment, dishonor, notice of intent to
accelerate, notice of acceleration, protest, default, nonpayment, maturity,
release, compromise, settlement, extension or renewal of any or all commercial
paper, accounts, contract rights, documents, instruments, chattel paper and
guaranties at any time held by Agent on which any Credit Party may in any way be
liable, and hereby ratifies and confirms whatever Agent may do in this regard,
(b) all rights to notice and a hearing prior to Agent's taking possession or
control of, or to Agent's replevy, attachment or levy upon, the Collateral or
any bond or security that might be required by any court prior to allowing Agent
to exercise any of its remedies, and (c) the benefit of all valuation,
appraisal, marshaling and exemption laws.
 
9. ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT
 
9.1 Assignment and Participations.
 
(a) Binding Effect.  This Agreement shall become effective when it shall have
been executed by Holdings, the Borrowers, the other Credit Parties and Agent and
when Agent shall have been notified by each Lender and L/C Issuer that such
Lender or L/C Issuer has executed it.  Thereafter, it shall be binding upon and
inure to the benefit of, but only to the benefit of, Holdings, the Borrower, the
Credit Parties (in each case, except for those provisions of this Article 9
relating solely to Agent), Agent, each Lender and L/C Issuer and, in each case,
their respective successors and permitted assigns.  Except as expressly provided
in any Loan Document (including in Section 9.7), none of Holdings, the Borrower,
the other Credit Parties, any L/C Issuer or Agent shall have the right to assign
any rights or obligations hereunder or any interest herein.
 
(b) Right to Assign. Each Lender may sell, transfer, negotiate or assign (a
“Sale”) all or a portion of its rights and obligations hereunder (including all
or a portion of its Commitments and its rights and obligations with respect to
Loans and Letters of Credit) to (i) any existing Lender (other than a
Non-Funding Lender or Impacted Lender), (ii) any Affiliate or Approved Fund of
any existing Lender (other than a Non-Funding Lender or Impacted Lender) or
(iii) any other Person acceptable (which acceptance shall not be unreasonably
withheld or delayed) to Agent and, as long as no Event of Default is continuing,
the Borrower, and, in the case of any Sale of a Revolving Loan, Letter of Credit
or Revolving Loan Commitment, the Agent and each L/C Issuer that is a Lender,
(which acceptances of L/C Issuer and the Borrower shall be deemed to have been
given unless an objection is delivered to Agent within ten (10) Business Days
after notice of a proposed Sale is delivered to the Borrower); provided,
however, that (w) such Sales do not have to be ratable between the
Revolving  Loan and Term Loan A but must be ratable among the obligations owing
to and owed by such Lender with respect to the Revolving Loan or a Term Loan A,
(x) for each Loan, the aggregate outstanding principal amount (determined as of
the effective date of the applicable Assignment) of the Loans, Commitments and
Letter of Credit Obligations subject to any such Sale shall be in a minimum
amount of $1,000,000, unless such Sale is made to an existing Lender or an
Affiliate or Approved Fund of any existing Lender, is of the assignor’s
(together with its Affiliates and Approved Funds) entire interest in such
facility or is made with the prior consent of the Borrower (to the extent
Borrower’s consent is otherwise required) and Agent, (y) interest accrued prior
to and through the date of any such Sale may not be assigned, and (z) such Sales
by Lenders who are Non-Funding Lenders due to clause (a) of the definition of
Non-Funding Lender shall be subject to Agent’s prior written consent in all
instances, unless in connection with such sale, such Non-Funding Lender cures,
or causes the cure of, its Non-Funding Lender status as contemplated in Section
9.9(d)(v).   Agent’s refusal to accept a Sale to a Credit Party, an Affiliate of
a Credit Party, a holder of Subordinated Indebtedness or an Affiliate of such a
holder, or to a Person that would be a Non-Funding Lender or an Impacted Lender,
or the imposition of conditions or limitations (including limitations on voting)
upon Sales to such Persons, shall not be deemed to be unreasonable.
 
 
45

--------------------------------------------------------------------------------

 
 
(c) Procedure.  The parties to each Sale made in reliance on clause (b) above
(other than those described in clause (e) or (f) below) shall execute and
deliver to Agent an Assignment via an electronic settlement system designated by
Agent (or, if previously agreed with Agent, via a manual execution and delivery
of the Assignment) evidencing such Sale, together with any existing Note subject
to such Sale (or any affidavit of loss therefor acceptable to Agent), any tax
forms required to be delivered pursuant to Section 1.15 and payment of an
assignment fee in the amount of $3,500 to Agent, unless waived or reduced by
Agent; provided that (i) if a Sale by a Lender is made to an Affiliate or an
Approved Fund of such assigning Lender, then no assignment fee shall be due in
connection with such Sale, and (ii) if a Sale by a Lender is made to an assignee
that is not an Affiliate or Approved Fund of such assignor Lender, and
concurrently to one or more Affiliates or Approved Funds of such Assignee, then
only one assignment fee of $3,500 shall be due in connection with such Sale
(unless waived or reduced by Agent).  Upon receipt of all the foregoing, and
conditioned upon such receipt and, if such Assignment is made in accordance with
clause (iii) of Section 9.1(b),  upon Agent (and the Borrower, if applicable)
consenting to such Assignment, from and after the effective date specified in
such Assignment, Agent shall record or cause to be recorded in the Register the
information contained in such Assignment.
 
(d) Effectiveness.  Subject to the recording of an Assignment by Agent in the
Register pursuant to Section 9.1(g), (i) the assignee thereunder shall become a
party hereto and, to the extent that rights and obligations under the Loan
Documents have been assigned to such assignee pursuant to such Assignment, shall
have the rights and obligations of a Lender, (ii) any applicable Note shall be
transferred to such assignee through such entry and (iii) the assignor
thereunder shall, to the extent that rights and obligations under this Agreement
have been assigned by it pursuant to such Assignment, relinquish its rights
(except for those surviving the termination of the Commitments and the payment
in full of the Obligations) and be released from its obligations under the Loan
Documents, other than those relating to events or circumstances occurring prior
to such assignment (and, in the case of an Assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto).
 
 
46

--------------------------------------------------------------------------------

 
 
(e) Grant of Security Interests.  In addition to the other rights provided in
this Section 9.1, each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Loans), to (A) any federal reserve bank (pursuant to Regulation A of the
Federal Reserve Board), without notice to Agent or (B) any holder of, or trustee
for the benefit of the holders of, such Lender’s Indebtedness or equity
securities, by notice to Agent; provided, however, that no such holder or
trustee, whether because of such grant or assignment or any foreclosure thereon
(unless such foreclosure is made through an assignment in accordance with clause
(b) above), shall be entitled to any rights of such Lender hereunder and no such
Lender shall be relieved of any of its obligations hereunder.
 
(f) Participants and SPVs.  In addition to the other rights provided in this
Section 9.1, each Lender may, (x) with notice to Agent, grant to an SPV the
option to make all or any part of any Loan that such Lender would otherwise be
required to make hereunder (and the exercise of such option by such SPV and the
making of Loans pursuant thereto shall satisfy the obligation of such Lender to
make such Loans hereunder) and such SPV may assign to such Lender the right to
receive payment with respect to any Obligation and (y) without notice to or
consent from Agent or the Borrower, sell participations to one or more Persons
in or to all or a portion of its rights and obligations under the Loan Documents
(including all its rights and obligations with respect to the Term Loan A,
Revolving Loans and Letters of Credit); provided, however, that, whether as a
result of any term of any Loan Document or of such grant or participation, (i)
no such SPV or participant shall have a commitment, or be deemed to have made an
offer to commit, to make Loans hereunder, and, except as provided in the
applicable option agreement, none shall be liable for any obligation of such
Lender hereunder, (ii) such Lender’s rights and obligations, and the rights and
obligations of the Credit Parties and the Secured Parties towards such Lender,
under any Loan Document shall remain unchanged and each other party hereto shall
continue to deal solely with such Lender, which shall remain the holder of the
Obligations in the Register, except that (A) each such participant and SPV shall
be entitled to the benefit of Article X, but, with respect to Section 1.15, only
to the extent such participant or SPV delivers the tax forms such Lender is
required to collect pursuant to Section 1.15 and then only to the extent of any
amount to which such Lender would be entitled in the absence of any such grant
or participation and (B) each such SPV may receive other payments that would
otherwise be made to such Lender with respect to Loans funded by such SPV to the
extent provided in the applicable option agreement and set forth in a notice
provided to Agent by such SPV and such Lender, provided, however, that in no
case (including pursuant to clause (A) or (B) above) shall an SPV or participant
have the right to enforce any of the terms of any Loan Document, and (iii) the
consent of such SPV or participant shall not be required (either directly, as a
restraint on such Lender’s ability to consent hereunder or otherwise) for any
amendments, waivers or consents with respect to any Loan Document or to exercise
or refrain from exercising any powers or rights such Lender may have under or in
respect of the Loan Documents (including the right to enforce or direct
enforcement of the Obligations), except for those described in clauses (ii) and
(iii) of Section 10.2(c) with respect to amounts, or dates fixed for payment of
amounts, to which such participant or SPV would otherwise be entitled and, in
the case of participants, except for those described in clause (vii) of Section
10.2(c).  No party hereto shall institute (and the Borrower and Holdings shall
cause each other Credit Party not to institute) against any SPV grantee of an
option pursuant to this clause (f) any bankruptcy, reorganization, insolvency,
liquidation or similar proceeding, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper of such SPV;
provided, however, that each Lender having designated an SPV as such agrees to
indemnify each Indemnified Person against any Liability that may be incurred by,
or asserted against, such Indemnified Person as a result of failing to institute
such proceeding (including a failure to get reimbursed by such SPV for any such
Liability).  The agreement in the preceding sentence shall survive the
termination of the Commitments and the payment in full of the Obligations.
 
 
47

--------------------------------------------------------------------------------

 
 
(g) Agent, acting as a non-fiduciary agent of the Borrower solely for tax
purposes and solely with respect to the actions described in this Section
9.1(g), shall establish and maintain at its address referred to in Section 11.10
(or at such other address as Agent may notify the Borrower) (A) a record of
ownership (the “Register”) in which Agent agrees to register by book entry the
interests (including any rights to receive payment hereunder) of Agent, each
Lender and each L/C Issuer in the Term Loan A, Revolving Loan, L/C Reimbursement
Obligations and Letter of Credit Obligations, each of their obligations under
this Agreement to participate in each Loan, Letter of Credit, Letter of Credit
Obligations and L/C Reimbursement Obligations, and any assignment of any such
interest, obligation or right and (B) accounts in the Register in accordance
with its usual practice in which it shall record (1) the names and addresses of
the Lenders and the L/C Issuers (and each change thereto pursuant to the terms
hereof), (2) the Commitments of each Lender, (3) the amount of each Loan and
each funding of any participation described in clause (A) above, and for LIBOR
Rate Loans, the Interest Period applicable thereto, (4) the amount of any
principal or interest due and payable or paid, (5) the amount of the L/C
Reimbursement Obligations due and payable or paid in respect of Letters of
Credit and (6) any other payment received by Agent from Borrower and its
application to the Obligations.
 
(h) Any Lender may furnish any information concerning Credit Parties in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants); provided, that such Lender
shall obtain from assignees or participants confidentiality covenants
substantially equivalent to those contained in Section 11.8.
 
9.2 Appointment of Agent.  GE Capital is hereby appointed to act on behalf of
all Lenders as Agent under this Agreement and the other Loan Documents.  The
provisions of this Section 9.2 are solely for the benefit of Agent and Lenders
and no Credit Party nor any other Person shall have any rights as a third party
beneficiary of any of the provisions hereof.  In performing its functions and
duties under this Agreement and the other Loan Documents, Agent shall act solely
as an agent of Lenders and does not assume and shall not be deemed to have
assumed any obligation toward or relationship of agency or trust with or for any
Credit Party or any other Person.  Agent shall have no duties or
responsibilities except for those expressly set forth in this Agreement and the
other Loan Documents.  The duties of Agent shall be mechanical and
administrative in nature and Agent shall not have, or be deemed to have, by
reason of this Agreement, any other Loan Document or otherwise a fiduciary
relationship in respect of any Lender.  Except as expressly set forth in this
Agreement and the other Loan Documents or required by applicable law, Agent
shall not have any duty to disclose, and shall not be liable for failure to
disclose, any information relating to any Credit Party or any of their
respective Subsidiaries or any Account Debtor that is communicated to or
obtained by GE Capital or any of its Affiliates in any capacity.  Neither Agent
nor any of its Affiliates nor any of their respective officers, directors,
employees, agents or representatives shall be liable to any Lender for any
action taken or omitted to be taken by it in accordance with this Agreement or
in accordance with any other Loan Document, or in connection herewith or
therewith, except for damages caused by its or their own gross negligence or
willful misconduct as finally determined by a court of competent jurisdiction.
 
 
48

--------------------------------------------------------------------------------

 
 
If Agent shall request instructions from Requisite Lenders, Requisite Revolving
Lenders or all affected Lenders with respect to any act or action (including
failure to act) in connection with this Agreement or any other Loan Document,
then Agent shall be entitled to refrain from such act or taking such action
unless and until Agent shall have received instructions from Requisite Lenders,
Requisite Revolving Lenders or all affected Lenders, as the case may be, and
Agent shall not incur liability to any Person by reason of so refraining.  Agent
shall be fully justified in failing or refusing to take any action hereunder or
under any other Loan Document (a) if such action would, in the opinion of Agent,
be contrary to law or the terms of this Agreement or any other Loan Document,
(b) if such action would, in the opinion of Agent, expose Agent to Environmental
Liabilities or (c) if Agent shall not first be indemnified to its satisfaction
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  Without limiting the
foregoing, no Lender shall have any right of action whatsoever against Agent as
a result of Agent acting or refraining from acting hereunder or under any other
Loan Document in accordance with the instructions of Requisite Lenders,
Requisite Revolving Lenders or all affected Lenders, as applicable.
 
9.3 Agent's Reliance, Etc.
 
  Neither Agent nor any of its Affiliates nor any of their respective directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement or the other
Loan Documents, except for damages caused by its or their own gross negligence
or willful misconduct as finally determined by a court of competent
jurisdiction.  Without limiting the generality of the foregoing,
Agent:  (a)  may treat the payee of any Note as the holder thereof until Agent
receives written notice of the assignment or transfer thereof signed by such
payee and in form reasonably satisfactory to Agent; (b) may consult with legal
counsel, independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken by it in good
faith in accordance with the advice of such counsel, accountants or experts;
(c) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations made
in or in connection with this Agreement or the other Loan Documents; (d) shall
not have any duty to ascertain or to inquire as to the performance or observance
of any of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Credit Party or to inspect the Collateral
(including the books and records) of any Credit Party; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; and (f) shall incur no liability under or in respect of this Agreement
or the other Loan Documents by acting upon any notice, consent, certificate or
other instrument or writing (which may be by telecopy, telegram, cable or telex)
believed by it to be genuine and signed or sent by the proper party or parties.
 
9.4 GE Capital and Affiliates.  With respect to its Commitments hereunder,
GE Capital shall have the same rights and powers under this Agreement and the
other Loan Documents as any other Lender and may exercise the same as though it
were not Agent; and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include GE Capital in its individual capacity.  GE Capital
and its Affiliates may lend money to, invest in, and generally engage in any
kind of business with, any Credit Party, any of their Affiliates and any Person
who may do business with or own securities of any Credit Party or any such
Affiliate, all as if GE Capital were not Agent and without any duty to account
therefor to Lenders.  GE Capital and its Affiliates may accept fees and other
consideration from any Credit Party for services in connection with this
Agreement or otherwise without having to account for the same to Lenders.
 
 
49

--------------------------------------------------------------------------------

 
 
9.5 Lender Credit Decision.  Each Lender acknowledges that it has, independently
and without reliance upon Agent or any other Lender and based on the Financial
Statements referred to in Section 3.4(a) and such other documents and
information as it has deemed appropriate, made its own credit and financial
analysis of the Credit Parties and its own decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.  Each
Lender acknowledges the potential conflict of interest of each other Lender as a
result of Lenders holding disproportionate interests in the Loans, and expressly
consents to, and waives any claim based upon, such conflict of interest.
 
9.6 Indemnification.  Lenders agree to indemnify Agent (to the extent not
reimbursed by Credit Parties and without limiting the obligations of Credit
Parties hereunder), ratably according to their respective Pro Rata Shares, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted by any third
party or any Credit Party against Agent in any way relating to or arising out of
this Agreement or any other Loan Document or any action taken or omitted to be
taken by Agent in connection therewith, including, without limitation, any and
all losses arising in connection with Electronic Transmissions hereunder or any
other Loan Document with respect hereto or thereto or the use of E-Systems by
the parties hereto (as well as any failures of any Lender’s, any Credit Party’s
or any other Person’s Equipment, software or services in connection with such
Electronic Transmissions and/or E-Systems); provided, that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from Agent’s gross negligence or willful misconduct as finally determined by a
court of competent jurisdiction.  Without limiting the foregoing, each Lender
agrees to reimburse Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including reasonable counsel fees) incurred by Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement and each other Loan Document, to the
extent that Agent is not reimbursed for such expenses by Credit Parties.
 
9.7 Successor Agent.  Agent may resign at any time by giving not less than
thirty (30) days' prior written notice thereof to Lenders and Borrower.  Upon
any such resignation, the Requisite Lenders shall have the right to appoint a
successor Agent.  If no successor Agent shall have been so appointed by the
Requisite Lenders and shall have accepted such appointment within thirty (30)
days after the resigning Agent's giving notice of resignation, then the
resigning Agent may, on behalf of Lenders, appoint a successor Agent, which
shall be a Lender, if a Lender is willing to accept such appointment, or
otherwise shall be a commercial bank or financial institution or a subsidiary of
a commercial bank or financial institution if such commercial bank or financial
institution is organized under the laws of the United States of America or of
any State thereof and has a combined capital and surplus of at least
$300,000,000.  If no successor Agent has been appointed pursuant to the
foregoing, within thirty (30) days after the date such notice of resignation was
given by the resigning Agent, such resignation shall become effective and the
Requisite Lenders shall thereafter perform all the duties of Agent hereunder
until such time, if any, as the Requisite Lenders appoint a successor Agent as
provided above. Any successor Agent appointed by Requisite Lenders hereunder
shall be subject to the approval of Borrower, such approval not to be
unreasonably withheld or delayed; provided that such approval shall not be
required if a Default or an Event of Default has occurred and is
continuing.  Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall succeed to and become vested with
all the rights, powers, privileges and duties of the resigning Agent.  Upon the
earlier of the acceptance of any appointment as Agent hereunder by a successor
Agent or the effective date of the resigning Agent's resignation, the resigning
Agent shall be discharged from its duties and obligations under this Agreement
and the other Loan Documents, except that any indemnity rights or other rights
in favor of such resigning Agent shall continue.  After any resigning Agent's
resignation hereunder, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was acting
as Agent under this Agreement and the other Loan Documents.
 
 
50

--------------------------------------------------------------------------------

 
 
9.8 Setoff and Sharing of Payments.  In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence and during the continuance of any Event of Default and
subject to Section 9.9(f), each Lender is hereby authorized at any time or from
time to time, without prior notice to any Credit Party or to any Person other
than Agent, any such notice being hereby expressly waived, to offset and to
appropriate and to apply any and all balances held by it at any of its offices
for the account of Borrower or any Guarantor (regardless of whether such
balances are then due to Borrower or any Guarantor) and any other properties or
assets at any time held or owing by that Lender or that holder to or for the
credit or for the account of Borrower or any Guarantor against and on account of
any of the Obligations that are not paid when due; provided that the Lender
exercising such offset rights shall give notice thereof to the affected Credit
Party promptly after exercising such rights.  Any Lender exercising a right of
setoff or otherwise receiving any payment on account of the Obligations in
excess of its Pro Rata Share thereof shall purchase for cash (and the other
Lenders or holders shall sell) such participations in each such other Lender's
or holder's Pro Rata Share of the Obligations as would be necessary to cause
such Lender to share the amount so offset or otherwise received with each other
Lender or holder in accordance with their respective Pro Rata Shares, (other
than offset rights exercised by any Lender with respect to Sections 1.13, 1.15
or 1.16).  Borrower and each Guarantor agrees, to the fullest extent permitted
by law, that (a) any Lender may exercise its right to offset with respect to
amounts in excess of its Pro Rata Share of the Obligations and may sell
participations in such amounts so offset to other Lenders and holders and (b)
any Lender so purchasing a participation in the Loans made or other Obligations
held by other Lenders or holders may exercise all rights of offset, bankers'
lien, counterclaim or similar rights with respect to such participation as fully
as if such Lender or holder were a direct holder of the Loans and the other
Obligations in the amount of such participation.  Notwithstanding the foregoing,
if all or any portion of the offset amount or payment otherwise received is
thereafter recovered from the Lender that has exercised the right of offset, the
purchase of participations by that Lender shall be rescinded and the purchase
price restored without interest.
 
 
51

--------------------------------------------------------------------------------

 
 
9.9 Advances; Payments; Non-Funding Lenders; Information; Actions in Concert.
 
(a) Advances; Payments.
 
(i) Each Revolving Lender shall make the amount of such Lender's Pro Rata Share
of such Revolving Credit Advance available to Agent in same day funds by wire
transfer to Agent's account as set forth in Annex H not later than 3:00 p.m.
(New York time) on the requested funding date, in the case of an Index Rate Loan
and not later than 11:00 a.m. (New York time) on the requested funding date in
the case of a LIBOR Loan.  After receipt of such wire transfers (or, in the
Agent's sole discretion, before receipt of such wire transfers), subject to the
terms hereof, Agent shall make the requested Revolving Credit Advance to
Borrower.  All payments by each Revolving Lender shall be made without setoff,
counterclaim or deduction of any kind.
 
(ii) Not less than once during each calendar week or more frequently at Agent's
election (each, a “Settlement Date”), Agent shall advise each Lender by
telephone, or telecopy of the amount of such Lender's Pro Rata Share of
principal, interest and Fees paid for the benefit of Lenders with respect to
each applicable Loan.  Provided that each Lender has funded all payments and
Advances required to be made by it and purchased all participations required to
be purchased by it under this Agreement and the other Loan Documents as of such
Settlement Date, Agent shall pay to each Lender such Lender's Pro Rata Share of
principal, interest and Fees paid by Borrower since the previous Settlement
Date  for the benefit of such Lender on the Loans held by it.  To the extent
that any Lender a Non-Funding Lender described in clause (a) of the definition
thereof, Agent shall be entitled to set off the funding short-fall against that
Non-Funding Lender's Pro Rata Share of all payments received from
Borrower.  Such payments shall be made by wire transfer to such Lender's account
(as specified by such Lender in Annex H or the applicable Assignment) not later
than 2:00 p.m. (New York time) on the next Business Day following each
Settlement Date.
 
(b) Availability of Lender's Pro Rata Share.  Agent may assume that each
Revolving Lender will make its Pro Rata Share of each Revolving Credit Advance
available to Agent on each funding date.  If such Pro Rata Share is not, in
fact, paid to Agent by such Revolving Lender when due, Agent will be entitled to
recover such amount on demand from such Revolving Lender without setoff,
counterclaim or deduction of any kind.  If any Revolving Lender fails to pay the
amount of its Pro Rata Share forthwith upon Agent's demand, Agent shall promptly
notify Borrower and Borrower shall immediately repay such amount to
Agent.  Nothing in this Section 9.9(b) or elsewhere in this Agreement or the
other Loan Documents shall be deemed to require Agent to advance funds on behalf
of any Revolving Lender or to relieve any Revolving Lender from its obligation
to fulfill its Commitments hereunder or to prejudice any rights that Borrower
may have against any Revolving Lender as a result of any default by such
Revolving Lender hereunder.  To the extent that Agent advances funds to Borrower
on behalf of any Revolving Lender and is not reimbursed therefor on the same
Business Day as such Advance is made, Agent shall be entitled to retain for its
account all interest accrued on such Advance until reimbursed by the applicable
Revolving Lender.
 
 
52

--------------------------------------------------------------------------------

 
 
(c) Return of Payments.
 
(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
Borrower and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.
 
(ii) If Agent determines at any time that any amount received by Agent under
this Agreement must be returned to Borrower or paid to any other Person pursuant
to any insolvency law or otherwise, then, notwithstanding any other term or
condition of this Agreement or any other Loan Document, Agent will not be
required to distribute any portion thereof to any Lender.  In addition, each
Lender will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.
 
(d) Non-Funding Lenders.
 
(i) Responsibility.  The failure of any Non-Funding Lender to make any Revolving
Loan, to fund any purchase of any participation to be made or funded by it, or
to make any payment required by it hereunder on the date specified therefor
shall not relieve any other Lender of its obligations to make such loan, fund
the purchase of any such participation, or make any other payment required
hereunder on such date, and neither Agent nor, other than as expressly set forth
herein, any other Lender shall be responsible for the failure of any Non-Funding
Lender to make a loan, fund the purchase of a participation or make any other
payment required hereunder.
 
(ii) Reallocation.  If any Revolving Lender is a Non-Funding Lender, all or a
portion of such Non-Funding Lender’s Letter of Credit Obligations (unless such
Lender is the L/C Issuer that issued such Letter of Credit) shall, at Agent’s
election at any time or upon any L/C Issuer’s written request delivered to Agent
(whether before or after the occurrence of any Default or Event of Default), be
reallocated to and assumed by the Revolving Lenders that are not Non-Funding
Lenders or Impacted Lenders pro rata in accordance with their Pro Rata Share of
the aggregate Revolving Loan Commitment (calculated as if the Non-Funding
Lender’s Pro Rata Share was reduced to zero and each other Revolving Lender’s
(other than an Impacted Lender's) Pro Rata Share had been increased
proportionately), provided that no Revolving Lender shall be reallocated any
such amounts or be required to fund any amounts that would cause the sum of its
outstanding Revolving Loans and outstanding Letter of Credit Obligations to
exceed its Revolving Loan Commitment.
 
(iii) Voting Rights.  Notwithstanding anything set forth herein to the contrary,
including Section 11.2, a Non-Funding Lender (other than a Non-Funding Lender
who only holds the Term Loan A ) shall not have any voting or consent rights
under or with respect to any Loan Document or constitute a “Lender” or a
“Revolving Lender” (or be, or have its Loans and Commitments, included in the
determination of “Requisite Lenders”, “Requisite Revolving Lenders” or “Lenders
directly affected” pursuant to Section 11.2) for any voting or consent rights
under or with respect to any Loan Document, provided that (A)  the Commitment of
a Non-Funding Lender may not be increased, extended or reinstated, (B) the
principal of a Non-Funding Lender’s Loans may not be reduced or forgiven, and
(C) the interest rate applicable to Obligations owing to a Non-Funding Lender
may not be reduced, in each case, without the consent of such Non-Funding
Lender.  Moreover, for the purposes of determining Requisite Lenders and
Requisite Revolving Lenders, the Loans, Letter of Credit Obligations, and
Commitments held by Non-Funding Lenders shall be excluded from the total Loans
and Commitments outstanding.
 
 
53

--------------------------------------------------------------------------------

 
 
(iv) Borrower Payments to a Non-Funding Lender.  Agent shall be authorized to
use all portions of any payments received by Agent for the benefit of any
Non-Funding Lender pursuant to this Agreement to pay in full the Aggregate
Excess Funding Amount to the appropriate Secured Parties thereof.  Agent shall
be entitled to hold as cash collateral in a non-interest bearing account up to
an amount equal to such Non-Funding Lender’s pro rata share, without giving
effect to any reallocation pursuant to Section 9.9(d)(ii), of all Letter of
Credit Obligations until the Obligations are paid in full in cash, all Letter of
Credit Obligations have been discharged or cash collateralized and all
Commitments have been terminated.  Upon any such unfunded obligations owing by a
Non-Funding Lender becoming due and payable, Agent shall be authorized to use
such cash collateral to make such payment on behalf of such Non-Funding
Lender.  With respect to such Non-Funding Lender’s failure to fund Revolving
Loans or purchase participations in Letters of Credit or Letter of Credit
Obligations, any amounts applied by Agent to satisfy such funding shortfalls
shall be deemed to constitute a Revolving Loan or amount of the participation
required to be funded and, if necessary to effectuate the foregoing, the other
Revolving Lenders shall be deemed to have sold, and such Non-Funding Lender
shall be deemed to have purchased, Revolving Loans or Letter of Credit
participation interests from the other Revolving Lenders until such time as the
aggregate amount of the Revolving Loans and participations in Letters of Credit
and Letter of Credit Obligations are held by the Revolving Lenders in accordance
with their Pro Rata Share of the aggregate Revolving Loan Commitment.  Any
amounts owing by a Non-Funding Lender to Agent which are not paid when due shall
accrue interest at the interest rate applicable during such period to Revolving
Loans that are Base Rate Loans.  In the event that Agent is holding cash
collateral of a Non-Funding Lender that cures pursuant to clause (v) below or
ceases to be a Non-Funding Lender pursuant to the definition of Non-Funding
Lender, Agent shall return the unused portion of such cash collateral to such
Lender. The “Aggregate Excess Funding Amount” of a Non-Funding Lender shall be
the aggregate amount of (A) all unpaid obligations owing by such Lender to the
Agent, L/C Issuers and other Lenders under the Loan Documents, including such
Lender’s pro rata share of all Revolving Loans and Letter of Credit Obligations,
plus, without duplication, (B) all amounts of such Non-Funding Lender
reallocated to other Lenders pursuant to Section 9.9(d)(ii).   If a Non-Funding
Lender receives any such payment as described in the previous sentence, such
Lender shall turn over such payments to Agent in an amount that would satisfy
the cash collateral requirements set forth in this Section..
 
(v) Cure.  A Lender may cure its status as a Non-Funding Lender under clause (a)
of the definition of Non-Funding Lender if such Lender fully pays to Agent, on
behalf of the applicable Secured Parties, the Aggregate Excess Funding Amount,
plus all interest due thereon.  Any such cure shall not relieve any Lender from
liability for breaching its contractual obligations hereunder.
 
 
54

--------------------------------------------------------------------------------

 
 
(vi) Fees.  A Lender that is a Non-Funding Lender pursuant to clause (a) of the
definition of Non-Funding Lender shall not earn and shall not be entitled to
receive, and Borrower shall not be required to pay, such Lender’s portion of the
unused commitment fee due under Section 1.9(b) during the time such Lender is a
Non-Funding Lender pursuant to clause (a) thereof.  In the event that any
reallocation of Letter of Credit Obligations occurs pursuant to Section
9.9(e)(ii), during the period of time that such reallocation remains in effect,
the Letter of Credit Fee payable with respect to such reallocated portion shall
be payable to (A) all Revolving Lenders based on their pro rata share of such
reallocation or (B) to the L/C Issuer for any remaining portion not reallocated
to any other Revolving Lenders.
 
(vii) Procedures.  Agent is hereby authorized by each Credit Party and each
other Secured Party to establish procedures (and to amend such procedures from
time to time) to facilitate administration and servicing of the Loans and other
matters incidental thereto.  Without limiting the generality of the foregoing,
Agent is hereby authorized to establish procedures to make available or deliver,
or to accept, notices, documents and similar items on, by posting to or
submitting and/or completion, on E-Systems.
 
(e) Dissemination of Information.  Agent shall use reasonable efforts to provide
Lenders with any notice of Default or Event of Default received by Agent from,
or delivered by Agent to, any Credit Party, with notice of any Event of Default
of which Agent has actually become aware and with notice of any action taken by
Agent following any Event of Default; provided, that Agent shall not be liable
to any Lender for any failure to do so, except to the extent that such failure
is attributable to Agent's gross negligence or willful misconduct as finally
determined by a court of competent jurisdiction.  Lenders acknowledge that
Borrower is required to provide Financial Statements and Collateral Reports to
Lenders in accordance with Annexes E and F hereto and agree that Agent shall
have no duty to provide the same to Lenders.
 
(f) Actions in Concert.  Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or the Notes (including exercising any rights of setoff) without first
obtaining the prior written consent of Agent and Requisite Lenders, it being the
intent of Lenders that any such action to protect or enforce rights under this
Agreement and the Notes shall be taken in concert and at the direction or with
the consent of Agent or Requisite Lenders.
 
10. SUCCESSORS AND ASSIGNS
 
10.1 Successors and Assigns.  This Agreement and the other Loan Documents shall
be binding on and shall inure to the benefit of each Credit Party, Agent,
Lenders and their respective successors and assigns (including, in the case of
any Credit Party, a debtor-in-possession on behalf of such Credit Party), except
as otherwise provided herein or therein.  No Credit Party may assign, transfer,
hypothecate or otherwise convey its rights, benefits, obligations or duties
hereunder or under any of the other Loan Documents without the prior express
written consent of Agent and Lenders.  Any such purported assignment, transfer,
hypothecation or other conveyance by any Credit Party without the prior express
written consent of Agent and Lenders shall be void.  The terms and provisions of
this Agreement are for the purpose of defining the relative rights and
obligations of each Credit Party, Agent and Lenders with respect to the
transactions contemplated hereby and no Person shall be a third party
beneficiary of any of the terms and provisions of this Agreement or any of the
other Loan Documents.
 
 
55

--------------------------------------------------------------------------------

 
 
11. MISCELLANEOUS
 
11.1 Complete Agreement; Modification of Agreement.  The Loan Documents
constitute the complete agreement between the parties with respect to the
subject matter thereof and may not be modified, altered or amended except as set
forth in Section 11.2.  Any letter of interest, commitment letter, fee letter or
confidentiality agreement, if any, between any Credit Party and Agent or any
Lender or any of their respective Affiliates, predating this Agreement and
relating to a financing of substantially similar form, purpose or effect shall
be superseded by this Agreement.  Notwithstanding the foregoing, the GE Capital
Fee Letter and any market flex provisions contained in the final commitment
letter between Agent and Borrower shall survive the execution and delivery of
this Agreement and shall continue to be binding obligations of the parties.
 
11.2 Amendments and Waivers.
 
(a) Except for actions expressly permitted to be taken by Agent, no amendment,
modification, termination or waiver of any provision of this Agreement or any
other Loan Document, or any consent to any departure by any Credit Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Agent and Borrower and by Requisite Lenders, Requisite Revolving
Lenders or all affected Lenders, as applicable.  Except as set forth in clauses
(b) and (c) below, all such amendments, modifications, terminations or waivers
requiring the consent of any Lenders shall require the written consent of
Requisite Lenders.
 
(b) No amendment, modification, termination or waiver of or consent with respect
to any provision of this Agreement that waives compliance with the conditions
precedent set forth in Section 2.2 to the making of any Loan or the incurrence
of any Letter of Credit Obligations shall be effective unless the same shall be
in writing and signed by Agent, Requisite Revolving Lenders and
Borrower.  Notwithstanding anything contained in this Agreement to the contrary,
no waiver or consent with respect to any Default or any Event of Default shall
be effective for purposes of the conditions precedent to the making of Loans or
the incurrence of Letter of Credit Obligations set forth in Section 2.2 unless
the same shall be in writing and signed by Agent, Requisite Revolving Lenders
and Borrower.
 
(c) No amendment, modification, termination or waiver shall, unless in writing
and signed by Agent and each Lender directly affected thereby:  (i) increase the
principal amount of any Lender's Commitment (which action shall be deemed to
directly affect all Lenders); (ii) reduce the principal of, rate of interest on
or Fees payable with respect to any Loan or Letter of Credit Obligations of any
affected Lender; (iii) extend any scheduled payment date (other than payment
dates of mandatory prepayments under Section 1.3(b)(ii)-(v)) or final maturity
date of the principal amount of any Loan of any affected Lender; (iv) waive,
forgive, defer, extend or postpone any payment of interest or Fees as to any
affected Lender; (v) release any Guaranty (unless the Stock of the relevant
Credit Party is sold in a transaction permitted hereby) or, except as otherwise
permitted herein or in the other Loan Documents, release, or permit any Credit
Party to sell or otherwise dispose of, all or substantially all of the
Collateral; (vi) change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Loans that shall be required for Lenders or any
of them to take any action hereunder; and (vii) amend or waive this Section 11.2
or the definitions of the terms “Requisite Lenders”, or “Requisite Revolving
Lenders” insofar as such definitions affect the substance of this Section
11.2.  Each amendment, modification, termination or waiver shall be effective
only in the specific instance and for the specific purpose for which it was
given. No amendment, modification or waiver of this Agreement or any Loan
Document altering the ratable treatment of Obligations arising under Secured
Rate Contracts resulting in such Obligations being junior in right of payment to
principal on the Loans or resulting in Obligations owing to any Secured Swap
Provider becoming unsecured (other than release of Liens in accordance with the
terms hereof), in each case in a manner adverse to any Secured Swap Provider,
shall be effective without the written consent of such Secured Swap Provider (or
in the case of a Secured Rate Contract arranged by GE Capital or an Affiliate of
GE Capital, GE Capital). No amendment, modification, termination or waiver shall
be required for Agent to take additional Collateral pursuant to any Loan
Document. No amendment, modification, termination or waiver of any provision of
any Note shall be effective without the written concurrence of the holder of
that Note.  No notice to or demand on any Credit Party in any case shall entitle
such Credit Party or any other Credit Party to any other or further notice or
demand in similar or other circumstances.  Any amendment, modification,
termination, waiver or consent effected in accordance with this Section 11.2
shall be binding upon each holder of the Notes at the time outstanding and each
future holder of the Notes. Notwithstanding anything to the contrary contained
herein, the Loans and Commitments may be increased and/or additional tranches of
debt may be added hereunder and may be secured pari passu with the other
Obligations upon the written consent of Borrower, Agent and the Requisite
Lenders; provided that no Lender’s Commitments or Loans may be increased
hereunder without such Lender’s written consent.   Notwithstanding the
foregoing, this Agreement and the other Loan Documents may be amended (or
amended and restated) with the written consent of the Requisite Lenders, Agent
and Borrower (i) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the Term
Loan A and Revolving Loans and the accrued interest and fees in respect thereof
and (ii) to include appropriately the Lenders holding such credit facilities in
any determination of the Requisite Lenders.  Any amendments to effectuate the
preceding sentence may be made with Agent’s, Requisite Lenders’ and Borrower’s
consent only.
 
 
56

--------------------------------------------------------------------------------

 
 
(d) If, in connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”):
 
(i) requiring the consent of all affected Lenders, the consent of Requisite
Lenders is obtained, but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained as described in
this clause (i) and in clauses (ii) and (iii) below being referred to as “Non
Consenting Lender”);
 
 
57

--------------------------------------------------------------------------------

 
 
(ii) requiring the consent of Requisite Revolving Lenders, the consent of
Revolving Lenders holding 51% or more of the aggregate Revolving Loan
Commitments is obtained, but the consent of Requisite Revolving Lenders is not
obtained; or
 
(iii) requiring the consent of Requisite Lenders, the consent of Lenders holding
51% or more of the aggregate Commitments is obtained, but the consent of
Requisite Lenders is not obtained;
 
then, so long as Agent is not a Non Consenting Lender, at Borrower’s request
Agent, or a Person reasonably acceptable to Agent, shall have the right with
Agent’s consent and in Agent’s sole discretion (but shall have no obligation) to
purchase from such Non Consenting Lenders, and such Non Consenting Lenders agree
that they shall, upon Agent’s request, sell and assign to Agent or such Person,
all of the Commitments of such Non Consenting Lenders for an amount equal to the
principal balance of all Loans held by the Non Consenting Lenders and all
accrued interest and Fees with respect thereto through the date of sale, such
purchase and sale to be consummated pursuant to an executed Assignment.
 
(e) Upon payment in full in cash and performance of all of the Obligations
(other than indemnification Obligations), termination of the Commitments and a
release of all claims against Agent and Lenders, and so long as no suits,
actions proceedings, or claims are pending or threatened against any Indemnified
Person asserting any damages, losses or liabilities that are Indemnified
Liabilities, Agent shall deliver to Borrower termination statements, mortgage
releases and other documents necessary or appropriate to evidence the
termination of the Liens securing payment of the Obligations.
 
11.3 Fees and Expenses.  Borrower shall reimburse (i) Agent for all fees
(including the reasonable fees and expenses of all of its counsel, advisors,
consultants and auditors and any fees incurred for any E-Systems allocated by
the Agent in its sole discretion to the Credit Agreement transactions
contemplated hereby), costs and expenses (including the reasonable fees and
expenses of all of its counsel, advisors, consultants and auditors) and
(ii) Agent (and, with respect to clauses (c) and (d) below, all Lenders) for all
fees, costs and expenses, including the reasonable fees, costs and expenses of
counsel or other advisors (including environmental and management consultants
and appraisers) incurred in connection with the negotiation, preparation and
filing and/or recordation of the Loan Documents and incurred in connection with:
 
(a) any amendment, modification or waiver of, or consent with respect to, or
termination of, any of the Loan Documents or Related Transactions Documents or
advice in connection with the syndication and administration of the Loans made
pursuant hereto or its rights hereunder or thereunder; provided that Borrower’s
obligations under this clause (a) shall be limited to reasonable out-of-pocket
fees and expenses;
 
(b) any litigation, contest, dispute, suit, proceeding or action (whether
instituted by Agent, any Lender, any Credit Party or any other Person and
whether as a party, witness or otherwise) in any way relating to the Collateral,
any of the Loan Documents or any other agreement to be executed or delivered in
connection herewith or therewith, including any litigation, contest, dispute,
suit, case, proceeding or action, and any appeal or review thereof, in
connection with a case commenced by or against any or all of the Credit Parties
or any other Person that may be obligated to Agent by virtue of the Loan
Documents, including any such litigation, contest, dispute, suit, proceeding or
action arising in connection with any work-out or restructuring of the Loans
during the pendency of one or more Events of Default; provided that in the case
of reimbursement of counsel for Lenders other than Agent, such reimbursement
shall be limited to one counsel for all such Lenders; provided, further, that no
Person shall be entitled to reimbursement under this clause (b) in respect of
any litigation, contest, dispute, suit, proceeding or action to the extent any
of the foregoing results from such Person's gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction;
 
 
58

--------------------------------------------------------------------------------

 
 
(c) any attempt to enforce any remedies of Agent or any Lender against any or
all of the Credit Parties or any other Person that may be obligated to Agent or
any Lender by virtue of any of the Loan Documents, including any such attempt to
enforce any such remedies in the course of any work-out or restructuring of the
Loans during the pendency of one or more Events of Default; provided, that in
the case of reimbursement of counsel for Lenders other than Agent, such
reimbursement shall be limited to one counsel for all such Lenders;
 
(d) any workout or restructuring of the Loans during the pendency of one or more
Events of Default;
 
(e) the forwarding to Borrower or any other Person on behalf of Borrower by
Agent of the proceeds of any Loan (including a wire transfer fee of $25 per wire
transfer); and
 
(f) efforts to (i) monitor the Loans or any of the other Obligations, (ii)
evaluate, observe or assess any of the Credit Parties or their respective
affairs, and (iii) verify, protect, evaluate, assess, appraise, collect, sell,
liquidate or otherwise dispose of any of the Collateral; provided that
Borrower’s obligations under this clause (f) shall be limited to reasonable
out-of-pocket fees and expenses;
 
including, as to each of clauses (a) through (f) above, all reasonable
attorneys' and other professional and service providers' fees arising from such
services and other advice, assistance or other representation, including those
in connection with any appellate proceedings, and all expenses, costs, charges
and other fees incurred by such counsel and others in connection with or
relating to any of the events or actions described in this Section 11.3, all of
which shall be payable, on demand, by Borrower to Agent.  Without limiting the
generality of the foregoing, such expenses, costs, charges and fees may include:
fees, costs and expenses of accountants, environmental advisors, appraisers,
investment bankers, management and other consultants and paralegals; court costs
and expenses; photocopying and duplication expenses; court reporter fees, costs
and expenses; long distance telephone charges; air express charges; telegram or
telecopy charges; secretarial overtime charges; and expenses for travel, lodging
and food paid or incurred in connection with the performance of such legal or
other advisory services.
 
11.4 No Waiver.  Agent's or any Lender's failure, at any time or times, to
require strict performance by the Credit Parties of any provision of this
Agreement or any other Loan Document shall not waive, affect or diminish any
right of Agent or such Lender thereafter to demand strict compliance and
performance herewith or therewith.  Any suspension or waiver of an Event of
Default shall not suspend, waive or affect any other Event of Default whether
the same is prior or subsequent thereto and whether the same or of a different
type.  Subject to the provisions of Section 11.2, none of the undertakings,
agreements, warranties, covenants and representations of any Credit Party
contained in this Agreement or any of the other Loan Documents and no Default or
Event of Default by any Credit Party shall be deemed to have been suspended or
waived by Agent or any Lender, unless such waiver or suspension is by an
instrument in writing signed by an officer of or other authorized employee of
Agent and the applicable required Lenders and directed to Borrower specifying
such suspension or waiver.
 
 
59

--------------------------------------------------------------------------------

 
 
11.5 Remedies.  Agent's and Lenders' rights and remedies under this Agreement
shall be cumulative and nonexclusive of any other rights and remedies that Agent
or any Lender may have under any other agreement, including the other Loan
Documents, by operation of law or otherwise.  Recourse to the Collateral shall
not be required.
 
11.6 Severability.  Wherever possible, each provision of this Agreement and the
other Loan Documents shall be interpreted in such a manner as to be effective
and valid under applicable law, but if any provision of this Agreement or any
other Loan Document shall be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement or such other Loan Document.
 
11.7 Conflict of Terms.  Except as otherwise provided in this Agreement or any
of the other Loan Documents by specific reference to the applicable provisions
of this Agreement, if any provision contained in this Agreement conflicts with
any provision in any of the other Loan Documents, the provision contained in
this Agreement shall govern and control.
 
11.8 Confidentiality.  Each Lender aggress to use all reasonable efforts to
maintain, in accordance with its customary practices, the confidentiality of
information obtained by it pursuant to any Loan Document and not designated by
any Credit Party as public, except that such information may be disclosed (i)
with the Borrower’s consent, (ii) to Related Persons of such Lender, L/C Issuer
or the Agent, as the case may be, or to any Person that any L/C Issuer causes to
issue Letters of Credit hereunder, that are advised of the confidential nature
of such information and are instructed to keep such information confidential,
(iii) to the extent such information presently is or hereafter becomes available
to such Lender, L/C Issuer or the Agent, as the case may be, on a
non-confidential basis from a source other than any Credit Party, (iv) to the
extent disclosure is required by applicable Requirements of Law or other legal
process or requested or demanded by any Governmental Authority, (v) to the
extent necessary or customary for inclusion in league table measurements or in
any tombstone or other advertising materials (and the Credit Parties consent to
the publication of such tombstone or other advertising materials by the Agent,
any Lender, any L/C Issuer or any of their Related Persons), (vi) to the
National Association of Insurance Commissioners or any similar organization, any
examiner or any nationally recognized rating agency or otherwise to the extent
consisting of general portfolio information that does not identify borrowers,
(vii) to current or prospective assignees, SPVs grantees of any option described
in Section 9.1(f) or participants, direct or contractual counterparties to any
Secured Rate Contract permitted hereunder and to their respective Related
Persons, in each case to the extent such assignees, participants, counterparties
or Related Persons agree to be bound by provisions substantially similar to the
provisions of this Section 11.8 and (viii) in connection with the exercise of
any remedy under any Loan Document.  In the event of any conflict between the
terms of this Section 11.8 and those of any other Contracts entered into with
any Credit Party (whether or not a Loan Document), the terms of this
Section 11.8 shall govern.
 
 
60

--------------------------------------------------------------------------------

 
 
11.9 GOVERNING LAW.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN
DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THE LOAN DOCUMENTS AND THE OBLIGATIONS SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA.  EACH CREDIT PARTY HEREBY CONSENTS AND
AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK COUNTY, CITY OF NEW
YORK, NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN THE CREDIT PARTIES, AGENT AND LENDERS PERTAINING TO
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED,
THAT AGENT, LENDERS AND THE CREDIT PARTIES ACKNOWLEDGE THAT ANY APPEALS FROM
THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK COUNTY
AND; PROVIDED, FURTHER THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE
TO PRECLUDE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF
AGENT.  EACH CREDIT PARTY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH CREDIT
PARTY HEREBY WAIVES ANY OBJECTION THAT SUCH CREDIT PARTY MAY HAVE BASED UPON
LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT.  EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF
THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH CREDIT PARTY AT THE ADDRESS SET
FORTH IN ANNEX I OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED
COMPLETED UPON THE EARLIER OF SUCH CREDIT PARTY'S ACTUAL RECEIPT THEREOF OR
THREE (3) DAYS AFTER DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE PREPAID.
 
11.10 Notices.  Except as otherwise provided herein, whenever it is provided
herein that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other parties, or whenever any of the parties desires to give or serve upon any
other parties any communication with respect to this Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and shall be deemed to have been validly served, given or
delivered (a) upon the earlier of actual receipt and three (3) Business Days
after deposit in the United States Mail, registered or certified mail, return
receipt requested, with proper postage prepaid, (b) upon transmission, when sent
by telecopy or other similar facsimile transmission during normal business hours
on a Business Day (with such telecopy or facsimile promptly confirmed by
delivery of a copy by personal delivery or United States Mail as otherwise
provided in this Section 11.10); (c) one (1) Business Day after deposit with a
reputable overnight courier with all charges prepaid, (d) when delivered, if
hand-delivered by messenger, or (e) upon transmission, when sent by Electronic
Transmission or on the date of such posting in the case of posting to a website,
all of which shall be addressed to the party to be notified and sent to the
address or facsimile number indicated in Annex I or to such other address (or
facsimile number) as may be substituted by notice given as herein provided.  The
giving of any notice required hereunder may be waived in writing by the party
entitled to receive such notice.  Failure or delay in delivering copies of any
notice, demand, request, consent, approval, declaration or other communication
to any Person (other than Borrower or Agent) designated in Annex I to receive
copies shall in no way adversely affect the effectiveness of such notice,
demand, request, consent, approval, declaration or other communication.
 
 
61

--------------------------------------------------------------------------------

 
 
Each party hereto hereby authorizes the Agent to transmit, post or otherwise
make or communicate, in its sole discretion (and the Agent shall not be required
to transmit, post or otherwise make or communicate), Electronic Transmissions in
connection with this Agreement; provided, however, that notices to any Credit
Party shall not be made by any posting to an Internet or extranet-based site or
other equivalent service but may be made by e-mail or E-fax.  Each party hereto
hereby acknowledges and agrees that the use of Electronic Transmissions is not
necessarily secure and that there are risks associated with such use, including,
without limitation, risks of interception, disclosure and abuse and indicates it
assumes and accepts such risks by hereby authorizing the Agent to transmit
Electronic Transmissions.
 
Electronic Transmissions that are not readily capable of bearing either a
signature or a reproduction of a signature may be signed, and shall be deemed
signed, by attaching to or logically associating with such Electronic
Transmission an E-Signature.  Each party may rely upon, and assume the
authenticity of, any E-Signature contained in or associated with an Electronic
Transmission.  No Electronic Transmission shall be denied legal effect merely
because it is made electronically.  Each Electronic Transmission shall be deemed
sufficient to satisfy any legal requirement for a “writing” and each e-Signature
shall be deemed sufficient to satisfy any legal requirement for a “signature”,
in each case including, without limitation, pursuant to the Uniform Commercial
Code, the Federal Uniform Electronic Transactions Act, the Electronic Signatures
in Global and National Commerce Act and any substantive or procedural law
governing such subject matter.  Each Electronic Transmission containing a
signature, a reproduction of a signature or an E-Signature shall, for all
intents and purposes, have the same effect and weight as a signed paper
original.  Each party hereto agrees not to contest the validity or
enforceability of an Electronic Transmission or E-Signature under the provisions
of any applicable law requiring certain documents to be in writing or signed;
provided however, that nothing herein shall limit a party’s right to contest
whether an Electronic Transmission or E-Signature has been altered after
transmission.
 
Each Lender and the Borrower acknowledges that all uses of an E-System will be
governed by and subject to, in addition to this clause, separate terms and
conditions posted or referenced in such E-System or related agreements executed
by such Lender or the Borrower in connection with such use.
 
 
62

--------------------------------------------------------------------------------

 
 
The E-Systems and the Electronic Transmissions are provided “as is” and “as
available”.  The Agent does not warrant the accuracy, adequacy or completeness
of the E-Systems and the Electronic Transmissions and disclaims liability for
errors or omissions therein.  No Warranty of any kind is made by the Agent in
connection with the E-Systems or the Electronic Communications, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects.  Each Lender and the Borrower acknowledge that the Agent shall
have no responsibility for maintaining or providing any equipment, software,
services and testing required in connection with all Electronic Transmissions or
otherwise required for such e-System.
 
11.11 Section Titles.  The Section titles and Table of Contents contained in
this Agreement are and shall be without substantive meaning or content of any
kind whatsoever and are not a part of the agreement between the parties hereto.
 
11.12 Counterparts.  This Agreement may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement.
 
11.13 WAIVER OF JURY TRIAL.  BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG AGENT, LENDERS AND ANY CREDIT PARTY ARISING
OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.
 
11.14 Press Releases and Related Matters.  Each Credit Party executing this
Agreement agrees that neither it nor its Affiliates will in the future issue any
press releases or other public disclosure using the name of GE Capital or its
affiliates or referring to this Agreement, the other Loan Documents or the
Related Transactions Documents without at least two (2) Business Days' prior
notice to GE Capital and without the prior written consent of GE Capital unless
(and only to the extent that) such Credit Party or Affiliate is required to do
so under law and then, in any event, such Credit Party or Affiliate will consult
with GE Capital before issuing such press release or other public
disclosure.  Each Credit Party consents to the publication by Agent or any
Lender of advertising material relating to the financing transactions
contemplated by this Agreement using Borrower’s name, product photographs, logo
or trademark.  Agent or such Lender shall provide a draft of any advertising
material to each Credit Party for review and comment prior to the publication
thereof.  Agent reserves the right to provide to industry trade organizations
information necessary and customary for inclusion in league table measurements.
 
 
63

--------------------------------------------------------------------------------

 
 
11.15 Reinstatement.  This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Credit
Party for liquidation or reorganization, should any Credit Party become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Credit Party's assets, and shall continue to be effective or to be reinstated,
as the case may be, if at any time payment and performance of the Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made.  In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.
 
11.16 Advice of Counsel.  Each of the parties represents to each other party
hereto that it has discussed this Agreement and, specifically, the provisions of
Sections 11.9 and 11.13, with its counsel.
 
11.17 No Strict Construction.  The parties hereto have participated jointly in
the negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
 
 
64

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.
 
BORROWER:


CONSOLIDATED ENTERTAINMENT, INC.




By:   /s/ Andrzej
Matyczynski                                                                        
Name:  Andrzej
Matyczynski                                                                                     
Title:  Chief Financial
Officer                                                                           
 
 
 
65

--------------------------------------------------------------------------------

 
 
GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent and Lender




By:         /s/ General Electric Capital
Corporation                                                                  
Duly Authorized Signatory

 
 
66

--------------------------------------------------------------------------------

 

BANK OF HAWAII




By:              /s/ Anna
Hu                                                             
Name:         Anna
Hu                                                                            
Title:           Vice
President                                                             
 
 
 
67

--------------------------------------------------------------------------------

 

AMERICAN SAVINGS BANK, F.S.B




By:  /s/ Danford H.
Oshima                                                                           
Name:  Danford H.
Oshima                                                                                     
Title:  Senior Vice
President                                                                      
 
 
 
68

--------------------------------------------------------------------------------

 

The following Persons are signatories to this Agreement in their capacity as
Credit Parties and not as Borrowers.
 
CONSOLIDATED AMUSEMENT HOLDINGS, INC.


By:  /s/ Andrzej
Matyczynski                                                                          
Name:  Andrzej Matyczynski
Title:  Chief Financial
Officer                                                                           






READING CINEMAS NJ, INC.


By:  /s/ Andrzej
Matyczynski                                                                          
Name:  Andrzej Matyczynski
Title:  Chief Financial
Officer                                                                           

 


ANGELIKA FILM CENTERS (DALLAS) INC.


By:  /s/ Andrzej
Matyczynski                                                                          
Name:  Andrzej Matyczynski
Title:  Chief Financial
Officer                                                                           
                                                             

 
 
69

--------------------------------------------------------------------------------

 


ANNEX A (Recitals)
to
CREDIT AGREEMENT
 
DEFINITIONS
 
Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to the
Agreement:
 
“Account Debtor” means any Person who may become obligated to any Credit Party
under, with respect to, or on account of, an Account, Chattel Paper or General
Intangibles (including a payment intangible).
 
“Accounting Changes” has the meaning ascribed thereto in Annex G.
 
“Accounts” means all “accounts,” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, including (a) all accounts
receivable, other receivables, book debts and other forms of obligations (other
than forms of obligations evidenced by Chattel Paper or Instruments), (including
any such obligations that may be characterized as an account or contract right
under the Code), (b) all of each Credit Party's rights in, to and under all
purchase orders or receipts for goods or services, (c) all of each Credit
Party's rights to any goods represented by any of the foregoing (including
unpaid sellers' rights of rescission, replevin, reclamation and stoppage in
transit and rights to returned, reclaimed or repossessed goods), (d) all rights
to payment due to any Credit Party for property sold, leased, licensed, assigned
or otherwise disposed of, for a policy of insurance issued or to be issued, for
a secondary obligation incurred or to be incurred, for energy provided or to be
provided, for the use or hire of a vessel under a charter or other contract,
arising out of the use of a credit card or charge card, or for services rendered
or to be rendered by such Credit Party or in connection with any other
transaction (whether or not yet earned by performance on the part of such Credit
Party), (e) all healthcare insurance receivables, and (f) all collateral
security of any kind, now or hereafter in existence, given by any Account Debtor
or other Person with respect to any of the foregoing.
 
“Activation Event” and “Activation Notice” have the meanings ascribed thereto in
Annex C.
 
“Additional Lender” has the meaning ascribed to it in Section 1.1(c).


“Advance” means any Revolving Credit Advance.
 
“Affiliate” means, with respect to any Person, (a) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, 10% or more of the Stock having ordinary voting power in the
election of directors of such Person, (b) each Person that controls, is
controlled by or is under common control with such Person, (c) each of such
Person's officers, directors, joint venturers and partners and (d) in the case
of Borrower, the immediate family members, spouses and lineal descendants of
individuals who are Affiliates of Borrower.  For the purposes of this
definition, “control” of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise; provided, however, that the term “Affiliate” shall specifically
exclude Agent and each Lender.
 
 
 

--------------------------------------------------------------------------------

 
 
“Agent” means GE Capital in its capacity as Agent for Lenders or its successor
appointed pursuant to Section 9.7.
 
“Agreement” means the Credit Agreement by and among Borrower, the other Credit
Parties party thereto, GE Capital, as Agent and Lender and the other Lenders
from time to time party thereto, as the same may be amended, supplemented,
restated or otherwise modified from time to time.
 
“Aggregate Excess Funding Amount has the meaning ascribed to it in Section
9.9(d).
 
“Angelika JV” means Angelika Film Centers LLC.
 
“Angelika JV LLC Agreement” means the Limited Liability Company Agreement of the
Angelika JV dated as of August 27, 1996.
 
“Appendices” has the meaning ascribed to it in the recitals to the Agreement.
 
“Applicable L/C Margin” means the per annum fee, from time to time in effect,
payable with respect to outstanding Letter of Credit Obligations as determined
by reference to Section 1.5(a).
 
“Applicable Margins” means collectively the Applicable Index Margin and the
Applicable LIBOR Margin.
 
“Applicable Index Margin” means the per annum interest rate margin from time to
time in effect and payable in addition to the Index Rate applicable to the
Loans, as determined by reference to Section 1.5(a).
 
“Applicable LIBOR Margin” means the per annum interest rate from time to time in
effect and payable in addition to the LIBOR Rate applicable to the Loans, as
determined by reference to Section 1.5(a).
 
“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above and (b) is advised or
managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any
Person (other than an individual) or any Affiliate of any Person (other than an
individual) that administers or manages such Lender.
 
 
A-2

--------------------------------------------------------------------------------

 
 
“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 9.1 (with the consent of any party whose consent is required by Section
9.1), accepted by Agent, substantially in the form of  Exhibit  9.1(a) or any
other form approved by Agent.
 
“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§ 101 et seq.
 
“Blocked Accounts” has the meaning ascribed to it in Annex C.
 
“Borrower” has the meaning ascribed thereto in the preamble to the Agreement.
 
“Borrower Pledge Agreement” means the Pledge Agreement dated as of the Original
Closing Date executed by Borrower in favor of Agent, on behalf of itself and
Lenders, pledging the Stock of its Subsidiaries described therein, if any, and
all Intercompany Notes owing to or held by it.
 
“Borrowing Availability” means as of any date of determination the Maximum
Amount less the Revolving Loan then outstanding.
 
“Business” means the operation by the Credit Parties of full length motion
picture cinemas and associated and ancillary activities in connection therewith.
 
“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the States of Georgia and/or New
York and in reference to LIBOR Loans shall mean any such day that is also a
LIBOR Business Day.
 
“Capital Expenditures” means, with respect to any Person, all expenditures (by
the expenditure of cash or the incurrence of Indebtedness) by such Person during
any measuring period for any fixed assets or improvements or for replacements,
substitutions or additions thereto, that have a useful life of more than one
year and that are required to be capitalized under GAAP but excluding
expenditures (i) in respect of the consummation of any Permitted Acquisitions,
(ii) constituting amounts constituting proceeds that are reinvested in the
business of the Credit Parties in accordance with the terms hereof, (iii) any
tenant improvement allowance or landlord contributions to tenancy buildouts (to
the extent paid for or reimbursed by the landlord) and (iv) capital expenditures
funded from cash proceeds of equity issuances of Holdings, or cash contributions
to Holdings from Reading or Affiliates of Reading that are not Credit Parties,
the proceeds of which are thereafter contributed to or exchanged for the
issuance of incremental equity securities of the Borrower.
 
“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet of such Person.
 
“Capital Lease Obligation” means, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.
 
 
A-3

--------------------------------------------------------------------------------

 
 
“Cash Collateral Account” has the meaning ascribed to it Annex B.
 
“Cash Equivalents” has the meaning ascribed to it in Annex B.
 
“Cash Interest Expense” shall mean for any period, cash Interest Expense paid or
accrued on Total Debt for such period.
 
“Cash Management Systems” has the meaning ascribed to it in Section 1.8.
 
“Change of Control” means any event, transaction or occurrence as a result of
which (a) any person or group of persons (within the meaning of the
Securities  Exchange Act of 1934) other than the Cotter Family shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 20% or more of the issued and outstanding shares of capital Stock of
Reading having the right to vote for the election of directors of Reading under
ordinary circumstances and the Cotter Family shall cease to beneficially own and
control at least 51% of the issued and outstanding shares of capital Stock of
Reading having the right to vote for the election of directors of Reading under
ordinary circumstances; (b) Reading ceases to own and control all of the
economic and voting rights associated with ownership of at least one hundred
percent (100%) of all classes of the outstanding capital Stock of Holdings on a
fully diluted basis; (c) Holdings ceases to own and control all of the economic
and voting rights associated with all of the outstanding capital Stock of
Borrower, (d) Borrower ceases to own and control all of the economic and voting
rights associated with all of the outstanding capital Stock of its Subsidiaries,
except in connection with a transaction permitted hereby or (e) Borrower ceases
to own and control at least 50% of the economic and voting rights and the super
majority veto right in effect as of the date hereof associated with all of the
outstanding capital Stock of the Angelika JV, except in connection with a
transaction permitted hereby.
 
“Charges” means all federal, state, county, city, municipal, local, foreign or
other governmental taxes (including taxes owed to the PBGC at the time due and
payable), levies, assessments, charges, liens, claims or encumbrances upon or
relating to (a) the Collateral, (b) the Obligations, (c) the employees, payroll,
income or gross receipts of any Credit Party, (d) any Credit Party's ownership
or use of any properties or other assets, or (e) any other aspect of any Credit
Party's business.
 
“Chattel Paper” means any “chattel paper,” as such term is defined in the Code,
including electronic chattel paper, now owned or hereafter acquired by any
Credit Party, wherever located.
 
 “Closing Checklist” means the schedule, including all appendices, exhibits or
schedules thereto, listing certain documents and information to be delivered in
connection with the Agreement, the other Loan Documents and the transactions
contemplated thereunder, substantially in the form attached hereto as Annex D.
 
“Closing Date” means November 30, 2010.
 
“Closing Date Contributed Theatre” means Reading’s 50% equity interest in the
theatre owned by Angelika JV, commonly known as the Angelika New York.
 
 
A-4

--------------------------------------------------------------------------------

 
 
“Closing Date Distribution” means a cash dividend paid on or about the Closing
Date by Borrower to Holdings and by Holdings to Reading.
 
“Closing Date Theatre Contribution” means the contribution of Reading’s 50%
equity interests in Angelika JV by Reading to Holdings and thereafter by
Holdings to Borrower on the Closing Date pursuant to the Closing Date Theatre
Contribution Documents.
 
“Closing Date Theatre Contribution Documents” means that certain Consent And
Agreement dated as of November 30, 2010, by National Cinemas, Inc., Borrower,
Citadel Cinemas, Inc. and Angelika Film Centers, LLC, for their mutual benefit
and in favor of Agent and Reading International, Inc.
 
 “Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, Agent's or any Lender's Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.
 
“Collateral” means the property covered by the Security Agreement, the Mortgages
and the other Collateral Documents and any other property, real or personal,
tangible or intangible, now existing or hereafter acquired, that may at any time
be or become subject to a security interest or Lien in favor of Agent, on behalf
of itself and Lenders, to secure the Obligations.
 
“Collateral Assignments” means each collateral assignment agreement made in
favor of Agent, on behalf of itself and Lenders, by any Credit Party, in form
and substance acceptable to Agent.
 
“Collateral Documents” means the Security Agreement, the Pledge Agreements, the
Guaranties, the Mortgages, the Patent Security Agreement, the Trademark Security
Agreement, the Copyright Security Agreement, the Collateral Assignments and all
similar agreements entered into guaranteeing payment of, or granting a Lien upon
property as security for payment of, the Obligations.
 
“Collateral Reports” means the reports with respect to the Collateral referred
to in Annex F.
 
“Collection Account” means that certain account of Agent, account
number  502-328-54 in the name of Agent at DeutscheBank Trust Company Americas
in New York, New York ABA No. 021 001 033, or such other account as may be
specified in writing by Agent as the “Collection Account.”
 
 
A-5

--------------------------------------------------------------------------------

 
 
“Commitment Termination Date” means the earliest of (a) November __, 2015, (b)
the date of termination of Lenders' obligations to make Advances and to incur
Letter of Credit Obligations or permit existing Loans to remain outstanding
pursuant to Section 8.2(b), and (c) the date of prepayment in full by Borrower
of the Loans and the cancellation and return (or stand-by guarantee) of all
Letters of Credit or the cash collateralization of all Letter of Credit
Obligations pursuant to Annex B, and the permanent reduction of the Commitments
to zero dollars ($0).
 
“Commitments” means (a) as to any Lender, the aggregate of such
Lender's  Revolving Loan Commitment and Term Loan A Commitment as set forth on
Annex J to the Agreement or in the most recent Assignment executed by such
Lender and (b) as to all Lenders, the aggregate of all Lenders' Revolving Loan
Commitments and Term Loan A Commitments, which aggregate commitment shall be
Forty Two Million Five Hundred Thousand Dollars ($42,500,000) on the Closing
Date, as to each of clauses (a) and (b), as such Commitments may be reduced,
amortized or adjusted from time to time in accordance with the Agreement.
 
“Compliance Certificate” has the meaning ascribed to it in Annex E.
 
“Contracts” means all “contracts,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, in any event, including all
contracts, undertakings, or agreements (other than rights evidenced by Chattel
Paper, Documents or Instruments) in or under which any Credit Party may now or
hereafter have any right, title or interest, including any agreement relating to
the terms of payment or the terms of performance of any Account.
 
 “Control Letter” means a letter agreement between Agent and (i) the issuer of
uncertificated securities with respect to uncertificated securities in the name
of any Credit Party, (ii) a securities intermediary with respect to securities,
whether certificated or uncertificated, securities entitlements and other
financial assets held in a securities account in the name of any Credit Party,
(iii) a futures commission merchant or clearing house, as applicable, with
respect to commodity accounts and commodity contracts held by any Credit Party,
whereby, among other things, the issuer, securities intermediary or futures
commission merchant limits any security interest in the applicable financial
assets in a manner reasonably satisfactory to Agent, acknowledges the Lien of
Agent, on behalf of itself and Lenders, on such financial assets, and agrees to
follow the instructions or entitlement orders of Agent without further consent
by the affected Credit Party.
 
“Copyright License” means any and all rights now owned or hereafter acquired by
any Credit Party under any written agreement granting any right to use any
Copyright or Copyright registration.
 
“Copyright Security Agreements” means the Copyright Security Agreements made in
favor of Agent, on behalf of itself and Lenders, by each applicable Credit
Party.
 
“Copyrights” means all of the following now owned or hereafter adopted or
acquired by any Credit Party: (a) all copyrights and General Intangibles of like
nature (whether registered or unregistered), all registrations and recordings
thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
or in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof, and (b) all
reissues, extensions or renewals thereof.
 
 
A-6

--------------------------------------------------------------------------------

 
 
“Cotter Family” means Mr. James J. Cotter, Ms. Ellen M. Cotter, Mr. James J.
Cotter, Jr.,  Ms. Margaret Cotter, their spouses or lineal descendants, the
estates of any of the foregoing Persons and any trusts established for the
benefit of the foregoing Persons and any corporation, limited liability company,
limited partnership or similar entity of which 100% of the Stock of such Person
is owned beneficially and of record by any one or more of the foregoing.
 
“Credit Parties” means Holdings, Borrower, and each of their respective
Subsidiaries.
 
“Current Assets” means, with respect to any Person, all current assets of such
Person as of any date of determination calculated in accordance with GAAP, but
excluding cash, cash equivalents and debts due from Affiliates.
 
“Current Liabilities” means, with respect to any Person, all liabilities of such
Person that should, in accordance with GAAP, be classified as current
liabilities, and in any event shall include all Indebtedness payable on demand
or within one year from any date of determination without any option on the part
of the obligor to extend or renew beyond such year, all accruals for federal or
other taxes based on or measured by income and payable within such year, but
excluding the current portion of long-term debt required to be paid within one
year and the aggregate outstanding principal balance of the Revolving Loan.
 
 “Debt Service” means, with respect to any Person for any fiscal period, an
amount equal to the sum of (a) Cash Interest Expense for such period and (b) the
scheduled amortization of any outstanding Indebtedness during such period.
 
 “Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.
 
“Default Rate” has the meaning ascribed to it in Section 1.5(d).
 
“Default Rate Notice” has the meaning ascribed to it in Section 1.5(d).
 
“Deposit Accounts” means all “deposit accounts” as such term is defined in the
Code, now or hereafter held in the name of any Credit Party.
 
“Disclosure Schedules” means the Schedules prepared by Borrower and denominated
as Disclosure Schedules (1.4) through (6.7) in the Index to the Agreement.
 
“Documents” means any “documents,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located.
 
“Dollars” or “$” means lawful currency of the United States of America.
 
 
A-7

--------------------------------------------------------------------------------

 
 
 “Domestic Subsidiary” means any direct or indirect Subsidiary of Holdings that
is not a Foreign Subsidiary.
 
“EBITDA” means, with respect to any Person for any fiscal period, without
duplication, an amount equal to (a) consolidated net income of such Person for
such period, determined in accordance with GAAP, minus (b) the sum of (i) income
tax credits, (ii) interest income, (iii) gain from extraordinary items for such
period, (iv) any aggregate net gain or loss during such period arising from the
sale, exchange or other disposition of capital assets by such Person (including
any fixed assets, whether tangible or intangible, and all inventory sold in
conjunction with the disposition of fixed assets and all securities), and (v)
any other non-cash gains, charges, items and other non-cash purchase accounting
adjustments that have been added in determining consolidated net income, in each
case to the extent included in the calculation of consolidated net income of
such Person for such period in accordance with GAAP, but without duplication,
plus (c) the sum of (i) non-cash reserves for deferred taxes not payable
currently plus income taxes paid or accrued by Borrower and its
Subsidiaries,  (ii) Interest Expense, (iii) loss from extraordinary items for
such period, (iv) depreciation and amortization for such period, (v) other
non-cash charges, items and any non-cash purchase accounting adjustments
(excluding bad debt write-offs and reserves) for such period, (vi) the amount of
any deduction to consolidated net income as the result of any grant to any
members of the management of such Person or any of its Subsidiaries of any Stock
and (vii) transaction expenses associated with the consummation of any Permitted
Acquisition, in each case to the extent such expenses are deducted from net
income in accordance with GAAP and as approved by Agent.
 
 For purposes of this definition, the following items shall be excluded in
determining consolidated net income of a Person: (1) the income (or deficit) of
any other Person accrued prior to the date it became a Subsidiary of, or was
merged or consolidated into, such Person or any of such Person's Subsidiaries;
(2) the income (or deficit) of any other Person (other than a Subsidiary but
specifically including the Angelika JV) in which such Person has an ownership
interest, except to the extent any such income has actually been received by
such Person in the form of cash dividends or distributions; (3) the
undistributed earnings of any Subsidiary of such Person to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any contractual obligation or
requirement of law applicable to such Subsidiary; (4) [reserved]; (5) any
write-up of any asset; (6) any net gain from the collection of the proceeds of
life insurance policies; (7) any net gain arising from the acquisition of any
securities, or the extinguishment, under GAAP, of any Indebtedness, of such
Person; (8) in the case of a successor to such Person by consolidation or merger
or as a transferee of its assets, any earnings of such successor prior to such
consolidation, merger or transfer of assets; and (9) any deferred credit
representing the excess of equity in any Subsidiary of such Person at the date
of acquisition of such Subsidiary over the cost to such Person of the investment
in such Subsidiary.
 
Notwithstanding the foregoing, EBITDA for the monthly periods ending on or prior
to the Closing Date shall be as follows:
 
December 31, 2009
  $ 1,234,022  
January 31, 2010
  $ 1,592,548  
February 28, 2010
  $ 469,029  
March 31, 2010
  $ 617,024  
April 30, 2010
  $ 634,547  
May 31, 2010
  $ 1,272,207  
June 30, 2010
  $ 1,618,599  
July 31, 2010
  $ 2,546,327  
August 31, 2010
  $ 832,953  
September 30, 2010
  $ (127,753 )
October 31, 2010
  $ 438,841  



 
A-8

--------------------------------------------------------------------------------

 
 
“EBITDAR” means, with respect to any Person for any period, without duplication,
an amount equal to (a) EBITDA for such period, plus (b) Lease Expense for such
period.
 
“E-Fax” means any system used to receive or transmit faxes electronically.
 
“Electronic Transmission” means each notice, request, instruction, demand,
report, authorization, agreement, document, file, information and any other
communication transmitted, posted or otherwise made or communicated by e-mail,
E-Fax, Internet or extranet-based site or any other equivalent electronic
service, whether owned, operated or hosted by the Administrative Agent, any
Affiliate of the Agent or any other Person.
 
“Eligible Assignee” has the meaning ascribed to it in Section 9.1(b).
 
“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including, without limitation, the name or an abbreviation of the name
of the party transmitting the Electronic Transmission) with the intent to sign,
authenticate or accept the Electronic Transmission.
 
“E-Systems” means any electronic system such as an Internet or extranet-based
site (including, without limitation, IntralinksTM), whether owned, operated or
hosted by the Administrative Agent, any Affiliate of the Agent or any other
Person, providing for access to data protected by passcodes or other security
systems.
 
“Environmental Laws” means all applicable federal, state, local and foreign
laws, statutes, ordinances, codes, rules, standards and regulations, now or
hereafter in effect, and any applicable judicial or administrative
interpretation thereof, including any applicable judicial or administrative
order, consent decree, order or judgment, imposing liability or standards of
conduct for or relating to the regulation and protection of human health,
safety, the environment and natural resources (including ambient air, surface
water, groundwater, wetlands, land surface or subsurface strata, wildlife,
aquatic species and vegetation).  Environmental Laws include the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. §§
9601 et seq.) (“CERCLA”); the Hazardous Materials Transportation Authorization
Act of 1994 (49 U.S.C. §§ 5101 et seq.); the Federal Insecticide, Fungicide, and
Rodenticide Act (7 U.S.C. §§ 136 et seq.); the Solid Waste Disposal Act (42
U.S.C. §§ 6901 et seq.); the Toxic Substance Control Act (15 U.S.C. §§ 2601 et
seq.); the Clean Air Act (42 U.S.C. §§ 7401 et seq.); the Federal Water
Pollution Control Act (33 U.S.C. §§ 1251 et seq.); the Occupational Safety and
Health Act (29 U.S.C. §§ 651 et seq.); and the Safe Drinking Water Act (42
U.S.C. §§ 300(f) et seq.), and any and all regulations promulgated thereunder,
and all analogous state, local and foreign counterparts or equivalents and any
transfer of ownership notification or approval statutes.
 
 
A-9

--------------------------------------------------------------------------------

 
 
“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, including any arising under
or related to any Environmental Laws, Environmental Permits, or in connection
with any Release or threatened Release or presence of a Hazardous Material
whether on, at, in, under, from or about or in the vicinity of any real or
personal property.
 
“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.
 
“Equipment” means all “equipment,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located and, in any
event, including all such Credit Party's machinery and equipment, including
processing equipment, conveyors, machine tools, data processing and computer
equipment, including embedded software and peripheral equipment and all
engineering, processing and manufacturing equipment, office machinery,
furniture, materials handling equipment, tools, attachments, accessories,
automotive equipment, trailers, trucks, forklifts, molds, dies, stamps, motor
vehicles, rolling stock and other equipment of every kind and nature, trade
fixtures and fixtures not forming a part of real property, together with all
additions and accessions thereto, replacements therefor, all parts therefor, all
substitutes for any of the foregoing, fuel therefor, and all manuals, drawings,
instructions, warranties and rights with respect thereto, and all products and
proceeds thereof and condemnation awards and insurance proceeds with respect
thereto.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.
 
“ERISA Affiliate” means, with respect to any Credit Party, any trade or business
(whether or not incorporated) that, together with such Credit Party, are treated
as a single employer within the meaning of Sections 414(b), (c), (m) or (o) of
the IRC.
 
“ERISA Event” means, with respect to any Credit Party or any ERISA Affiliate,
(a) any event described in Section 4043(c) of ERISA with respect to a Title IV
Plan; (b) the withdrawal of any Credit Party or ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any Credit Party or any ERISA Affiliate from
any Multiemployer Plan; (d) the filing of a notice of intent to terminate a
Title IV Plan or the treatment of a plan amendment as a termination under
Section 4041 of ERISA; (e) the institution of proceedings to terminate a Title
IV Plan or Multiemployer Plan by the PBGC; (f) the failure by any Credit Party
or ERISA Affiliate to make when due required contributions to a Multiemployer
Plan or Title IV Plan unless such failure is cured within thirty (30) days; (g)
any other event or condition that would reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Title IV Plan or Multiemployer Plan or for the
imposition of liability under Section 4069 or 4212(c) of ERISA; (h) the
termination of a Multiemployer Plan under Section 4041A of ERISA or the
reorganization or insolvency of a Multiemployer Plan under Section 4241 or 4245
of ERISA; or (i) the loss of a Qualified Plan's qualification or tax exempt
status; or (j) the termination of a Plan described in Section 4064 of ERISA.
 
 
A-10

--------------------------------------------------------------------------------

 
 
“ESOP” means a Plan that is intended to satisfy the requirements of Section
4975(e)(7) of the IRC.
 
“Event of Default” has the meaning ascribed to it in Section 8.1.
 
“Excess Cash Flow” means, without duplication, with respect to any Fiscal Year
of Borrower and its Subsidiaries, consolidated EBITDA of Borrower (a) plus
decreases or minus increases (as the case may be) in Working Capital, minus (b)
Capital Expenditures during such Fiscal Year (excluding the financed portion
thereof), minus (c) Interest Expense paid or accrued (excluding any original
issue discount, interest paid in kind or amortized debt discount, to the extent
included in determining Interest Expense), minus (d) scheduled principal
payments paid or payable in respect of borrowed money, minus (e) the aggregate
amount of all optional prepayments in respect of the Loans (provided, in the
case of a prepayment of the Revolving Loans, that there is a concurrent
Revolving Loan Commitment reduction in the amount of such prepayment), plus or
minus (as the case may be), (f) extraordinary gains or losses which are cash
items not included in the calculation of net income plus (g) taxes deducted in
determining consolidated net income to the extent not paid for in
cash.  Notwithstanding the foregoing, the Excluded Theatres shall be excluded
for all purposes of calculating Excess Cash Flow.
 
“Excluded Theatres” means the movie theatres leased by the Borrower on the
Closing Date located in Kaahumanu and Kukui Hawaii.
 
“Existing Term Loan B” means the Term Loan B outstanding under the Original
Closing Date immediately prior to this Agreement becoming effective.
 
“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §201 et
seq.
 
“FATCA” means Sections 1471 through 1474 of the IRC, the United States Treasury
Regulations promulgated thereunder and published guidance with respect thereto
 
“Federal Funds Rate” means, for any day, a floating rate equal to the weighted
average of the rates on overnight federal funds transactions among members of
the Federal Reserve System, as determined by Agent in its sole discretion, which
determination shall be final, binding and conclusive (absent manifest error).
 
 
A-11

--------------------------------------------------------------------------------

 
 
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.
 
“Fees” means any and all fees payable to Agent or any Lender pursuant to the
Agreement or any of the other Loan Documents.
 
“Financial Covenants” means the financial covenants set forth in Annex G.
 
“Financial Statements” means the consolidated and, if applicable and if
requested by Agent, consolidating income statements, statements of cash flows
and balance sheets of Borrower delivered in accordance with Section 3.4 and
Annex E.
 
“Fiscal Month” means any of the monthly accounting periods of Borrower.
 
“Fiscal Quarter” means any of the quarterly accounting periods of Borrower,
ending on March 31, June 30, September 30 and December 31 of each year.
 
“Fiscal Year” means any of the annual accounting periods of Borrower ending on
December 31 of each year.
 
“Fixed Charges” means, with respect to any Person for any fiscal period, (a)
Debt Service for such period, plus (b) income taxes paid in cash with respect to
such fiscal period, plus (c) Capital Expenditures during such period (excluding
the financed portion thereof), plus (d) Lease Expense for such period.
 
“Fixed Charge Coverage Ratio” means, with respect to any Person for any fiscal
period, the ratio of EBITDAR to Fixed Charges.
 
“Fixtures” means all “fixtures” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party.
 
“Foreign Subsidiary” means any Subsidiary organized in a jurisdiction other than
the United States of America or any state thereof or the District of Columbia.
 
“Funded Debt” means, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness and that by its terms matures more than one
year from, or is directly or indirectly renewable or extendible at such Person's
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capital Lease Obligations, current
maturities of long-term debt, revolving credit and short-term debt extendible
beyond one year at the option of the debtor, and also including, in the case of
Borrower, the Obligations and, without duplication, Guaranteed Indebtedness
consisting of guaranties of Funded Debt of other Persons.
 
“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied, as such term is further defined in Annex G to the
Agreement.
 
 
A-12

--------------------------------------------------------------------------------

 
 
“GE Capital” means General Electric Capital Corporation, a Delaware corporation.
 
“GE Capital Fee Letter” means that certain letter, dated as of October 11, 2010,
between GE Capital and Borrower with respect to certain Fees to be paid from
time to time by Borrower to GE Capital.
 
“General Intangibles” means “general intangibles,” as such term is defined in
the Code, now owned or hereafter acquired by any Credit Party, including all
right, title and interest that such Credit Party may now or hereafter have in or
under any Contract, all payment intangibles, customer lists, Licenses,
Copyrights, Trademarks, Patents, and all applications therefor and reissues,
extensions or renewals thereof, rights in Intellectual Property, interests in
partnerships, joint ventures and other business associations, licenses, permits,
copyrights, trade secrets, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials and records, goodwill
(including the goodwill associated with any Trademark or Trademark License), all
rights and claims in or under insurance policies (including insurance for fire,
damage, loss and casualty, whether covering personal property, real property,
tangible rights or intangible rights, all liability, life, key man and business
interruption insurance, and all unearned premiums), uncertificated securities,
chooses in action, deposit, checking and other bank accounts, rights to receive
tax refunds and other payments, rights to receive dividends, distributions,
cash, Instruments and other property in respect of or in exchange for pledged
Stock and Investment Property, rights of indemnification, all books and records,
correspondence, credit files, invoices and other papers, including without
limitation all tapes, cards, computer runs and other papers and documents in the
possession or under the control of such Credit Party or any computer bureau or
service company from time to time acting for such Credit Party.
 
“Goods” means any “goods” as defined in the Code, now owned or hereafter
acquired by any Credit Party, wherever located, including embedded software to
the extent included in “goods” as defined in the Code, manufactured homes,
standing timber that is cut and removed for sale and unborn young of animals.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
 
“Guaranteed Indebtedness” means, as to any Person, any obligation of such Person
guaranteeing, providing comfort or otherwise supporting any Indebtedness, lease,
dividend, or other obligation (“primary obligation”) of any other Person (the
“primary obligor”) in any manner, including any obligation or arrangement of
such Person to (a) purchase or repurchase any such primary obligation,
(b) advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
condition of the primary obligor, (c) purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, (d) protect the beneficiary of such arrangement from loss (other
than product warranties given in the ordinary course of business) or
(e) indemnify the owner of such primary obligation against loss in respect
thereof.  The amount of any Guaranteed Indebtedness at any time shall be deemed
to be an amount equal to the lesser at such time of (x) the stated or
determinable amount of the primary obligation in respect of which such
Guaranteed Indebtedness is incurred and (y) the maximum amount for which such
Person may be liable pursuant to the terms of the instrument embodying such
Guaranteed Indebtedness, or, if not stated or determinable, the maximum
reasonably anticipated liability (assuming full performance) in respect thereof.
 
 
A-13

--------------------------------------------------------------------------------

 
 
“Guaranties” means, collectively, the Holdings Guaranty, each Subsidiary
Guaranty and any other guaranty executed by any Guarantor in favor of Agent and
Lenders in respect of the Obligations.
 
“Guarantors” means Holdings, each Subsidiary of Borrower, and each other Person,
if any, that executes a guaranty or other similar agreement in favor of Agent,
for itself and the ratable benefit of Lenders, in connection with the
transactions contemplated by the Agreement and the other Loan Documents.
 
“Hazardous Material” means any substance, material or waste that is regulated
by, or forms the basis of liability now or hereafter under, any Environmental
Laws, including any material or substance that is (a) defined as a “solid
waste,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,”  “restricted hazardous waste,” “pollutant,”
“contaminant,” “hazardous constituent,” “special waste,” “toxic substance” or
other similar term or phrase under any Environmental Laws, or (b) petroleum or
any fraction or by-product thereof, asbestos, polychlorinated biphenyls (PCB's),
or any radioactive substance.
 
“Holdings” has the meaning ascribed thereto in the recitals to the Agreement.
 
“Holdings Guaranty” means the guaranty dated as of the Original Closing Date
executed by Holdings in favor of Agent and Lenders.
 
“Holdings Pledge Agreement” means the Pledge Agreement dated as of the Original
Closing Date executed by Holdings in favor of Agent, on behalf of itself and
Lenders, pledging all Stock of Borrower and its other Subsidiaries and all
Intercompany Notes owing to or held by it.
 
“Impacted Lender” means any Lender that fails to provide Agent, within three (3)
Business Days following Agent’s written request, satisfactory assurance that
such Lender will not become a Non-Funding Lender, or any Lender that has a
Person that directly or indirectly controls such Lender and such Person (a)
becomes subject to a voluntary or involuntary case under the Bankruptcy Code or
any similar bankruptcy laws, (b) has appointed a custodian, conservator,
receiver or similar official for such Person or any substantial part of such
Person’s assets, or (c) makes a general assignment for the benefit of creditors,
is liquidated, or is otherwise adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent or bankrupt, and for each of clauses (a) through (c), Agent has
determined that such Lender is reasonably likely to become a Non-Funding
Lender.  For purposes of this definition, control of a Person shall have the
same meaning as in the second sentence of the definition of Affiliate.
 
 
A-14

--------------------------------------------------------------------------------

 
 
“Indebtedness” means, with respect to any Person, without duplication (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property payment for which is deferred 6 months or more, but excluding
(1) deferred compensation, (2) film rent payable and (3) obligations to trade
creditors incurred in the ordinary course of business, (b) all reimbursement and
other obligations with respect to letters of credit, bankers' acceptances and
surety bonds, whether or not matured, (c) all obligations evidenced by notes,
bonds, debentures or similar instruments, (d) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (e) all Capital Lease Obligations and
the present value (discounted at the Index Rate as in effect on the Closing
Date) of future rental payments under all synthetic leases, (f) all obligations
of such Person under commodity purchase or option agreements or other commodity
price hedging arrangements, in each case whether contingent or matured, (g) all
obligations of such Person under any foreign exchange contract, currency swap
agreement, interest rate swap, cap or collar agreement or other similar
agreement or arrangement designed to alter the risks of that Person arising from
fluctuations in currency values or interest rates, in each case whether
contingent or matured, (h) all Indebtedness referred to above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property or other assets
(including accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness,
and (i) the Obligations.
 
“Indemnified Liabilities” has the meaning ascribed to it in Section 1.13.
 
“Indemnified Person” has the meaning ascribed to it in Section 1.13.
 
“Index Rate” means, for any day, a rate per annum equal to the highest of (a)
the rate last quoted by The Wall Street Journal as the “Prime Rate” in the
United States or, if The Wall Street Journal ceases to quote such rate, the
highest per annum interest rate published by the Federal Reserve Board in
Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the
“bank prime loan” rate or, if such rate is no longer quoted therein, any similar
rate quoted therein (as determined by Agent) or any similar release by the
Federal Reserve Board (as determined by Agent), (b) the sum of 0.50% per annum
and the Federal Funds Rate, and (c) the sum of (x) LIBOR calculated for each
such day based on an Interest Period of three months determined two (2) Business
Days prior to such day, plus (y) the excess of the Applicable Margin for LIBOR
Rate Loans over the Applicable Margin for Base Rate Loans, in each instance, as
of such day.  Any change in the Base Rate due to a change in any of the
foregoing shall be effective on the effective date of such change in the “bank
prime loan” rate, the Federal Funds Rate or LIBOR for an Interest Period of
three months.
 
 “Index Rate Loan” means a Loan or portion thereof bearing interest by reference
to the Index Rate.
 
 
A-15

--------------------------------------------------------------------------------

 
 
“Instruments” means all “instruments,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and, in any
event, including all certificated securities, all certificates of deposit, and
all promissory notes and other evidences of indebtedness, other than instruments
that constitute, or are a part of a group of writings that constitute, Chattel
Paper.
 
“Intellectual Property” means any and all Licenses, Patents, Copyrights,
Trademarks, and the goodwill associated with such Trademarks.
 
“Intercompany Notes” has the meaning ascribed to it in Section 6.3.
 
“Interest Coverage Ratio” means, with respect to any Person for any period, the
ratio of EBITDA to Cash  Interest Expense.
 
“Interest Expense” means, with respect to any Person for any fiscal period,
interest expense (whether cash or non-cash) of such Person determined in
accordance with GAAP for the relevant period ended on such date, including
interest expense with respect to any Funded Debt of such Person and interest
expense for the relevant period that has been capitalized on the balance sheet
of such Person.
 
“Interest Payment Date” means (a) as to any Index Rate Loan, the last Business
Day of each quarter to occur while such Loan is outstanding, and (b) as to any
LIBOR Loan, the last day of the applicable LIBOR Period; provided, that in the
case of any LIBOR Period greater than three months in duration, interest shall
be payable at three month intervals and on the last day of such LIBOR Period;
and provided further that, in addition to the foregoing, each of (x) the date
upon which all of the Commitments have been terminated and the Loans have been
paid in full and (y) the Commitment Termination Date shall be deemed to be an
“Interest Payment Date” with respect to any interest that has then accrued under
the Agreement.
 
 “Inventory” means any “inventory,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and in any
event including inventory, merchandise, goods and other personal property that
are held by or on behalf of any Credit Party for sale or lease or are furnished
or are to be furnished under a contract of service, or that constitute raw
materials, work in process, finished goods, returned goods, supplies or
materials of any kind, nature or description used or consumed or to be used or
consumed in such Credit Party's business or in the processing, production,
packaging, promotion, delivery or shipping of the same, including all supplies
and embedded software.
 
“Investment Property” means all “investment property” as such term is defined in
the Code now owned or hereafter acquired by any Credit Party, wherever located,
including (i) all securities, whether certificated or uncertificated, including
stocks, bonds, interests in limited liability companies, partnership interests,
treasuries, certificates of deposit, and mutual fund shares; (ii) all securities
entitlements of any Credit Party,  including the rights of such Credit Party to
any securities account and the financial assets held by a securities
intermediary in such securities account and any free credit balance or other
money owing by any securities intermediary with respect to that account; (iii)
all securities accounts of any Credit Party; (iv) all commodity contracts of any
Credit Party; and (v) all commodity accounts held by any Credit Party.
 
 
A-16

--------------------------------------------------------------------------------

 
 
“IRC” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, and all regulations promulgated thereunder.
 
“IRS” means the Internal Revenue Service.
 
“Kahala Management Agreement” means that certain Management Agreement, dated as
of February 21, 2008, by and between Borrower and Consolidated Amusement
Theatres, Inc., a Hawaii corporation, in form and substance reasonably
satisfactory to Agent.
 
 “L/C Issuer” has the meaning ascribed to it in Annex B.
 
“L/C Sublimit” has the meaning ascribed to it in Annex B.
 
“Lease Expense” means, with respect to any Person for any fiscal period, the
aggregate rental obligations of such Person determined in accordance with GAAP
which are payable in respect of such period under leases of real or personal
property (net of income from subleases thereof, but including taxes, insurance,
maintenance and similar expenses that the lessee is obligated to pay under the
terms of such leases), whether or not such obligations are reflected as
liabilities or commitments on a consolidated balance sheet of such Person or in
the notes thereto, excluding, however, any such obligations under Capital
Leases.
 
“Lenders” means (a)  GE Capital, the other Lenders named on the signature pages
of the Agreement, any Additional Lenders, and, if any such Lender shall decide
to assign all or any portion of the Obligations, such term shall include any
assignee of such Lender and (b) solely for the purpose of obtaining the benefit
of the Liens granted to the Agent for the benefit of the Lenders under the
Collateral Documents, a Person to whom any Obligations in respect of a Secured
Rate Contract are owed.  For the avoidance of doubt, any Person to whom any
Obligations in respect of a Secured Rate Contract are owed and which does not
hold any Loans or Commitments shall not be entitled to any other rights as a
“Lender” under this Agreement or any other Loan Document.
 
“Letter of Credit Fee” has the meaning ascribed to it in Annex B.
 
“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of Borrower, whether direct or indirect,
contingent or otherwise, due or not due, in connection with the issuance of
Letters of Credit by Agent or another L/C Issuer or the purchase of a
participation as set forth in Annex B with respect to any Letter of Credit.  The
amount of such Letter of Credit Obligations shall equal the maximum amount that
may be payable by Agent or Lenders thereupon or pursuant thereto.
 
“Letters of Credit” means documentary or standby letters of credit issued for
the account of Borrower by any L/C Issuer, and bankers’ acceptances issued by
Borrower, for which Agent and Lenders have incurred Letter of Credit
Obligations.
 
 
A-17

--------------------------------------------------------------------------------

 
 
“Letter-of Credit Rights” means “letter-of-credit rights” as such term is
defined in the Code, now owned or hereafter acquired by any Credit Party,
including rights to payment or performance under a letter of credit, whether or
not such Credit Party, as beneficiary, has demanded or is entitled to demand
payment or performance.
 
“Leverage Ratio” means, with respect to Borrower, on a consolidated basis, the
ratio of (a) Total Debt as of any date of determination (including the average
daily closing balance of the Revolving Loan for the thirty (30) days preceding
and including any date of determination), to (b) EBITDA.  
 
“LIBOR Business Day” means a Business Day on which banks in the City of London
are generally open for interbank or foreign exchange transactions.
 
“LIBOR Loan” means a Loan or any portion thereof bearing interest by reference
to the LIBOR Rate.
 
“LIBOR Period” means, with respect to any LIBOR Loan, each period commencing on
a LIBOR Business Day selected by Borrower pursuant to the Agreement and ending
one, two, three or six months thereafter, as selected by Borrower's irrevocable
notice to Agent as set forth in Section 1.5(e); provided, that the foregoing
provision relating to LIBOR Periods is subject to the following:
 
(a)           if any LIBOR Period would otherwise end on a day that is not a
LIBOR Business Day, such LIBOR Period shall be extended to the next succeeding
LIBOR Business Day unless the result of such extension would be to carry such
LIBOR Period into another calendar month in which event such LIBOR Period shall
end on the immediately preceding LIBOR Business Day;
 
(b)           [reserved]
 
(c)           any LIBOR Period that begins on the last LIBOR Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such LIBOR Period) shall end on the last
LIBOR Business Day of a calendar month;
 
(d)           Borrower shall select LIBOR Periods so as not to require a payment
or prepayment of any LIBOR Loan during a LIBOR Period for such Loan; and
 
(e)           Borrower shall select LIBOR Periods so that there shall be no more
than 6 separate LIBOR Loans in existence at any one time.
 
“LIBOR Rate” means, for each Interest Period, the highest of (a) 1.00% per
annum, (b) the offered rate per annum for deposits of Dollars for the applicable
Interest Period that appears on Reuters Screen LIBOR01 Page as of 11:00 A.M.
(London, England time) two (2) Business Days prior to the first day in such
Interest Period, and (c) the offered rate per annum for deposits of Dollars for
an Interest Period of three (3) months that appears on Reuters Screen LIBOR01
Page as of 11:00 A.M. (London, England time) two (2) Business Days prior to the
first day of the applicable Interest Period.  If no such offered rate exists,
such rate will be the rate of interest per annum, as determined by Agent at
which deposits of Dollars in immediately available funds are offered at 11:00
A.M. (London, England time) two (2) Business Days prior to the first day in such
Interest Period by major financial institutions reasonably satisfactory to Agent
in the London interbank market for such Interest Period for the applicable
principal amount on such date of determination.
 
 
A-18

--------------------------------------------------------------------------------

 
 
“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by any
Credit Party.
 
“Lien” means any mortgage, deed of trust, deed to secure debt, pledge,
hypothecation, collateral assignment, deposit arrangement, lien, charge,
security interest, easement or encumbrance, or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including any lease or title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of, or agreement to give, any financing statement perfecting a security interest
under the Code or comparable law of any jurisdiction).
 
 “Litigation” has the meaning ascribed to it in Section 3.13.
 
“Loan Account” has the meaning ascribed to it in Section 1.12.
 
“Loan Documents” means the Agreement, the Notes, the Collateral Documents, the
Master Standby Agreement, the GE Fee Capital Letter, and all other agreements,
instruments, documents and certificates identified in the Closing Checklist
executed and delivered to, or in favor of, Agent or any Lenders and including
all other pledges, powers of attorney, consents, assignments, contracts,
notices, letter of credit agreements and all other written matter whether
heretofore, now or hereafter executed by or on behalf of any Credit Party, or
any employee of any Credit Party, and delivered to Agent or any Lender in
connection with the Agreement or the transactions contemplated thereby.  Any
reference in the Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to the
Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.
 
“Loans” means the Revolving Loan and the Term Loan A.
 
 “Lock Boxes” has the meaning ascribed to it in Annex C.
 
“Margin Stock” has the meaning ascribed to it in Section 3.10.
 
 “Master Standby Agreement” means the Master Agreement for Standby Letters of
Credit dated as of the Closing Date between Borrower, as Applicant, and GE
Capital, as Issuer.
 
“Material Adverse Effect” means a material adverse effect on (a) the condition
(financial or otherwise), the business, performance, operations or property of
the Credit Parties taken as a whole, (b) Borrower's ability to pay any of the
Loans or any of the other Obligations in accordance with the terms of the
Agreement or the other Loan Documents, or the ability of the Credit Parties to
perform their obligations under the Loan Documents, (c) the Collateral or
Agent's Liens, on behalf of itself and Lenders, on the Collateral or the
priority of such Liens, or (d) Agent's or any Lender's rights and remedies under
the Agreement and the other Loan Documents.
 
 
A-19

--------------------------------------------------------------------------------

 
 
“Material Contracts” means any agreement or arrangement to which any Credit
Party is a party (other than the Loan Documents) (a) for which breach,
termination, nonperformance or failure to renew could reasonably be expected to
have a Material Adverse Effect; or (b) that relates to Indebtedness in an
aggregate principal amount of $500,000 or more.
 
“Maximum Amount” means, as of any date of determination, an amount equal to the
Revolving Loan Commitment of all Lenders as of that date.
 
“Mortgaged Properties” all Real Estate of the Credit Parties which is subject to
a Mortgage..
 
“Mortgages” means each of the mortgages, deeds of trust, deed to secure debt,
leasehold mortgages, leasehold deeds of trust, collateral assignments of leases
or other real estate security documents delivered by any Credit Party to Agent
on behalf of itself and Lenders with respect to the Mortgaged Properties, all in
form and substance reasonably satisfactory to Agent.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, and to which any Credit Party or ERISA Affiliate is making,
is obligated to make or has made or been obligated to make, contributions on
behalf of participants who are or were employed by any of them.
 
“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the Loan Documents within two (2) Business Days
after any such payment is due (excluding expense and similar reimbursements that
are subject to good faith disputes), (b) given written notice (and Agent has not
received a revocation in writing), to Borrower, Agent, any Lender, or the L/C
Issuer or has otherwise publicly announced (and Agent has not received notice of
a public retraction) that such Lender believes it will fail to fund payments or
purchases of participations required to be funded by it under the Loan Documents
or one or more other syndicated credit facilities, (c) failed to fund, and not
cured, loans, participations, advances, or reimbursement obligations under one
or more other syndicated credit facilities, unless subject to a good faith
dispute, or (d) any Lender that has (i) become subject to a voluntary or
involuntary case under the Bankruptcy Code or any similar bankruptcy laws, (ii)
a custodian, conservator, receiver or similar official appointed for it or any
substantial part of such Person’s assets, or (iii) made a general assignment for
the benefit of creditors, been liquidated, or otherwise been adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Person or its assets to be, insolvent or bankrupt.
 
“Notes” means, collectively, the Revolving Notes and the Term A Notes.
 
“Notice of Conversion/Continuation” has the meaning ascribed to it in Section
1.5(e).
 
 
A-20

--------------------------------------------------------------------------------

 
 
“Notice of Revolving Credit Advance” has the meaning ascribed to it in Section
1.1(a).
 
“Obligations” means all loans, advances, debts, liabilities and obligations for
the performance of covenants, tasks or duties or for payment of monetary amounts
(whether or not such performance is then required or contingent, or such amounts
are liquidated or determinable) owing by any Credit Party to Agent, any Lender
or any Secured Swap Provider, and all covenants and duties regarding such
amounts, of any kind or nature, present or future, whether or not evidenced by
any note, agreement, letter of credit agreement or other instrument, arising
under the Agreement, any of the other Loan Documents or any Secured Rate
Contract.  This term includes all principal, interest (including all interest
that accrues after the commencement of any case or proceeding by or against any
Credit Party in bankruptcy, whether or not allowed in such case or proceeding),
Fees, hedging obligations under swaps, caps and collar arrangements provided by
any Lender in accordance with the terms of the Agreement, expenses, attorneys’
fees and any other sum chargeable to any Credit Party under the Agreement, any
of the other Loan Documents or any Secured Rate Contract.
 
“Original Closing Date” means February 21, 2008.
 
“Original Credit Agreement” has the meaning ascribed to such term in the
recitals.
 
“Patent License” means rights under any written agreement now owned or hereafter
acquired by any Credit Party granting any right with respect to any invention on
which a Patent is in existence.
 
“Patent Security Agreements” means the Patent Security Agreements made in favor
of Agent, on behalf of itself and Lenders, by each applicable Credit Party.
 
“Patents” means all of the following in which any Credit Party now holds or
hereafter acquires any interest: (a) all letters patent of the United States or
any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or of any other country,
including registrations, recordings and applications in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State or any other country, and (b) all reissues, continuations,
continuations-in-part or extensions thereof.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Plan” means a Plan described in Section 3(2) of ERISA.
 
 “Permitted Encumbrances” means the following encumbrances: (a) Liens for taxes
or assessments or other governmental Charges not yet delinquent or that remain
payable without penalty or which are being contested in accordance with Section
5.2(b); (b) pledges or deposits of money securing statutory obligations under
workmen's compensation, unemployment insurance, social security or public
liability laws or similar legislation (excluding Liens under ERISA); (c) pledges
or deposits of money  securing bids, tenders, contracts (other than contracts
for the payment of money) or leases to which any Credit Party is a party as
lessee made in the ordinary course of business; (d) workers', mechanics'  or
similar liens arising in the ordinary course of business, so long as such Liens
attach only to Equipment, Fixtures and/or Real Estate; (e) carriers',
warehousemen's, suppliers' or other similar possessory liens arising in the
ordinary course of business the assets in the possession of the beneficiary of
such liens; (f) deposits securing, or in lieu of, surety, appeal or customs
bonds in proceedings to which any Credit Party is a party; (g) any attachment or
judgment lien not constituting an Event of Default under Section 8.1(i) so long
as any such attachment or judgment lien is subordinate to the Agent’s Liens; (h)
zoning restrictions, easements, licenses, or other restrictions on the use of
any Real Estate or other minor irregularities in title (including leasehold
title) thereto, so long as the same do not materially impair the use, value, or
marketability of such Real Estate; (i) presently existing or hereafter created
Liens in favor of Agent, on behalf of Lenders; (j) Liens expressly permitted
under clauses (b) and (c) of Section 6.7 of the Agreement; (k) Liens arising
under leases, subleases, licenses and rights to use granted to third parties and
not interfering in any material respect with the ordinary conduct of the
business of the Credit Parties; (l) any (1) interest or title of a lessor or
sublessor under any lease not prohibited by this Agreement, (2) Lien or
restriction that the interest or title of such lessor or sublessor may be
subject to, or (3) subordination of the interest of the lessee or sublessee
under such lease to any Lien or restriction referred to in the preceding clause
(2), so long as the holder of such Lien or restriction agrees to recognize the
rights of such lessee or sublessee under such lease; (m) non-material Liens
described on a title report delivered in connection with a Mortgage required to
be delivered hereunder, so long as such Liens do not secured Funded Debt; and
(n) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution.
 
 
A-21

--------------------------------------------------------------------------------

 
 
“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).
 
“Plan” means, at any time, an “employee benefit plan,” as defined in Section
3(3) of ERISA, that any Credit Party or ERISA Affiliate maintains, contributes
to or has an obligation to contribute to on behalf of participants who are or
were employed by any Credit Party or ERISA Affiliate.
 
“Pledge Agreements” means the Borrower Pledge Agreement, the Holdings Pledge
Agreement, and any other pledge agreement entered into after the Closing Date by
any Credit Party (as required by the Agreement or any other Loan Document).
 
 “Proceeds” means “proceeds,” as such term is defined in the Code, including
(a) any and all proceeds of any insurance, indemnity, warranty or guaranty
payable to any Credit Party from time to time with respect to any of the
Collateral, (b) any and all payments (in any form whatsoever) made or due and
payable to any Credit Party from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any Governmental Authority (or any Person acting under
color of governmental authority), (c) any claim of any Credit Party against
third parties (i) for past, present or future infringement of any Patent or
Patent License, or  (ii) for past, present or future infringement or dilution of
any Copyright, Copyright License, Trademark or Trademark License, or for injury
to the goodwill associated with any Trademark or Trademark License, (d) any
recoveries by any Credit Party against third parties with respect to any
litigation or dispute concerning any of the Collateral including claims arising
out of the loss or nonconformity of, interference with the use of, defects in,
or infringement of rights in, or damage to, Collateral, (e) all amounts
collected on, or distributed on account of, other Collateral, including
dividends, interest, distributions and Instruments with respect to Investment
Property and pledged Stock, and (f) any and all other amounts, rights to payment
or other property acquired upon the sale, lease, license, exchange or other
disposition of Collateral and all rights arising out of Collateral.
 
 
A-22

--------------------------------------------------------------------------------

 
 
“Pro Forma” means the unaudited consolidated balance sheet of Borrower and its
Subsidiaries as of October 31, 2010 after giving pro forma effect to the Related
Transactions.
 
“Projections” means Borrower's forecasted consolidated:  (a) profit and loss
statements; (b) cash flow statements; and (c) capitalization statements, all
prepared on a Subsidiary by Subsidiary or theatre by theatre basis, if
applicable, and otherwise consistent with the historical Financial Statements of
Borrower with respect to the existing movie theaters or cinemas owned by
Borrower prior to the Closing Date and October 31, 2010 with respect to the
Closing Date Contributed Theatre, together with appropriate supporting details
and a statement of underlying assumptions.
 
“Pro Rata Share” means with respect to all matters relating to any Lender (a)
with respect to the Revolving Loan, the percentage obtained by dividing (i) the
Revolving Loan Commitment of that Lender by (ii) the aggregate Revolving Loan
Commitments of all Lenders, (b) with respect to the Term Loan A, the percentage
obtained by dividing (i) the Term Loan A Commitment of that Lender by (ii) the
aggregate Term Loan A Commitments of all Lenders, as any such percentages may be
adjusted by assignments permitted pursuant to Section 9.1, (c) with respect to
all Loans, the percentage obtained by dividing (i) the aggregate Commitments of
that Lender by (ii) the aggregate Commitments of all Lenders, and (d) with
respect to all Loans on and after the Commitment Termination Date, the
percentage obtained by dividing (i) the aggregate outstanding principal balance
of the Loans held by that Lender, by (ii) the outstanding principal balance of
the Loans held by all Lenders.
 
 “Qualified Plan” means a Pension Plan that is intended to be tax-qualified
under Section 401(a) of the IRC.
 
“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates.
 
“Reading” means Reading International, Inc., a Nevada corporation.
 
 “Reading Management Agreement” means that certain Amended and Restated
Management Agreement, dated as of the Closing Date by and between Borrower and
Reading, in form and substance reasonably satisfactory to Agent.
 
“Reading Note” means that certain Promissory Note, dated as of February 22,
2008, in the original principal amount of $21,000,000, of which $600,000 remains
outstanding as of the date hereof, made by Reading in favor of Nationwide
Theatres Corp., as be amended from time to time in accordance with the terms
hereof.
 
 
A-23

--------------------------------------------------------------------------------

 
 
 “Real Estate” has the meaning ascribed to it in Section 3.6.
 
 “Register” has the meaning ascribed to it in Section 9.1(g).
 
 “Related Transactions” means the initial borrowing under the Revolving Loan, if
any, and the Term Loan A on the Closing Date, the Closing Date Theatre
Contribution, the payment of all fees, costs and expenses associated with all of
the foregoing and the execution and delivery of all of the Related Transactions
Documents.
 
“Related Transactions Documents” means the Loan Documents, the Closing Date
Theatre Contribution Documents, the Unanimous Written Consent of the Members of
the Angelika JV, dated on or about the date hereof and all other agreements or
instruments executed in connection with the Related Transactions.
 
“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.
 
“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case whether or not having the force of law and that are applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.
 
“Requisite Lenders” means Lenders having (a) more than 50% of the Commitments of
all Lenders, or (b) if the Commitments have been terminated, more than 50% of
the aggregate outstanding amount of the Loans.
 
“Requisite Revolving Lenders” means Lenders having (a) more than 50% of the
Revolving Loan Commitments of all Lenders, or (b) if the Revolving Loan
Commitments have been terminated, more than 50% of the aggregate outstanding
amount of the Revolving Loan.
 
“Responsible Financial Officer” means the Borrower’s chief financial officer.
 
“Responsible Officer” means the Borrower’s chief executive officer, chief
operating officer or chief financial officer.
 
“Restricted Payment” means, with respect to any Credit Party (a) the declaration
or payment of any dividend or the incurrence of any liability to make any other
payment or distribution of cash or other property or assets in respect of Stock;
(b) any payment on account of the purchase, redemption, defeasance, sinking fund
or other retirement of such Credit Party's Stock or any other payment or
distribution made in respect thereof, either directly or indirectly; (c) any
payment or prepayment of principal of, premium, if any, or interest, fees or
other charges on or with respect to, and any redemption, purchase, retirement,
defeasance, sinking fund or similar payment and any claim for rescission with
respect to, any subordinated debt; (d) any payment made to redeem, purchase,
repurchase or retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire Stock of such Credit Party now or hereafter
outstanding; (e) any payment of a claim for the rescission of the purchase or
sale of, or for material damages arising from the purchase or sale of, any
shares of such Credit Party's Stock or of a claim for reimbursement,
indemnification or contribution arising out of or related to any such claim for
damages or rescission; (f) any payment, loan, contribution, or other transfer of
funds or other property to any Stockholder of such Credit Party other than
payment of compensation in the ordinary course of business to Stockholders who
are employees of such Credit Party; and (g) any payment of management fees (or
other fees of a similar nature) by such Credit Party to any Stockholder of such
Credit Party or its Affiliates.
 
 
A-24

--------------------------------------------------------------------------------

 
 
“Retiree Welfare Plan” means, at any time, a Welfare Plan that provides for
continuing coverage or benefits for any participant or any beneficiary of a
participant after such participant's termination of employment, other than
continuation coverage provided pursuant to Section 4980B of the IRC and at the
sole expense of the participant or the beneficiary of the participant.
 
“Revolving Credit Advance” has the meaning ascribed to it in Section 1.1(a)(i).
 
“Revolving Lenders” means, as of any date of determination, Lenders having a
Revolving Loan Commitment.
 
“Revolving Loan” means, at any time, the sum of (i) the aggregate amount of
Revolving Credit Advances outstanding to Borrower plus (ii) the aggregate Letter
of Credit Obligations incurred on behalf of Borrower.  Unless the context
otherwise requires, references to the outstanding principal balance of the
Revolving Loan shall include the outstanding balance of Letter of Credit
Obligations.
 
“Revolving Loan Commitment” means (a) as to any Revolving Lender, the aggregate
commitment of such Revolving Lender to make Revolving Credit Advances or incur
Letter of Credit Obligations as set forth on Annex J to the Agreement or in the
most recent Assignment executed by such Revolving Lender and (b) as to all
Revolving Lenders, the aggregate commitment of all Revolving Lenders to make
Revolving Credit Advances or incur Letter of Credit Obligations, which aggregate
commitment shall be Five Million Dollars and No/100 ($5,000,000) on the Closing
Date, as such amount may be adjusted, if at all, from time to time in accordance
with the Agreement.
 
“Revolving Note” has the meaning ascribed to it in Section 1.1(a)(ii).
 
“Sale” has the meaning ascribed to it in Section 9.1(h).
 
 
A-25

--------------------------------------------------------------------------------

 
 
“Security Agreement” means the Security Agreement dated as of the Original
Closing Date entered into by and among Agent, on behalf of itself and Lenders,
and each Credit Party that is a signatory thereto.
 
“Secured Party” means Agent, each Lender, each L/C Issuer, each other
Indemnified Party and each other holder of any Obligation of a Credit Party
including each Secured Swap Provider.
 
“Secured Rate Contract” means any Rate Contract between Borrower and a Secured
Swap Provider.
 
“Secured Swap Provider” means (i) a Lender or an Affiliate of a Lender (or a
Person who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Rate Contract) who has entered into a Secured Rate Contract with
Borrower, or (ii) a Person with whom Borrower has entered into a Secured Rate
Contract provided or arranged by GE Capital or an Affiliate of GE Capital, and
any assignee thereof.
 
 “Software” means all “software” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, other than software embedded in any
category of Goods, including all computer programs and all supporting
information provided in connection with a transaction related to any program.
 
“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured; (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person's ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person's property would constitute
an unreasonably small capital.  The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can reasonably be expected to
become an actual or matured liability.
 
“SPV” means any special purpose-funding vehicle identified as such in a writing
by any Lender to Agent.
 
“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934).
 
“Stockholder” means, with respect to any Person, each holder of Stock of such
Person.
 
 
A-26

--------------------------------------------------------------------------------

 
 
 “Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a majority of the board of directors of such corporation (irrespective
of whether, at the time, Stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
50% or more of such Stock whether by proxy, agreement, operation of law or
otherwise, and (b) any partnership or limited liability company in which such
Person and/or one or more Subsidiaries of such Person shall have an interest
(whether in the form of voting or participation in profits or capital
contribution) of more than 50% or of which any such Person is a general partner
or may exercise the powers of a general partner.  Unless the context otherwise
requires, each reference to a Subsidiary shall be a reference to a Subsidiary of
the Borrower.
 
“Subsidiary Guaranty” means the Subsidiary Guaranty of the Original Closing Date
executed by each Subsidiary of Borrower in favor of Agent, on behalf of itself
and Lenders.
 
 “Supporting Obligations” means all “supporting obligations” as such term is
defined in the Code, including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, Documents, General Intangibles, Instruments,
or Investment Property.
 
"Target" has the meaning ascribed to it in Section 6.1.
 
 “Taxes” means taxes, levies, imposts, deductions, Charges or withholdings, and
all liabilities with respect thereto, excluding taxes imposed on or measured by
the net income of Agent or a Lender by the jurisdictions under the laws of which
Agent and Lenders are organized or conduct business or any political subdivision
thereof and in the case of a Foreign Lender, any United States federal
withholding taxes imposed on amounts payable to such Foreign Lender as a result
of such Foreign Lender’s failure to comply with FATCA to establish a complete
exemption from withholding thereunder.
 
“Termination Date” means the date on which (a) the Loans have been repaid in
full, (b) all other Obligations under the Agreement and the other Loan Documents
have been completely discharged, (c) all Letter of Credit Obligations have been
cash collateralized, cancelled or backed by standby letters of credit in
accordance with Annex B, and (d) Borrower shall not have any further right to
borrow any monies under the Agreement.
 
“Term Lenders” means those Lenders having Term Loan A Commitments.
 
“Term Loan A” has the meaning assigned to it in Section 1.1(b)(i).
 
“Term Loan A Commitment” means (a) as to any Lender with a Term Loan A
Commitment, the commitment of such Lender to make its Pro Rata Share of the Term
Loan as set forth on Annex J to the Agreement or in the most recent Assignment
executed by such Lender, and (b) as to all Lenders with a Term Loan A
Commitment, the aggregate commitment of all Lenders to make the Term Loan, which
aggregate commitment shall be Thirty Seven Million and Five Hundred Thousand
Dollars and No/100 ($37,500,000) on the Closing Date.  After advancing the Term
Loan A, each reference to a Lender's Term Loan A Commitment shall refer to that
Lender's Pro Rata Share of the outstanding Term Loan A.
 
 
A-27

--------------------------------------------------------------------------------

 
 
“Term A Note” has the meaning assigned to it in Section 1.1(b)(i).
 
“Theater Acquisition” means, whether in a single transaction or a series of
transactions, (a) any purchase, lease, assumption of lease or other acquisition
of, or any payment, cash outlay, expense, expenditure or Capital Expenditure in
respect of the purchase or other acquisition of, an existing movie theater or
cinema; (b) any purchase, lease, assumption of lease or other acquisition of any
Real Property for the purpose of developing, building, or constructing any movie
theater, complex (whether single or multiple viewing screens) or cinema or (c)
the development, building or construction of any movie theater, complex (whether
single or multiple viewing screens) or cinema at any location where a movie
theater did not exist immediately prior to the commencement of such development,
building or construction.
 
“Theatre Disposition” means the disposition of the leasehold interests in the
Excluded Theatres, by Borrower to Holdings and thereafter by Holdings to Reading
pursuant to the Theatre Disposition Documents.
 
“Theatre Disposition Documents” means the documents and agreements evidencing
the Theatre Disposition, which shall be in form and substance reasonably
satisfactory to Agent.
 
“Theatre Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person for the purpose of operating a
movie theater.
 
“Title IV Plan” means a Pension Plan (other than a Multiemployer Plan), that is
covered by Title IV of ERISA, and that any Credit Party or ERISA Affiliate
maintains, contributes to or has an obligation to contribute to on behalf of
participants who are or were employed by any of them.
 
“Total Debt” means, with respect to any Person, all Indebtedness of such Person
as of the date of determination (excluding therefrom (a) Indebtedness described
in clauses (f) and (g) of the definition of Indebtedness and (b) all operating
leases).
 
 “Trademark Security Agreements” means the Trademark Security Agreements made in
favor of Agent, on behalf of Lenders, by each applicable Credit Party.
 
“Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right to use any Trademark.
 
“Trademarks” means all of the following now owned or hereafter adopted or
acquired by any Credit Party: (a) all trademarks, trade names, corporate names,
business names, trade styles, service marks, logos, other source or business
identifiers, prints and labels on which any of the foregoing have appeared or
appear, designs and general intangibles of like nature (whether registered or
unregistered), all registrations and recordings thereof, and all applications in
connection therewith, including registrations, recordings and applications in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any state or territory thereof, or any other country or
any political subdivision thereof; (b) all reissues, extensions or renewals
thereof; and (c) all goodwill associated with or symbolized by any of the
foregoing.
 
 
A-28

--------------------------------------------------------------------------------

 
 
“Unfunded Pension Liability” means, at any time, the aggregate amount, if any,
of the sum of (a) the amount by which the present value of all accrued benefits
under each Title IV Plan exceeds the fair market value of all assets of such
Title IV Plan allocable to such benefits in accordance with Title IV of ERISA,
all determined as of the most recent valuation date for each such Title IV Plan
using the actuarial assumptions for funding purposes in effect under such Title
IV Plan, and (b) for a period of five (5) years following a transaction which
might reasonably be expected to be covered by Section 4069 of ERISA, the
liabilities (whether or not accrued) that could be avoided by any Credit Party
or any ERISA Affiliate as a result of such transaction.
 
“Welfare Plan” means a Plan described in Section 3(i) of ERISA.
 
“Working Capital” means Borrower's Current Assets less Current Liabilities as of
the last day of the prior Fiscal Year as set forth on the Borrower’s audited
Financial Statements for such Fiscal Year compared to Borrower's Current Assets
less Current Liabilities as of the last day of the current Fiscal Year as set
forth on the Borrower’s audited Financial Statements for such Fiscal Year.
 
Rules of construction with respect to accounting terms used in the Agreement or
the other Loan Documents shall be as set forth in Annex G.  All other undefined
terms contained in any of the Loan Documents shall, unless the context indicates
otherwise, have the meanings provided for by the Code to the extent the same are
used or defined therein; in the event that any term is defined differently in
different Articles or Divisions of the Code, the definition contained in Article
or Division 9 shall control.  Unless otherwise specified, references in the
Agreement or any of the Appendices to a Section, subsection or clause refer to
such Section, subsection or clause as contained in the Agreement.  The words
“herein,” “hereof” and “hereunder” and other words of similar import refer to
the Agreement as a whole, including all Annexes, Exhibits and Schedules, as the
same may from time to time be amended, restated, modified or supplemented, and
not to any particular section, subsection or clause contained in the Agreement
or any such Annex, Exhibit or Schedule.
 
Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders.  The words “including”, “includes” and “include”
shall be deemed to be followed by the words “without limitation”; the word “or”
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Loan Documents)
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations.  Whenever any provision in any Loan Document refers to the
knowledge (or an analogous phrase) of any Credit Party, such words are intended
to signify that such Credit Party has actual knowledge or awareness of a
particular fact or circumstance or that such Credit Party, if it had exercised
reasonable diligence, would have known or been aware of such fact or
circumstance.
 
 
A-29

--------------------------------------------------------------------------------

 

ANNEX B (Section 1.2)
to
CREDIT AGREEMENT
 
LETTERS OF CREDIT
 
(a)           Issuance. Subject to the terms and conditions of the Agreement,
Agent and Revolving Lenders agree to incur, from time to time prior to the
Commitment Termination Date, upon the request of Borrower and for Borrower's
account, Letter of Credit Obligations by causing Letters of Credit to be issued
by GE Capital or a Subsidiary thereof or a bank or other legally authorized
Person selected by or acceptable to Agent in its sole discretion (each, an “L/C
Issuer”) for Borrower's account and guaranteed by Agent; provided, that if the
L/C Issuer is a Revolving Lender, then such Letters of Credit shall not be
guaranteed by Agent but rather each Revolving Lender shall, subject to the terms
and conditions hereinafter set forth, purchase (or be deemed to have purchased)
risk participations in all such Letters of Credit issued with the written
consent of Agent, as more fully described in paragraph (b)(ii) below. The
aggregate amount of all such Letter of Credit Obligations shall not at any time
exceed the lesser of (i) One Million Dollars and No/100 ($1,000,000) (the “L/C
Sublimit”), and (ii) the Maximum Amount less the aggregate outstanding principal
balance of the Revolving Credit Advances.  No such Letter of Credit shall have
an expiry date that is more than one year following the date of issuance
thereof, unless otherwise determined by Agent in its sole discretion (including
with respect to customary evergreen provisions), and neither Agent nor Revolving
Lenders shall be under any obligation to incur Letter of Credit Obligations in
respect of, or purchase risk participations in, any Letter of Credit having an
expiry date that is later than the Commitment Termination
Date.   Notwithstanding anything else to the contrary herein, if any Lender is a
Non-Funding Lender or Impacted Lender, no L/C Issuer shall be obligated to Issue
any Letter of Credit unless (w) the Non-Funding Lender or Impacted Lender has
been replaced in accordance with Section 1.16(d), (x) the Letter of Credit
Obligations of such Non-Funding Lender or Impacted Lender have been cash
collateralized, (y) the Revolving Loan Commitments of the other Lenders have
been increased by an amount sufficient to satisfy Agent that all future Letter
of Credit Obligations will be covered by all Revolving Lenders that are not
Non-Funding Lenders or Impacted Lenders, or (z) the Letter of Credit Obligations
of such Non-Funding Lender or Impacted Lender have been reallocated to other
Revolving Lenders in a manner consistent with Section
9.9(d)(ii).      Furthermore, GE Capital as an L/C Issuer may elect only to
issue Letters of Credit in its own name and may only issue Letters of Credit to
the extent permitted by Requirements of Law, and such Letters of Credit may not
be accepted by certain beneficiaries such as insurance companies.
 
(b)(i)  Advances Automatic; Participations.  In the event that Agent or any
Revolving Lender shall make any payment on or pursuant to any Letter of Credit
Obligation, such payment shall then be deemed automatically to constitute a
Revolving Credit Advance under Section 1.1(a) of the Agreement regardless of
whether a Default or Event of Default has occurred and is continuing and
notwithstanding Borrower's failure to satisfy the conditions precedent set forth
in Section 2, and each Revolving Lender shall be obligated to pay its Pro Rata
Share thereof in accordance with the Agreement.  The failure of any Revolving
Lender to make available to Agent for Agent's own account its Pro Rata Share of
any such Revolving Credit Advance or payment by Agent under or in respect of a
Letter of Credit shall not relieve any other Revolving Lender of its obligation
hereunder to make available to Agent its Pro Rata Share thereof, but no
Revolving Lender shall be responsible for the failure of any other Revolving
Lender to make available such other Revolving Lender's Pro Rata Share of any
such payment.
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)           If it shall be illegal or unlawful for Borrower to incur
Revolving Credit Advances as contemplated by paragraph (b)(i) above because of
an Event of Default described in Sections 8.1(g) or (h) or otherwise or if it
shall be illegal or unlawful for any Revolving Lender to be deemed to have
assumed a ratable share of the reimbursement obligations owed to an L/C Issuer,
or if the L/C Issuer is a Revolving Lender, then (A) immediately and without
further action whatsoever, each Revolving Lender shall be deemed to have
irrevocably and unconditionally purchased from Agent (or such L/C Issuer, as the
case may be) an undivided interest and participation equal to such Revolving
Lender's Pro Rata Share (based on the Revolving Loan Commitments) of the Letter
of Credit Obligations in respect of all Letters of Credit then outstanding and
(B) thereafter, immediately upon issuance of any Letter of Credit, each
Revolving Lender shall be deemed to have irrevocably and unconditionally
purchased from Agent (or such L/C Issuer, as the case may be) an undivided
interest and participation in such Revolving Lender's Pro Rata Share (based on
the Revolving Loan Commitments) of the Letter of Credit Obligations with respect
to such Letter of Credit on the date of such issuance.  Each Revolving Lender
shall fund its participation in all payments or disbursements made under the
Letters of Credit in the same manner as provided in the Agreement with respect
to Revolving Credit Advances.
 
(c)           Cash Collateral.  (i) If Borrower is required to provide cash
collateral for any Letter of Credit Obligations pursuant to the Agreement,
including Section 8.2 of the Agreement, prior to the Commitment Termination
Date, Borrower will pay to Agent for the ratable benefit of itself and Revolving
Lenders cash or cash equivalents acceptable to Agent (“Cash Equivalents”) in an
amount equal to 105% of the maximum amount then available to be drawn under each
applicable Letter of Credit outstanding.  Such funds or Cash Equivalents shall
be held by Agent in a cash collateral account (the “Cash Collateral Account”)
maintained at a bank or financial institution acceptable to Agent.  The Cash
Collateral Account shall be in the name of Borrower and shall be pledged to, and
subject to the control of, Agent, for the benefit of Agent and Lenders, in a
manner satisfactory to Agent.  Borrower hereby pledges and grants to Agent, on
behalf of itself and Lenders, a security interest in all such funds and Cash
Equivalents held in the Cash Collateral Account from time to time and all
proceeds thereof, as security for the payment of all amounts due in respect of
the Letter of Credit Obligations and other Obligations, whether or not then
due.  The Agreement, including this Annex B, shall constitute a security
agreement under applicable law.
 
(ii)           If any Letter of Credit Obligations, whether or not then due and
payable, shall for any reason be outstanding on the Commitment Termination Date,
Borrower shall either (A) provide cash collateral therefor in the manner
described above, or (B) cause all such Letters of Credit and guaranties thereof,
if any, to be canceled and returned, or (C) deliver a stand-by letter (or
letters) of credit in guarantee of such Letter of Credit Obligations, which
stand-by letter (or letters) of credit shall be of like tenor and duration (plus
thirty (30) additional days) as, and in an amount equal to 105% of the aggregate
maximum amount then available to be drawn under, the Letters of Credit to which
such outstanding Letter of Credit Obligations relate and shall be issued by a
Person, and shall be subject to such terms and conditions, as are satisfactory
to Agent in its sole discretion.
 
 
B-2

--------------------------------------------------------------------------------

 
 
(iii)           From time to time after funds are deposited in the Cash
Collateral Account by Borrower, whether before or after the Commitment
Termination Date, Agent may apply such funds or Cash Equivalents then held in
the Cash Collateral Account to the payment of any amounts, and in such order as
Agent may elect, as shall be or shall become due and payable by Borrower to
Agent and Lenders with respect to such Letter of Credit Obligations of Borrower
and, upon the satisfaction in full of all Letter of Credit Obligations of
Borrower, to any other Obligations then due and payable.
 
(iv)           Neither Borrower nor any Person claiming on behalf of or through
Borrower shall have any right to withdraw any of the funds or Cash Equivalents
held in the Cash Collateral Account, except that upon the termination of all
Letter of Credit Obligations and the payment of all amounts payable by Borrower
to Agent and Lenders in respect thereof, any funds remaining in the Cash
Collateral Account shall be applied to other Obligations then due and owing and
upon payment in full of such Obligations any remaining amount shall be paid to
Borrower or as otherwise required by law.  Interest earned on deposits in the
Cash Collateral Account shall be held as additional collateral.
 
(d)           Fees and Expenses.  Borrower agrees to pay to Agent for the
benefit of Revolving Lenders, as compensation to such Lenders for Letter of
Credit Obligations incurred hereunder, (i) all reasonable costs and expenses
incurred by Agent or any Lender on account of such Letter of Credit Obligations
and (ii) for each month during which any Letter of Credit Obligation shall
remain outstanding, a fee (the “Letter of Credit Fee”) in an amount equal to the
Applicable LIBOR Margin from time to time in effect multiplied by the maximum
amount available from time to time to be drawn under the applicable Letter of
Credit.  Such fee shall be paid to Agent for the benefit of the Revolving
Lenders in arrears, on the last day of each quarter and on the Commitment
Termination Date.  In addition, Borrower shall pay to any L/C Issuer, on demand,
for each month during which any Letter of Credit Obligation shall remain
outstanding, a fronting fee equal to 0.25% multiplied by the maximum amount
available from time to time to be drawn under the applicable Letter of
Credit  and such other customary fees (including all per annum fees), charges
and expenses of such L/C Issuer in respect of the issuance, negotiation,
acceptance, amendment, transfer and payment of such Letter of Credit or
otherwise payable pursuant to the application and related documentation under
which such Letter of Credit is issued.
 
(e)           Request for Incurrence of Letter of Credit Obligations.  Borrower
shall give Agent at least two (2) Business Days' prior written notice requesting
the incurrence of any Letter of Credit Obligation.  The notice shall be
accompanied by the form of the Letter of Credit (which shall be acceptable to
the L/C Issuer) and a completed Application for Standby Letter of Credit in the
form Exhibit B-1 attached hereto.  Notwithstanding anything contained herein to
the contrary, Letter of Credit applications by Borrower and approvals by Agent
and the L/C Issuer may be made and transmitted pursuant to electronic codes and
security measures mutually agreed upon and established by and among Borrower,
Agent and the L/C Issuer.
 
 
B-3

--------------------------------------------------------------------------------

 
 
(f)           Obligation Absolute.  The obligation of Borrower to reimburse
Agent and Revolving Lenders for payments made with respect to any Letter of
Credit Obligation shall be absolute, unconditional and irrevocable, without
necessity of presentment, demand, protest or other formalities, and the
obligations of each Revolving Lender to make payments to Agent with respect to
Letters of Credit shall be unconditional and irrevocable.  Such obligations of
Borrower and Revolving Lenders shall be paid strictly in accordance with the
terms hereof under all circumstances including the following:
 
(i)           any lack of validity or enforceability of any Letter of Credit or
the Agreement or the other Loan Documents or any other agreement;
 
(ii)           the existence of any claim, setoff, defense or other right that
Borrower or any of its Affiliates or any Lender may at any time have against a
beneficiary or any transferee of any Letter of Credit (or any Persons or
entities for whom any such transferee may be acting), Agent, any Lender, or any
other Person, whether in connection with the Agreement, the Letter of Credit,
the transactions contemplated herein or therein or any unrelated transaction
(including any underlying transaction between Borrower or any of its Affiliates
and the beneficiary for which the Letter of Credit was procured);
 
(iii)           any draft, demand, certificate or any other document presented
under any Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;
 
(iv)           payment by Agent (except as otherwise expressly provided in
paragraph (g)(ii)(C) below) or any L/C Issuer under any Letter of Credit or
guaranty thereof against presentation of a demand, draft or certificate or other
document that does not comply with the terms of such Letter of Credit or such
guaranty;
 
(v)           any other circumstance or event whatsoever, that is similar to any
of the foregoing; or
 
(vi)           the fact that a Default or an Event of Default has occurred and
is continuing.
 
(g)           Indemnification; Nature of Lenders' Duties.
 
(i)           In addition to amounts payable as elsewhere provided in the
Agreement, Borrower hereby agrees to pay and to protect, indemnify, and save
harmless Agent and each Lender from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys' fees and allocated costs of internal counsel) that Agent or any
Lender may incur or be subject to as a consequence, direct or indirect, of (A)
the issuance of any Letter of Credit or guaranty thereof, or (B) the failure of
Agent or any Lender seeking indemnification or of any L/C Issuer to honor a
demand for payment under any Letter of Credit or guaranty thereof as a result of
any act or omission, whether rightful or wrongful, of any present or future de
jure or de facto government or Governmental Authority, in each case other than
to the extent as a result of the gross negligence or willful misconduct of Agent
or such Lender as finally determined by a court of competent jurisdiction.
 
 
B-4

--------------------------------------------------------------------------------

 
 
(ii)           As between Agent and any Lender and Borrower, Borrower assumes
all risks of the acts and omissions of, or misuse of any Letter of Credit by
beneficiaries of any Letter of Credit.  In furtherance and not in limitation of
the foregoing, to the fullest extent permitted by law neither Agent nor any
Lender shall be responsible for:  (A) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document issued by any party in connection
with the application for and issuance of any Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (B) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, that may prove to be invalid or ineffective for any reason; (C) failure of
the beneficiary of any Letter of Credit to comply fully with conditions required
in order to demand payment under such Letter of Credit; provided, that in the
case of any payment by Agent under any Letter of Credit or guaranty thereof,
Agent shall be liable to the extent such payment was made solely as a result of
its gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction in determining that the demand for payment under such
Letter of Credit or guaranty thereof complies on its face with any applicable
requirements for a demand for payment under such Letter of Credit or guaranty
thereof; (D) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they may be in cipher; (E) errors in interpretation of technical terms;
(F) any loss or delay in the transmission or otherwise of any document required
in order to make a payment under any Letter of Credit or guaranty thereof or of
the proceeds thereof; (G) the credit of the proceeds of any drawing under any
Letter of Credit or guaranty thereof; and (H) any consequences arising from
causes beyond the control of Agent or any Lender. None of the above shall
affect, impair, or prevent the vesting of any of Agent's or any Lender's rights
or powers hereunder or under the Agreement.
 
(iii)           Nothing contained herein shall be deemed to limit or to expand
any waivers, covenants or indemnities made by Borrower in favor of any L/C
Issuer in any letter of credit application, reimbursement agreement or similar
document, instrument or agreement between Borrower and such L/C Issuer,
including an Application and Agreement for Documentary Letter of Credit or a
Master Documentary Agreement and a Master Standby Agreement entered into with
Agent.
 
 
B-5

--------------------------------------------------------------------------------

 
 
ANNEX C (Section 1.8)
to
CREDIT AGREEMENT
 
CASH MANAGEMENT SYSTEM
 
Each Credit Party shall, and shall cause its Subsidiaries to, establish and
maintain the bank account arrangements described below:
 
(a)           On or before the Closing Date and until the Termination Date,
Borrower and each other Credit Party shall grant and maintain at all times a
perfected Lien in all of its bank accounts, other than its payroll, benefits,
trust, petty cash, or other local collection accounts (so long as the proceeds
in such local collection accounts are wire transferred at least weekly to a
Blocked Account over which Agent has a perfected Lien) or any other deposit
account, when taken together with all such other deposit accounts that are not
otherwise the subject of perfected Lien in favor of the Agent, where the
aggregate credit balances in all such other deposit accounts does not exceed
$250,000 at any one time outstanding (all such non-excluded accounts, the
“Blocked Accounts”; and, such excluded accounts, the “Excluded Accounts”), to
the Agent for the benefit of the Lenders.  All Blocked Accounts, and the banks
at which such Blocked Accounts are maintained (each, a “Relationship Bank”) as
of the Closing Date are set forth on Disclosure Schedule (3.19).  Borrower
shall, and shall cause each other Credit Party to, deposit or cause to be
deposited promptly, and in any event no later than the fifth Business Day after
the date of receipt thereof, all cash, checks, drafts or other similar items of
payment into one or more Blocked Accounts or Excluded Accounts.
 
(b)           On the Closing Date (or such later date as Agent shall consent to
in writing), all Relationship Banks shall have entered into tri-party blocked
account agreements with Agent, for the benefit of itself and Lenders, and
Borrower and the other Credit Parties, as applicable, in form and substance
reasonably acceptable to Agent, which shall become operative on the Closing
Date.  Each such blocked account agreement shall provide, among other things,
that (i) the Relationship Bank will honor the instructions of the Agent with
respect to all Blocked Accounts and the funds therein, and not the instructions
of the Credit Parties, except that until the Activation Notice described below
is delivered, Credit Parties shall have access to the funds in the Blocked
Accounts, and (ii) the Relationship Bank executing such agreement has no rights
of setoff or recoupment or any other claim against such account, as the case may
be, other than as expressly set forth in such agreement.  If an Event of Default
has occurred and is continuing (any of the foregoing being referred to herein as
an “Activation Event”), the Agent shall have the right to notify one or more
Relationship Banks that such Relationship Bank should no longer permit the
Credit Parties to have access to the funds in the Blocked Accounts (each such
notice, an “Activation Notice”), and such notice may authorize the Relationship
Banks to immediately forward all amounts received in the Blocked Account to an
account in the name of Agent or any Lender specified in the Activation Notice or
a subsequent notice from Agent.  From and after the date Agent has delivered an
Activation Notice to any bank with respect to any Blocked Account(s), Borrower
shall not, and shall not cause or permit any other Credit Party to, accumulate
or maintain cash in any payroll accounts or other accounts in which the Agent
does not have a perfected Lien as of any date of determination, other than
amounts maintained in the Excluded Accounts.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           So long as no Event of Default has occurred and is continuing,
Borrower may amend Disclosure Schedule (3.19) to add or replace a Relationship
Bank or Blocked Account; provided, that (i) Agent shall have consented in
writing in advance to the opening of such account with the relevant bank and
(ii) prior to the time of the opening of such account, Borrower or its
Subsidiaries, as applicable, and such bank shall have executed and delivered to
Agent a tri-party blocked account agreement, in form and substance reasonably
satisfactory to Agent.
 
(e)           The Blocked Accounts shall be cash collateral accounts, with all
cash, checks and other similar items of payment in such accounts securing
payment of the Loans and all other Obligations, and in which Borrower and each
Subsidiary thereof shall have granted a Lien to Agent, on behalf of itself and
Lenders, pursuant to the Security Agreement.
 
(f)           All amounts deposited in the Collection Account shall be deemed
received by Agent in accordance with Section 1.10 and shall be applied (and
allocated) by Agent in accordance with Section 1.11.  In no event shall any
amount be so applied unless and until such amount shall have been credited in
immediately available funds to the Collection Account.
 
(g)           Borrower shall and shall cause its Subsidiaries, officers,
employees, agents, directors or other Persons acting for or in concert with
Borrower (each a “Related Person”) to (i) hold in trust for Agent, for the
benefit of itself and Lenders, all checks, cash and other items of payment
received by Borrower or any such Related Person in any case that constitute
Collateral, and (ii) within five (5) Business Days after receipt by Borrower or
any such Related Person of any checks, cash or other items of payment, deposit
the same into a Blocked Account.  Borrower on behalf of itself and each Related
Person acknowledges and agrees that all cash, checks or other items of payment
constituting proceeds of Collateral are part of the Collateral.  All proceeds of
the sale or other disposition of any Collateral shall be deposited directly into
Blocked Accounts.
 
 
C-2

--------------------------------------------------------------------------------

 


ANNEX D (Section 2.1(a))
to
CREDIT AGREEMENT
 
CLOSING CHECKLIST






In addition to, and not in limitation of, the conditions described in Section
2.1 of the Agreement, pursuant to Section 2.1(a), the following items must be
received by Agent in form and substance satisfactory to Agent on or prior to the
Closing Date (each capitalized term used but not otherwise defined herein shall
have the meaning ascribed thereto in Annex A to the Agreement):
 
A.           Appendices.  All Appendices to the Agreement, in form and substance
satisfactory to Agent.
 
B.           Revolving Notes and Term Notes.  Duly executed originals of the
Revolving Notes and Term Notes for each applicable Lender, dated the Closing
Date.
 
C.           Master Reaffirmation of Collateral Documents/Joinder.  Duly
executed originals of the Master Reaffirmation of Collateral Documents and
Joinder Agreement, dated the Closing Date, and all instruments, documents and
agreements executed pursuant thereto, including without limitation, a power of
attorney executed by each Credit Party.
 
D.           Security Interests and Code Filings.  (a) Evidence satisfactory to
Agent that Agent (for the benefit of itself and Lenders) has a valid and
perfected first priority security interest in the Collateral, including (i) such
documents duly executed by each Credit Party (including financing statements
under the Code and other applicable documents under the laws of any jurisdiction
with respect to the perfection of Liens) as Agent may request in order to
perfect its security interests in the Collateral, (ii) copies of Code search
reports listing all effective financing statements that name any Credit Party as
debtor, together with copies of such financing statements (and those relating to
the Prior Lender Obligations which shall be terminated on the Closing Date) and
Permitted Encumbrances and (iii) a perfection certificate, duly executed on
behalf of each Person who is a Credit Party.
 
(b)           Evidence reasonably satisfactory to Agent, including copies, of
all UCC-1 and other financing statements filed in favor of Borrower or any other
Credit Party with respect to each location, if any, at which Inventory may be
consigned.
 
(c)           Control Letters from (i) all issuers of uncertificated securities
and financial assets held by Borrower, (ii) all securities intermediaries with
respect to all securities accounts and securities entitlements of Borrower, and
(iii) all futures commission agents and clearing houses with respect to all
commodities contracts and commodities accounts held by Borrower.
 
 
 

--------------------------------------------------------------------------------

 
 
E           Intellectual Property Security Agreements.  Duly executed originals
of Trademark Security Agreements, Copyright Security Agreements and Patent
Security Agreements, each dated the Closing Date and signed by each Credit Party
which owns Trademarks, Copyrights and/or Patents, as applicable, all in form and
substance reasonably satisfactory to Agent, together with all instruments,
documents and agreements executed pursuant thereto.
 
F.           Initial Notice of Revolving Credit Advance.  Duly executed
originals of a Notice of Revolving Credit Advance, dated the Closing Date, with
respect to the initial Revolving Credit Advance to be requested by Borrower on
the Closing Date.
 
G.           Letter of Direction.  Duly executed originals of a letter of
direction from Borrower addressed to Agent, on behalf of itself and Lenders,
with respect to the disbursement on the Closing Date of the proceeds of the Term
Loan A and the initial Revolving Credit Advance.
 
H.           Cash Management System; Control Account Agreements.  Evidence
satisfactory to Agent that, as of the Closing Date, Cash Management Systems
complying with Annex C to the Agreement have been established and are currently
being maintained in the manner set forth in such Annex C, together with copies
of duly executed tri-party control account agreements, reasonably satisfactory
to Agent, with the banks as required by Annex C.
 
I.           Charter and Good Standing.  For each Credit Party, such Person's
(a) charter and all amendments thereto, (b) good standing certificates
(including verification of tax status) in its state of incorporation or
organization and (c) good standing certificates (including verification of tax
status) and certificates of qualification to conduct business in each
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, each dated a recent date prior to the
Closing Date and certified by the applicable Secretary of State or other
authorized Governmental Authority.
 
J.           Bylaws and Resolutions.  For each Credit Party, (a) such Person's
bylaws, partnership agreement or operating agreement, as the case may be,
together with all amendments thereto and (b) resolutions of such Person's Board
of Directors, approving and authorizing the execution, delivery and performance
of the Loan Documents to which such Person is a party and the transactions to be
consummated in connection therewith, each certified as of the Closing Date by
such Person's corporate secretary or an assistant secretary as being in full
force and effect without any modification or amendment.
 
K.           Incumbency Certificates.  For each Credit Party, signature and
incumbency certificates of the officers of each such Person executing any of the
Loan Documents, certified as of the Closing Date by such Person's corporate
secretary or an assistant secretary as being true, accurate, correct and
complete.
 
L.           Opinions of Counsel.  Duly executed originals of opinions of (i)
Gibson, Dunn & Crutcher LLP, counsel for the Credit Parties, (ii) Kummer
Kaempfer Bonner Renshaw & Ferrario, special Nevada counsel for the Credit
Parties, (iii) Cades Schutte LLP, special Hawaiian counsel for the Credit
Parties, and (iv) Gibson, Dunn & Crutcher LLP, special Texas counsel to the
Credit Parties, each in form and substance reasonably satisfactory to Agent and
its counsel, dated the Closing Date, which opinions shall include an express
statement to the effect that Agent and Lenders are authorized to rely on such
opinion.
 
 
D-2

--------------------------------------------------------------------------------

 
 
M.           Insurance.  Satisfactory evidence that the insurance policies
required by Section 5.4  are in full force and effect, together with appropriate
evidence showing loss payable and/or additional insured clauses or endorsements,
as reasonably requested by Agent, in favor of Agent, on behalf of Lenders.
 
N.           Officer's Certificate.  Agent shall have received duly executed
originals of a certificate of the Chief Executive Officer and Chief Financial
Officer of Borrower, dated the Closing Date, stating that, since December 31,
2009 (a) no event or condition has occurred or is existing which could
reasonably be expected to have a Material Adverse Effect; (b) there has been no
material adverse change in the industry in which Borrower operates; (c) no
Litigation has been commenced which, if successful, would have a Material
Adverse Effect or could challenge any of the transactions contemplated by the
Agreement and the other Loan Documents; (d) there have been no Restricted
Payments made by any Credit Party; and (e) before and after giving effect to the
transactions contemplated by the Credit Agreement, each of the Borrower
individually, and the Credit Parties taken as a whole, will be Solvent, and (f)
there has been no material increase in liabilities, liquidated or contingent,
and no material decrease in assets of Borrower or any of its Subsidiaries.
 
O.           Waivers.  Agent, on behalf of Lenders, shall have received landlord
waivers and consents (including consents to leasehold mortgages), bailee letters
and mortgagee agreements with respect to the Closing Date Contributed Theatre in
form and substance satisfactory to Agent, in each case as required pursuant to
Section 5.9.
 
P.           Mortgages.  Amendments to all existing Mortgages together with: (a)
title insurance policies reasonably satisfactory in form and substance to Agent,
in its sole discretion; (b) evidence that counterparts of such amendments to
Mortgages have been recorded in all places to the extent necessary or desirable,
in the judgment of Agent, to create a valid and enforceable first priority lien
(subject to Permitted Encumbrances) on each such Mortgaged Property in favor of
Agent for the benefit of itself and Lenders (or in favor of such other trustee
as may be required or desired under local law); and (c) an opinion of counsel in
each state in which any such Mortgaged Property is located in form and substance
and from counsel reasonably satisfactory to Agent.
 
Q.            Reading Management Agreement.  Agent and Lenders shall have
received a true and complete copy of the Reading Management Agreement, together
with all schedules thereto.
 
R.           Audited Financials; Financial Condition.  Agent shall have received
the Financial Statements, Projections and other materials set forth in Section
3.4, certified by a Responsible Financial Officer, in each case in form and
substance satisfactory to Agent, and Agent shall be satisfied, in its sole
discretion, with all of the foregoing.  Agent shall have further received a
certificate of a Responsible Financial Officer of Borrower, based on such Pro
Forma and Projections, to the effect that (a) Borrower will be Solvent upon the
consummation of the transactions contemplated herein; (b) the Pro Forma fairly
presents the financial condition of Borrower as of the date thereof after giving
effect to the transactions contemplated by the Loan Documents; (c) the
Projections are based upon estimates and assumptions stated therein, all of
which Borrower believes to be reasonable and fair in light of current conditions
and current facts known to Borrower and, as of the Closing Date, reflect
Borrower's good faith and reasonable estimates of its future financial
performance and of the other information projected therein for the period set
forth therein; and (s) containing such other statements with respect to the
solvency of Borrower and matters related thereto as Agent shall request.
 
 
D-3

--------------------------------------------------------------------------------

 
 
S.           Master Standby Agreement.  A Master Agreement for Standby Letters
of Credit between Borrower and GE Capital.
 
T.           Material Contracts.  Agent and Lenders shall have received a true
and complete copy of each Material Contract in effect as of the Closing Date
that was entered into or modified after the Original Closing Date and each
Material Contract in effect as of the Closing Date with respect to the Closing
Date Contributed Theatre.
 
U.           Pledge Agreements Supplements.  Duly executed originals of a
Supplement to the Borrower Pledge Agreement pursuant to which the Borrower shall
pledge 100% of its equity interests in Angelika Cinemas, Inc. and Angelika
Cinemas, Inc. shall pledge its ownership interests in the Angelika JV,
accompanied by (as applicable) (a) share certificates, if any, representing all
of the outstanding Stock being pledged pursuant to such Pledge Agreement and
stock powers for such share certificates executed in blank and (b) the original
Intercompany Notes and other instruments evidencing Indebtedness being pledged
pursuant to such Pledge Agreement, duly endorsed in blank.
 
V.           Collateral Assignments.  Agent and Lenders shall have received duly
executed Collateral Assignment for the Reading Management Agreement
 
W.           Other Documents.  Such other certificates, documents and agreements
respecting any Credit Party as Agent may reasonably request.
 
 
D-4

--------------------------------------------------------------------------------

 

ANNEX E (Section 4.1(a))
to
CREDIT AGREEMENT
 
FINANCIAL STATEMENTS AND PROJECTIONS -- REPORTING
 
Borrower shall deliver or cause to be delivered to Agent, and upon the request
of Agent, to each Lender, the following:
 
(a)           Monthly Financials.  To Agent and each Lender, if requested by
Agent, within thirty (30) days after the end of each Fiscal Month (other than a
Fiscal Month that is also the end of a Fiscal Quarter), financial information
regarding Borrower and its Subsidiaries, certified by a Responsible Financial
Officer of Borrower, consisting of consolidated and, if applicable and if
requested by Agent, consolidating (i) unaudited balance sheets as of the close
of such Fiscal Month and the related statements of income and a summary of
Capital Expenditures in each case for that portion of the Fiscal Year ending as
of the close of such Fiscal Month; (ii) unaudited statements of income and cash
flows for such Fiscal Month for each site, setting forth in comparative form the
figures for the corresponding period in the prior year and the figures contained
in the operating plan (as defined in Annex E, subsection (c)) for such Fiscal
Year, all prepared in accordance with GAAP (subject to normal year-end
adjustments); (iii) a summary of the outstanding balance of all Intercompany
Notes as of the last day of that Fiscal Month and (iv) a summary of the location
and a brief description of each digital projector owned by the Credit
Parties.  Such financial information shall be accompanied by the certification
of a Responsible Financial Officer of Borrower that (i) such financial
information presents fairly in accordance with GAAP (subject to normal year-end
adjustments) the financial position and results of operations of Borrower and
its Subsidiaries, on a consolidated and, if applicable and if requested by
Agent, consolidating basis, in each case as at the end of such Fiscal Month and
for that portion of the Fiscal Year then ended and (ii) any other information
presented is true, correct and complete in all material respects and that there
was no Default or Event of Default in existence as of such time or, if a Default
or Event of Default shall have occurred and be continuing, describing the nature
thereof and all efforts undertaken to cure such Default or Event of Default.
 
(b)           Quarterly Financials.  To Agent and each Lender, if requested by
Agent, within forty-five (45) days after the end of each Fiscal Quarter,
consolidated and, if applicable and if requested by Agent, consolidating
financial information regarding Borrower and its Subsidiaries, certified by the
Chief Financial Officer of Borrower, including (i) unaudited balance sheets as
of the close of such Fiscal Quarter and the related statements of income and
cash flow for that portion of the Fiscal Year ending as of the close of such
Fiscal Quarter and (ii) unaudited statements of income and cash flows for such
Fiscal Quarter, in each case setting forth in comparative form the figures for
the corresponding period in the prior year and the figures contained in the
operating plan (as defined in Annex E, subsection (c)) for such Fiscal Year, all
prepared in accordance with GAAP (subject to normal year-end adjustments).  Such
financial information shall be accompanied by (A) a statement in reasonable
detail (each, a “Compliance Certificate”) showing the calculations used in
determining compliance with each of the Financial Covenants that is tested on a
quarterly basis and the Loan to Contributed Capital Ratio and (B) the
certification of the Chief Financial Officer of Borrower that (i) such financial
information presents fairly in accordance with GAAP (subject to normal year-end
adjustments) the financial position, results of operations and statements of
cash flows of Borrower and its Subsidiaries, on a consolidated and, if
applicable and if requested by Agent, consolidating basis, as at the end of such
Fiscal Quarter and for that portion of the Fiscal Year then ended, (ii) any
other information presented is true, correct and complete in all material
respects and that there was no Default or Event of Default in existence as of
such time or, if a Default or Event of Default has occurred and is continuing,
describing the nature thereof and all efforts undertaken to cure such Default or
Event of Default.  In addition, Borrower shall deliver to Agent and Lenders,
within forty-five (45) days after the end of each Fiscal Quarter, a management
discussion and analysis that includes a comparison to budget for that Fiscal
Quarter and a comparison of performance for that Fiscal Quarter to the
corresponding period in the prior year.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Operating Plan.  To Agent and each Lender, if requested by Agent,
as soon as available, but not later than forty-five (45) days after the end of
each Fiscal Year, an annual operating plan for Borrower, approved by the Board
of Directors of Borrower, for the following Fiscal Year, which (i) includes a
statement of all of the material assumptions on which such plan is based, (ii)
includes monthly balance sheets and a monthly budget for the following year and
(iii) integrates sales, gross profits, operating expenses, operating profit,
cash flow projections and Borrowing Availability projections, all prepared on a
theater by theater basis and on the same basis and in similar detail as that on
which operating results are reported (and in the case of cash flow projections,
representing management's good faith estimates of future financial performance
based on historical performance), and including plans for personnel, Capital
Expenditures and facilities.
 
(d)           Annual Audited Financials. To Agent and each Lender, if requested
by Agent, within ninety (90) days after the end of each Fiscal Year, audited
Financial Statements for Borrower and its Subsidiaries on a consolidated and, if
applicable and if requested by Agent, (unaudited) consolidating basis,
consisting of balance sheets and statements of income and retained earnings and
cash flows, setting forth in comparative form in each case the figures for the
previous Fiscal Year, which Financial Statements shall be prepared in accordance
with GAAP and certified without qualification, by an independent certified
public accounting firm of national standing or otherwise acceptable to
Agent.  Such Financial Statements shall be accompanied by (i) a statement
prepared in reasonable detail showing the calculations used in determining
compliance with each of the Financial Covenants, (ii) a report from such
accounting firm to the effect that, in connection with their audit examination,
nothing has come to their attention to cause them to believe that a Default or
Event of Default has occurred with respect to the Financial Covenants (or
specifying those Defaults and Events of Default that they became aware of), it
being understood that such audit examination extended only to accounting matters
and that no special investigation was made with respect to the existence of
Defaults or Events of Default, (iii) the annual letters to such accountants in
connection with their audit examination detailing contingent liabilities and
material litigation matters, and (iv) the certification of the Chief Executive
Officer or Chief Financial Officer of Borrower that all such Financial
Statements present fairly in accordance with GAAP the financial position,
results of operations and statements of cash flows of Borrower and its
Subsidiaries on a consolidated and, if applicable and if requested by Agent,
consolidating basis, as at the end of such Fiscal Year and for the period then
ended, and that there was no Default or Event of Default in existence as of such
time or, if a Default or Event of Default has occurred and is continuing,
describing the nature thereof and all efforts undertaken to cure such Default or
Event of Default.
 
 
E-2

--------------------------------------------------------------------------------

 
 
(e)           Management Letters.  To Agent and each Lender, if requested by
Agent,  within five (5) Business Days after receipt thereof by any Credit Party,
copies of all management letters, exception reports or similar letters or
reports received by such Credit Party from its independent certified public
accountants.
 
(f)           Default Notices.  To Agent and each Lender, if requested by Agent,
as soon as practicable, and in any event within five (5) Business Days after an
executive officer of Borrower has actual knowledge of the existence of any
Default, Event of Default or other event that has had a Material Adverse Effect,
telephonic or telecopied notice specifying the nature of such Default or Event
of Default or other event, including the anticipated effect thereof, which
notice, if given telephonically, shall be promptly confirmed in writing on the
next Business Day.
 
(g)           SEC Filings and Press Releases.  To Agent and each Lender, if
requested by Agent, promptly upon their becoming available, copies of:  (i) all
Financial Statements, reports, notices and proxy statements made publicly
available by any Credit Party to its security holders; (ii) all regular and
periodic reports and all registration statements and prospectuses, if any, filed
by any Credit Party with any securities exchange or with the Securities and
Exchange Commission or any governmental or private regulatory authority; and
(iii) all press releases and other statements made available by any Credit Party
to the public concerning material changes or developments in the business of any
such Person.
 
(h)           Equity Notices.  To Agent, as soon as practicable, copies of all
material written notices given or received by any Credit Party with respect to
any Stock of such Person.
 
(i)           Supplemental Schedules.  To Agent, supplemental disclosures, if
any, required by Section 5.6.
 
(j)           Litigation.  To Agent in writing, promptly upon the Chief
Financial Officer, Chief Operating Officer or General Counsel of Borrower
learning thereof, notice of any Litigation commenced or threatened against any
Credit Party that (i) seeks damages in excess of $500,000 over the amount of any
applicable insurance coverage, (ii) seeks injunctive relief, (iii) is asserted
or instituted against any Plan, its fiduciaries or its assets or against any
Credit Party or ERISA Affiliate in connection with any Plan, (iv) alleges
criminal misconduct by any Credit Party, (v) alleges the violation of any law
regarding, or seeks remedies in connection with, any Environmental Liabilities
that, in any such case, would reasonably be expected to result in liability in
excess of $500,000 over any applicable insurance coverage; or (vi) involves any
product recall.
 
(k)           Insurance Notices.  To Agent, disclosure of losses or casualties
required by Section 5.4.
 
(l)           Lease Default Notices.  To Agent, (i) within two (2) Business Days
after receipt thereof, copies of any and all default or termination notices
received under or with respect to any Theatre Lease, (ii) monthly within three
(3) Business Days after payment thereof, evidence of payment of lease or rental
payments as to each Theatre Lease which a landlord or bailee waiver has not been
obtained, (iii) notice of termination of any Theatre Lease within 30 days prior
to the termination of such lease in accordance with its terms and (iv) such
other notices or documents as Agent may reasonably request.
 
 
E-3

--------------------------------------------------------------------------------

 
 
(m)           Lease Amendments.  To Agent, within two (2) Business Days after
receipt thereof, copies of all material amendments to any Theatre Lease.
 
(n)           Hedging Agreements.  To Agent within two (2) Business Days after
entering into such agreement or amendment, copies of all interest rate,
commodity or currency hedging agreements or amendments thereto.
 
(o)           Commercial Tort Claims.  To Agent, promptly and in any event
within two (2) Business Days after the same is acquired by it, notice of any
commercial tort claim (as defined in the Code) in excess of $100,000 acquired by
it and unless otherwise consented to by Agent, a supplement to this Security
Agreement, granting to Agent a Lien in such commercial tort claim.
 
(p)           Good Standing Certificates.  Upon Agent’s request, after an Event
of Default has occurred and is continuing, a good standing certificate from the
jurisdiction of incorporation or organization of each Credit Party dated as of a
recent date, certifying that such Credit Party is in good standing or in
existence, as applicable.
 
(r)           Other Documents.  To Agent and Lenders, such other financial and
other information respecting any Credit Party's business or financial condition
as Agent or any Lender shall, from time to time, reasonably request.
 
 
E-4

--------------------------------------------------------------------------------

 

ANNEX F (Section 4.1(b))
to
CREDIT AGREEMENT
 
COLLATERAL REPORTS
 
Borrower shall deliver or cause to be delivered the following:
 
(a)           To Agent, at the time of delivery of each of the annual Financial
Statements delivered pursuant to Annex E, a list of any applications for the
registration of any Patent, Trademark or Copyright filed by any Credit Party
with the United States Patent and Trademark Office, the United States Copyright
Office or any similar office or agency in the prior Fiscal Quarter;
 
(b)           [Reserved];
 
(c)           Borrower, at its own expense, shall deliver to Agent such
appraisals  of its assets as Agent may request at any time after the occurrence
and during the continuance of a Default or an Event of Default, such appraisals
to be conducted by an appraiser, and in form and substance reasonably
satisfactory to Agent; and
 
(d)           Such other reports, statements and reconciliations with respect to
the Collateral or Obligations of any or all Credit Parties as Agent shall from
time to time request in its reasonable discretion.
 
 
 

--------------------------------------------------------------------------------

 

ANNEX G (Section 6.10)
to
CREDIT AGREEMENT
 
FINANCIAL COVENANTS
 
Borrower shall not breach or fail to comply with any of the following financial
covenants, each of which shall be calculated in accordance with GAAP
consistently applied:
 
(a)           Maximum Capital Expenditures.  (a) Borrower and its Subsidiaries
on a consolidated basis shall not make Capital Expenditures during the following
periods that exceed in the aggregate the amounts set forth opposite each of such
periods:
 
Period
 
Maximum Capital Expenditures per Period
 
Fiscal Year 2011
  $ 3,000,000  
Fiscal Year 2012
  $ 3,000,000  
Each Fiscal Year thereafter
  $ 1,500,000  

 
; provided, however, that the amount of permitted Capital Expenditures
referenced above will be increased in any period by the positive amount equal to
the amount (if any), equal to the difference obtained by taking the Capital
Expenditures limit specified above for the immediately prior period minus the
actual amount of any Capital Expenditures expended during such prior period (the
“Carry Over Amount”), and for purposes of measuring compliance herewith, the
Carry Over Amount shall be deemed to be the last amount spent on Capital
Expenditures in that succeeding year; provided that at no time shall the Carry
Over Amount in any Fiscal Year exceed $750,000.
 
 (b)           Minimum Fixed Charge Coverage Ratio.  Borrower and its
Subsidiaries shall have on a consolidated basis at the end of each Fiscal
Quarter, a Fixed Charge Coverage Ratio for the 12-month period then ended of not
less than (i) for the Fiscal Quarters ending on March 31, 2011 through and
including December 31, 2012, 1.02:1.0 and (ii) for each Fiscal Quarter
thereafter, 1.05:1.0.
 
 Notwithstanding anything contained herein to the contrary, for purposes of
calculating the Fixed Charge Coverage Ratio, (A) Debt Service shall equal (i)
for the first full Fiscal Quarter completed after the Closing Date, that Fiscal
Quarter’s Debt Service times four (4), (ii) for the second Fiscal Quarter
completed after the Closing Date, the sum of the most recent two Fiscal
Quarters’ Debt Service times two (2) and (iii) for the third Fiscal Quarter
completed after the Closing Date, the sum of the most recent three Fiscal
Quarters’ Debt Service divided by three (3) and the result multiplied by four
(4) and (B) all EBITDAR and Fixed Charges attributable to the Excluded Theatres
shall be excluded in such calculation.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Maximum Leverage Ratio.  Borrower and its Subsidiaries on a
consolidated basis shall have, at the end of each Fiscal Quarter set forth
below, a Leverage Ratio as of the last day of such Fiscal Quarter and for the
12-month period then ended of not more than the following
 
Fiscal Quarter
Leverage Ratio
March 31, 2011 and June 30, 2011
3.25:1.0
September 30, 2011 and December 31, 2011
3.00:1.0
March 31, 2012 and June 30, 2012
2.75:1.0
September 30, 2012 and December 31, 2012
2.50:1.0
and each Fiscal Quarter thereafter
2.25:1.0

 
Notwithstanding anything contained herein to the contrary, for purposes of
calculating the Leverage Ratio, all EBITDA attributable to the Excluded Theatres
shall be excluded in such calculation.


(e)  Minimum Interest Coverage Ratio.  Borrower and its Subsidiaries on a
consolidated basis shall have, at the end of each Fiscal Quarter set forth
below, an Interest Coverage Ratio as of the last day of such Fiscal Quarter and
for the 12-month period then ended of not less than:
 
Fiscal Quarter
Interest Coverage Ratio
March 31, 2011 through June 30, 2013
2.50:1.0
and each Fiscal Quarter thereafter
3.00:1.0

 
Notwithstanding anything contained herein to the contrary, for purposes of
calculating the Interest Coverage Ratio, (A) Interest Expense shall equal (i)
for the first full Fiscal Quarter completed after the Closing Date, that Fiscal
Quarter’s Interest Expense times four (4), (ii) for the second Fiscal Quarter
completed after the Closing Date, the sum of the most recent two Fiscal
Quarters’ Interest Expense times two (2) and (iii) for the third Fiscal Quarter
completed after the Closing Date, the sum of the most recent three Fiscal
Quarters’ Interest Expense divided by three (3) and the result multiplied by
four (4) and (B) all EBITDA attributable to the Excluded Theatres shall be
excluded in such calculation.
 
 
G-2

--------------------------------------------------------------------------------

 
 
Unless otherwise specifically provided herein, any accounting term used in the
Agreement shall have the meaning customarily given such term in accordance with
GAAP, and all financial computations hereunder shall be computed in accordance
with GAAP consistently applied.  That certain items or computations are
explicitly modified by the phrase “in accordance with GAAP” shall in no way be
construed to limit the foregoing.  If any “Accounting Changes” (as defined
below) occur and such changes result in a change in the calculation of the
financial covenants, standards or terms used in the Agreement or any other Loan
Document, then Borrower, Agent and Lenders agree to enter into negotiations in
order to amend such provisions of the Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating
Borrower's and its Subsidiaries' financial condition shall be the same after
such Accounting Changes as if such Accounting Changes had not been made;
provided, however, that the agreement of Requisite Lenders to any required
amendments of such provisions shall be sufficient to bind all
Lenders.  “Accounting Changes” means (i) changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants (or successor thereto or any agency with similar
functions), (ii) changes in accounting principles concurred in by Borrower's
certified public accountants; (iii) purchase accounting adjustments under A.P.B.
16 or 17 and EITF 88-16, and the application of the accounting principles set
forth in FASB 109, including the establishment of reserves pursuant thereto and
any subsequent reversal (in whole or in part) of such reserves; and (iv) the
reversal of any reserves established as a result of purchase accounting
adjustments.  If Agent, Borrower and Requisite Lenders agree upon the required
amendments, then after appropriate amendments have been executed and the
underlying Accounting Change with respect thereto has been implemented, any
reference to GAAP contained in the Agreement or in any other Loan Document
shall, only to the extent of such Accounting Change, refer to GAAP, consistently
applied after giving effect to the implementation of such Accounting Change.  If
Agent, Borrower and Requisite Lenders cannot agree upon the required amendments
within thirty (30) days following the date of implementation of any Accounting
Change, then all Financial Statements delivered and all calculations of
financial covenants and other standards and terms in accordance with the
Agreement and the other Loan Documents shall be prepared, delivered and made
without regard to the underlying Accounting Change.  For purposes of Section
8.1, a breach of a Financial Covenant contained in this Annex G shall be deemed
to have occurred as of any date of determination by Agent or as of the last day
of any specified measurement period, regardless of when the Financial Statements
reflecting such breach are delivered to Agent.
 
 
G-3

--------------------------------------------------------------------------------

 

ANNEX H (Section 9.9(a))
to
CREDIT AGREEMENT
 
LENDERS' WIRE TRANSFER INFORMATION

 
 

--------------------------------------------------------------------------------

 

ANNEX I (Section 11.10)
to
CREDIT AGREEMENT
 
NOTICE ADDRESSES
 
 
 

--------------------------------------------------------------------------------

 

ANNEX J (from Annex A - Commitments definition)
to
CREDIT AGREEMENT
 


Lender(s)
 
Revolving Loan Commitment
   
Term Loan A Commitment
 
General Electric Capital Corporation
 
  $ 2,352,941.18     $ 17,647,058.82  
Bank of Hawaii
 
  $ 1,350,000.00     $ 10,125,000.00  
American Savings Bank F.S.B.
 
  $ 1,297,058.82     $ 9,727,941.18  




 
 
 

--------------------------------------------------------------------------------

 